Exhibit 10.2

AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 3 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
February 1, 2018 (this “Amendment No. 3”), is entered into by and among WELLS
FARGO BANK, NATIONAL ASSOCIATION, a national banking association, in its
capacity as agent (in such capacity, together with its successors and assigns,
“Administrative Agent”) pursuant to the Credit Agreement (as defined below) for
the Lenders (as defined below), the parties to the Credit Agreement as lenders
(individually, each a “Lender” and collectively, “Lenders”) party hereto (who
constitute Required Lenders), DESTINATION MATERNITY CORPORATION, a Delaware
corporation (“Lead Borrower”), CAVE SPRINGS, INC., a Delaware corporation
(“Cave” and, together with Lead Borrower, each a “Borrower” and collectively,
“Borrowers”), MOTHERS WORK CANADA, INC., a Delaware corporation (“Mothers
Work”), DM URBAN RENEWAL, LLC, a New Jersey limited liability company (“DM
Urban” and, together with Mothers Work, each a “Guarantor” and collectively,
“Guarantors”).

W I T N E S S E T H :

WHEREAS, Administrative Agent, Lenders, Borrowers and Guarantors have entered
into financing arrangements pursuant to which Lenders have made and may make
loans and advances and provide other financial accommodations to Borrowers as
set forth in the Amended and Restated Credit Agreement, dated March 25, 2016, by
and among Administrative Agent, Borrowers, the Lenders parties thereto and the
Guarantors (as the same now exists and is amended and supplemented pursuant
hereto and may hereafter be further amended, modified, supplemented, extended,
renewed, restated or replaced, the “Credit Agreement”) and the other Loan
Documents;

WHEREAS, Lead Borrower has requested that Administrative Agent and Lender modify
certain provisions of the Credit Agreement and Administrative Agent and Required
Lenders are willing to agree to such modifications on the terms and subject to
the conditions set forth herein;

WHEREAS, by this Amendment No. 3, Administrative Agent, Required Lenders, and
Borrowers desire and intend to make certain amendments to the Credit Agreement,
including without limitation, extending the stated Maturity Date of the credit
facility evidenced by the Credit Agreement;

NOW THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions. For purposes of this Amendment No. 3, all terms used herein
which are not otherwise defined herein, including but not limited to, those
terms used in the recitals hereto, shall have the respective meanings assigned
thereto in the Credit Agreement.

2. Amendments. Effective as of the Effective Date, the Credit Agreement is
hereby amended in its entirety to delete the stricken text (indicated textually
in the same manner as the following example: stricken text) and to add the bold
and double-underlined text (indicated textually in the same manner as the
following example: double underlined text) as set forth in Exhibit A hereto. All
schedules and exhibits to the Credit Agreement, as in effect immediately prior
to the date of this Amendment No. 3, shall constitute schedules and exhibits to
the Credit Agreement, except that: (a) each of the Schedules to the Credit
Agreement is hereby each replaced in its entirety with the corresponding
Schedule to Exhibit A hereto, and (b) each of the Exhibits to the Credit
Agreement is hereby each replaced in its entirety with the corresponding Exhibit
to Exhibit A hereto. By executing this Amendment No. 3, Borrower, Subsidiary
Guarantors and Lenders hereby each consents and agrees to the other amendments
and modifications to the Credit Agreement contained in this Amendment No. 3



--------------------------------------------------------------------------------

3. Representations and Warranties. Borrowers each represent and warrant with and
to the Administrative Agent and each Lender on the Consent Effective Date as
follows:

(a) no Default or Event of Default exists or has occurred and is continuing as
of the date of this Amendment No. 3;

(b) this Amendment No. 3 and the Term Loan Intercreditor Agreement have been
duly authorized, executed and delivered by all necessary action on the part of
Borrowers and the other Loan Parties and, if necessary, its equity holders and
is in full force and effect as of the date hereof, as the case may be, and the
agreements and obligations of Borrowers and the other Loan Parties contained
herein and therein constitute legal, valid and binding obligations of Borrowers
and the other Loan Parties, enforceable against Borrowers and the other Loan
Parties in accordance with their terms, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought;

(c) the execution, delivery and performance of this Amendment No. 3 and the Term
Loan Intercreditor Agreement (i) are within each Borrower’s and Guarantor’s
corporate or limited liability company powers and (ii) are not in contravention
of law or the terms of any Borrower’s or Guarantor’s certificate or articles of
incorporation or formation, operating agreement, by laws, or other
organizational documentation, or any indenture, agreement or undertaking
(including, without limitation, the Term Loan Documents) to which any Borrower
or other Loan Party is a party or by which any Borrower or other Loan Party or
its property are bound; and

(d) all of the representations and warranties set forth in the Credit Agreement
and the other Loan Documents, each as amended hereby, are true and correct in
all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date.

4. Amendment No. 3 Effective Date. This Amendment No. 3 shall become effective
as of the date on which each of the following conditions has been satisfied, as
determined by Administrative Agent in its sole discretion:

(a) this Amendment No. 3 shall have been duly executed by each party hereto;

(b) the Administrative Agent shall have received a copy of Term Loan Credit
Agreement, dated of even date herewith, duly executed by Pathlight Capital LLC,
as the Term Loan Agent, the requisite lenders parties thereto, Borrowers and
Guarantors; and the other Term Loan Documents, each in form and substance
satisfactory to the Agent;

(c) the Administrative Agent shall have received evidence that (i) the “Existing
Liabilities” (as such quoted term is defined in the Term Loan Credit Agreement
(as such term is defined in Exhibit A hereto)) have been repaid in full with the
proceeds of the Term Loans (as such term is defined in Exhibit A hereto) under
the Term Loan Credit Agreement and the “Existing Term Loan Credit Agreement” and
that the documents related thereto shall have been terminated, and (ii) all
liens (including “Existing Liens” as such quoted term is defined in the Term
Loan Credit Agreement) have been terminated;

 

2



--------------------------------------------------------------------------------

(d) the Administrative Agent shall have received a copy of the Term Loan
Intercreditor Agreement, in form and substance satisfactory to the
Administrative Agent, duly executed by Administrative Agent, Term Loan Agent,
Borrowers and Guarantors;

(e) the receipt by Administrative Agent of (i) the Fee Letter referred to in
Exhibit A to Amendment No. 3, executed and delivered by Borrowers and Agent, in
form and substance satisfactory to the Agent, and (ii) the fees referred to in
the Fee Letter which are due and payable on the date hereof; and

(f) the receipt by Administrative Agent of such certificates of resolutions or
other action, incumbency certificates and/or other certificates of responsible
officers of each Loan Party as the Administrative Agent may reasonably require
evidencing (i) the authority of each Loan Party to enter into this Amendment
No. 3 and the other Loan Documents to which such Loan Party is a party or is to
become a party and (ii) the identity, authority and capacity of each responsible
officer thereof authorized to act as a responsible officer in connection with
this Amendment No. 3 and the other Loan Documents to which such Loan Party is a
party or is to become a party.

5. Effect of this Amendment No. 3. Except as expressly set forth herein, no
other consents, amendments, changes or modifications to the Loan Documents are
intended or implied hereby, and in all other respects the Loan Documents are
hereby specifically ratified, restated and confirmed by all parties hereto as of
the effective date hereof and Borrowers and the other Loan Parties shall not be
entitled to any other or further consent by virtue of the provisions of this
Amendment No. 3 or with respect to the subject matter of this Amendment No. 3.
To the extent of conflict between the terms of this Amendment No. 3 and the
other Loan Documents, the terms of this Amendment No. 3 shall control. The
Credit Agreement and this Amendment No. 3 shall be read and construed as one
agreement.

6. Governing Law. The validity, interpretation and enforcement of this Amendment
No. 2 and any dispute arising out of the relationship between the parties hereto
whether in contract, tort, equity or otherwise, shall be governed by the
internal laws of the State of New York but excluding any principles of conflicts
of law or other rule of law that would cause the application of the law of any
jurisdiction other than the laws of the State of New York.

7. Binding Effect. This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

8. Further Assurances. Borrowers and other Loan Parties shall execute and
deliver such additional documents and take such additional action as may be
reasonably requested by Administrative Agent to effectuate the provisions and
purposes of this Amendment No. 3.

9. Entire Agreement. This Amendment No. 3 and the other Loan Documents represent
the entire agreement and understanding concerning the subject matter hereof and
thereof among the parties hereto, and supersedes all other prior agreements,
understandings, negotiations and discussions, representations, warranties,
commitments, proposals, offers and contracts concerning the subject matter
hereof and thereof, whether oral or written.

10. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 3.

 

3



--------------------------------------------------------------------------------

11. Waiver, Release and Disclaimer. To induce the Lenders and the Administrative
Agent to enter into this Amendment No. 3, the Borrowers and each other Loan
Party hereby waive and release any claim, defense, demand, action or suit of any
kind or nature whatsoever against the Lenders or the Administrative Agent
arising on or prior to the date of this Amendment No. 3 in connection with the
Credit Agreement or any of the other Loan Documents, or any of the transactions
contemplated thereunder, except that this Section 11 shall not waive or release
any of the Lenders’ or the Agent’s contractual obligations under the Credit
Agreement or any of the other Loan Documents.

12. Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall have the same force and effect as delivery of an original
executed counterpart of this Amendment No. 3. Any party delivering an executed
counterpart of this Amendment No. 3 by telefacsimile or other electronic method
of transmission shall also deliver an original executed counterpart of this
Amendment No. 3, but the failure to do so shall not affect the validity,
enforceability, and binding effect of this Amendment No. 3.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 3 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

AGENT AND LENDERS:                          BORROWERS: WELLS FARGO BANK,
NATIONAL     DESTINATION MATERNITY CORPORATION

ASSOCIATION,

 

as Administrative Agent, Issuing Bank,

   

 

By:

 

 

/s/ David Stern

as a Lender and Swing Line Lender     Name:   David Stern     Title:   Executive
Vice President and Chief By:  

/s/ Michele L. Riccobono

      Financial Officer Name: Michele L. Riccobono       Its Authorized
Signatory             CAVE SPRINGS, INC.       By:  

/s/ Ronald J. Masciantonio

      Name:   Ronald J. Masciantonio       Title:   Assistant Secretary      
GUARANTORS:       MOTHERS WORK CANADA, INC.       By:  

/s/ Ronald J. Masciantonio

      Name:   Ronald J. Masciantonio       Title:   Chief Executive Officer,
Executive Vice         President & Chief Administrative Officer       DM URBAN
RENEWAL, LLC       By:  

/s/ Ronald J. Masciantonio

      Name:   Ronald J. Masciantonio       Title:   Executive Vice President &
Chief         Administrative Officer

[Signature Page to Amendment No. 3 (Destination Maternity)]



--------------------------------------------------------------------------------

EXECUTIONEXHIBIT A

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

DATED AS OF MARCH 25, 2016 AS AMENDED THROUGH AMENDMENT NO. 23

TO AMENDED AND RESTATED CREDIT AGREEMENT DATED APRIL 7,

2017FEBRUARY 1, 2018

AMONG

DESTINATION MATERNITY CORPORATION,

AS THE LEAD BORROWER

FOR

THE BORROWERS NAMED HEREIN

THE GUARANTORS NAMED HEREIN

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS ADMINISTRATIVE AGENT, L/C ISSUER, SWING LINE LENDER,

AND

THE OTHER LENDERS PARTY HERETO

WELLS FARGO BANK, NATIONAL ASSOCIATION

AS

SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

AS AMENDED THROUGH AMENDMENT NO. 3



--------------------------------------------------------------------------------

Table of Contents

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01.

  Defined Terms      1  

1.02.

  Other Interpretive Provisions      6578  

1.03.

  Accounting Terms      6779  

1.04.

  Rounding      6780  

1.05.

  Times of Day      6880  

1.06.

  Letter of Credit Amounts      6880  

1.07.

  Currency Equivalents Generally      6880  

1.08.

  Determination of Compliance with Certain Covenants      6881  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     6881  

2.01.

  Committed Loans; Reserves      6881  

2.02.

  Borrowings, Conversions and Continuations of Committed Loans      7083  

2.03.

  Letters of Credit      7285  

2.04.

  Swing Line Loans      7893  

2.05.

  Prepayments      8196  

2.06.

  Termination or Reduction of Commitments      8297  

2.07.

  Repayment of Loans      8398  

2.08.

  Interest      8398  

2.09.

  Fees      8499  

2.10.

  Computation of Interest and Fees      8499  

2.11.

  Evidence of Debt      8499  

2.12.

  Payments Generally; Administrative Agent’s Clawback      85100  

2.13.

  Sharing of Payments by Lenders      87103  

2.14.

  Settlement Amongst Lenders      88104  

2.15.

  Increase in Commitments      88104  

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY; APPOINTMENT OF LEAD BORROWER

     90106  

3.01.

  Taxes      90106  

3.02.

  Illegality      92108  

3.03.

  Inability to Determine Rates      92109  

3.04.

  Increased Costs; Reserves on LIBO Rate Loans      92109  

3.05.

  Compensation for Losses      94111  

3.06.

  Mitigation Obligations; Replacement of Lenders      94111  

3.07.

  Survival      95112  

3.08.

  Designation of Lead Borrower as Borrowers’ Agent      95112  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     9112  

4.01.

  Conditions of Initial Credit Extension      95112  

4.02.

  Conditions to all Credit Extensions      98115  

 

i



--------------------------------------------------------------------------------

ARTICLE V REPRESENTATIONS AND WARRANTIES

     98116  

5.01.

  Existence, Qualification and Power      99116  

5.02.

  Authorization; No Contravention      99116  

5.03.

  Governmental Authorization; Other Consents      99117  

5.04.

  Binding Effect      99117  

5.05.

  Financial Statements; No Material Adverse Effect      100117  

5.06.

  Litigation      100118  

5.07.

  No Default or Event of Default      101118  

5.08.

  Ownership of Property; Liens      101119  

5.09.

  Environmental Compliance      102119  

5.10.

  Insurance      102120  

5.11.

  Taxes      103121  

5.12.

  ERISA and Canadian Pension Compliance      103121  

5.13.

  Subsidiaries; Equity Interests      104122  

5.14.

  Margin Regulations; Investment Company Act      104122  

5.15.

  Disclosure      104123  

5.16.

  Compliance with Laws      105123  

5.17.

  Intellectual Property; Licenses, Etc.      106124  

5.18.

  Labor Matters      106125  

5.19.

  Security Documents      107125  

5.20.

  Solvency      107126  

5.21.

  Deposit Accounts; Credit Card Arrangements      107126  

5.22.

  Brokers      107126  

5.23.

  Customer and Trade Relations      108126  

5.24.

  Material Contracts      108126  

5.25.

  Payables Practices      108126  

5.26.

  Credit Card Receivables      108127  

ARTICLE VI AFFIRMATIVE COVENANTS

     108127  

6.01.

  Financial Statements      108127  

6.02.

  Certificates; Other Information      109128  

6.03.

  Notices      112131  

6.04.

  Payment of Obligations      112132  

6.05.

  Preservation of Existence, Etc.      113132  

6.06.

  Maintenance of Properties      113133  

6.07.

  Maintenance of Insurance      113133  

6.08.

  Compliance with Laws      114134  

6.09.

  Books and Records; Accountants      114134  

6.10.

  Inspection Rights; Field Examinations; Appraisals      114134  

6.11.

  Use of Proceeds      115135  

6.12.

  Additional Loan Parties      116136  

6.13.

  Cash Management      116136  

6.14.

  Information Regarding the Collateral      117137  

6.15.

  Physical Inventories      118138  

6.16.

  Environmental Laws      118139  

6.17.

  Further Assurances      119139  

6.18.

  Lender Meetings      120140  

 

ii



--------------------------------------------------------------------------------

6.19.

  Reserved      120140  

6.20.

  Designation as Senior Debt      120141  

6.21.

  Post-Closing Matters      120141  

6.22.

  Compliance with Canadian Pension Matters      120141  

6.23.

  Maintenance of Records      121141  

6.24.

  Collection      121141  

6.25.

  Actions Regarding Intellectual Property      121142  

ARTICLE VII NEGATIVE COVENANTS

     121142  

7.01.

  Liens      121142  

7.02.

  Investments; Acquisitions      122142  

7.03.

  Indebtedness; Disqualified Stock      122142  

7.04.

  Fundamental Changes      122142  

7.05.

  Dispositions      123144  

7.06.

  Restricted Payments      123144  

7.07.

  Prepayments of Indebtedness      124145  

7.08.

  Change in Nature of Business      125145  

7.09.

  Transactions with Affiliates      125146  

7.10.

  Burdensome Agreements      125146  

7.11.

  Use of Proceeds      126147  

7.12.

  Amendment of Material Documents      126147  

7.13.

  Fiscal Year      126148  

7.14.

  Deposit Accounts; Credit Card Processors      127148  

7.15.

  Financial Covenant      127148  

7.16.

  [Reserved]      127148  

7.17.

  Canadian Pension Plans      127148  

7.18.

  Modification of Terms, Etc.      127149  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     128149  

8.01.

  Events of Default      128149  

8.02.

  Remedies Upon Event of Default      131153  

8.03.

  Application of Funds      132154  

ARTICLE IX ADMINISTRATIVE AGENT

     133155  

9.01.

  Appointment and Authority      133155  

9.02.

  Rights as a Lender      134156  

9.03.

  Exculpatory Provisions      134156  

9.04.

  Reliance by Administrative Agent      135157  

9.05.

  Delegation of Duties      135157  

9.06.

  Resignation of Administrative Agent      135157  

9.07.

  Non-Reliance on Administrative Agent and Other Lenders      136158  

9.08.

  No Other Duties, Etc.      136158  

9.09.

  Administrative Agent May File Proofs of Claim      136159  

9.10.

  Collateral and Guaranty Matters      137159  

9.11.

  Notice of Transfer      138160  

9.12.

  Reports and Financial Statements      138160  

9.13.

  Agency for Perfection      138161  

 

iii



--------------------------------------------------------------------------------

9.14.

  Indemnification      139161  

9.15.

  Relation among Lenders      139161  

9.16.

  Defaulting or Deteriorating Lender      139161  

9.17.

  [Reserved]      140162  

9.18.

  Appointment for the Province of Québec      140163  

ARTICLE X MISCELLANEOUS

     141163  

10.01.

  Amendments, Etc.      141163  

10.02.

  Notices; Effectiveness; Electronic Communications      142165  

10.03.

  No Waiver; Cumulative Remedies      144167  

10.04.

  Expenses; Indemnity; Damage Waiver      144167  

10.05.

  Payments Set Aside      146169  

10.06.

  Successors and Assigns      146170  

10.07.

  Treatment of Certain Information; Confidentiality      149173  

10.08.

  Right of Setoff      150174  

10.09.

  Interest Rate Limitation      151175  

10.10.

  Counterparts; Integration; Effectiveness      151175  

10.11.

  Survival      151175  

10.12.

  Severability      151175  

10.13.

  Replacement of Lenders      152176  

10.14.

  Governing Law; Jurisdiction; Etc.      152176  

10.15.

  Waiver of Jury Trial      153177  

10.16.

  No Advisory or Fiduciary Responsibility      153178  

10.17.

  USA PATRIOT Act Notice      154178  

10.18.

  Foreign Asset Control Regulations      154178  

10.19.

  Time of the Essence      154179  

10.20.

  Reserved      154179  

10.21.

  Press Releases      155179  

10.22.

  Additional Waivers      155179  

10.23.

  No Strict Construction      156181  

10.24.

  Attachments      156181  

10.25.

  Québec Interpretation      156181  

10.26.

  English Language Only      157181  

10.27.

  Lender Action      157181  

10.28.

  Intercreditor Agreements      157182  

10.29.

  Keepwell      157182  

ARTICLE XI ACKNOWLEDGMENT AND RESTATEMENT

     157182  

11.01.

  Existing Obligations      157182  

11.02.

  Acknowledgment of Security Interests      158182  

11.03.

  Existing Loan Documents      158183  

11.04.

  Restatement      158183  

SIGNATURES

     S-1  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

1.01(a)    Customer List and Marketing Service Agreements 1.01(b)    Leased
Department Agreements 1.01(c)    Approved Foreign Jurisdictions 1.01(d)   
Existing Loan Documents 2.01    Commitments and Applicable Percentages 4.01(a)
   Security Documents 5.01    Loan Parties Organizational Information 5.05   
Material Indebtedness 5.06    Litigation 5.08(b)(1)    Owned Real Estate
5.08(b)(2)    Leased Real Estate 5.09    Environmental Matters 5.10    Insurance
5.11    Tax Sharing Arrangements 5.13    Subsidiaries; Other Equity Investments
5.17    Intellectual Property Matters 5.18    Collective Bargaining Agreements
5.21(a)    DDAs 5.21(b)    Credit Card Arrangements 5.24    Material Contracts
6.02    Financial and Collateral Reporting 6.21    Post-Closing Matters 7.01   
Existing Liens

 

v



--------------------------------------------------------------------------------

7.02    Existing Investments 7.03(a)    Existing Indebtedness 7.10    Burdensome
Agreements 10.02    Administrative Agent’s Office; Certain Addresses for Notices

EXHIBITS

Form of

 

A    Committed Loan Notice B    Swing Line Loan Notice C-1    Note C-2    Swing
Line Note D    Compliance Certificate E    Assignment and Assumption F   
Customs Broker Agreement G    Borrowing Base Certificate H    DDA Notification I
   Credit Card Notification

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
March 25, 2016, among DESTINATION MATERNITY CORPORATION, a Delaware corporation
(the “Lead Borrower”), CAVE SPRINGS, INC., a Delaware corporation (“Cave”, and
together with Lead Borrower, each a “Borrower” and collectively, the
“Borrowers”), the Guarantors, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent and Swing Line Lender and L/C
Issuer.

WHEREAS, Administrative Agent, Lenders and Lead Borrower have entered into
financing arrangements pursuant to which Lenders (or Agent on behalf of Lenders)
have made revolving loans to Lead Borrower, as set forth in the Existing Credit
Agreement (as hereinafter further defined), and together with the agreements
listed on Schedule 1.01(d) and all other agreements, documents and instruments
at any time executed and/or delivered in connection therewith, or related
thereto, as from time to time amended, modified, supplemented, extended,
renewed, restated or replaced, collectively, the “Existing Loan Documents”);

WHEREAS, Administrative Agent and Lenders have agreed to amend and restate the
Existing Credit Agreement and each Lender (severally and not jointly) has agreed
to continue to make Committed Loans to the Borrowers on a pro rata basis
according to its Commitment (as defined below) on the terms and conditions set
forth herein, the L/C Issuer (as defined below) has indicated its willingness to
issue Letters of Credit (as defined below), and Agent has agreed to continue to
act as agent for Lenders, in each case, on the terms and conditions set forth
herein and the other Loan Documents;

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Accelerated Borrowing Base Delivery Event” means either (a) the occurrence and
continuance of any Event of Default, or (b) the failure of the Borrowers to
maintain Excess Availability of an amount greater than twelve and one-half
percent (12.5%) of the Borrowing Base (calculated without giving effect to the
Term Loan Reserve). For purposes of this Agreement, the occurrence of an
Accelerated Borrowing Base Delivery Event shall be deemed continuing at the
Administrative Agent’s option (c) so long as such Event of Default has not been
waived, and/or (d) if the Accelerated Borrowing Base Delivery Event arises as a
result of the Borrowers’ failure to achieve Excess Availability as required
hereunder, until Excess Availability has exceeded the amount equal to fifteen
percent (15%) of the Borrowing Base (calculated without giving effect to the
Term Loan Reserve) for thirty (30) consecutive calendar days, in which case an
Accelerated Borrowing Base Delivery Event shall no longer be deemed to be
continuing for purposes of this Agreement.

 

1



--------------------------------------------------------------------------------

“Acceptable Document of Title” means, with respect to any Inventory, a tangible,
negotiable bill of lading or other Document (as defined in the UCC) that (a) is
issued by a common carrier which is not an Affiliate of the Approved Foreign
Vendor or any Loan Party which is in actual possession of such Inventory, (b) is
issued to the order of any Borrower or, if so requested by the Administrative
Agent, to the order of the Administrative Agent, (c) names the Administrative
Agent as a notify party and bears a conspicuous notation on its face of the
Administrative Agent’s security interest therein, (d) that is not subject to any
Lien other than a perfected first priority security interest in favor of the
Administrative Agent and Liens permitted under clauses (a), (b), (p) and (r) of
the definition of Permitted Encumbrances and any other Liens with respect
thereto permitted under this Agreement that are subject to an intercreditor
agreement in form and substance reasonably satisfactory to Administrative Agent,
and (e) is on terms otherwise reasonably acceptable to the Administrative Agent.

“ACH” means automated clearing house transfers.

“Accommodation Payment” has the meaning specified in Section 10.22.

“Account” means “accounts” as defined in the UCC, and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, (c) for a
policy of insurance issued or to be issued, (d) for a secondary obligation
incurred or to be incurred, (e) for energy provided or to be provided, (f) for
the use or hire of a vessel under a charter or other contract, (g) arising out
of the use of a credit or charge card or information contained on or for use
with the card, or (h) as winnings in a lottery or other game of chance operated
or sponsored by a state, governmental unit of a state, or person licensed or
authorized to operate the game by a state or governmental unit of a state. The
term “Account” includes health-care-insurance receivables.

“Account Debtor” means an “Account Debtor” as such term is a defined in the UCC,
including without limitation, any Credit Card Issuer, any Credit Card Processor
and any Department Lessor.

“Acquisition” means, with respect to any Person (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person,
(b) a purchase or other acquisition of all or substantially all of the assets or
properties of, another Person or of any business unit of another Person, (c) any
merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or a Controlling interest in the Equity
Interests, of any Person, or (d) any acquisition of any Store locations of any
Person (other than the leasing or acquisition of any one Store in the ordinary
course of business), in each case, in any transaction or group of transactions
which are part of a common plan.

“Additional Maximum PMSI Debt Amount” means on any date of determination, the
maximum amount of Additional PMSI Indebtedness which may be outstanding pursuant
to clause (c) of the definition of Permitted Indebtedness, provided, that,
(a) at all times prior to the incurrence of Permitted Term Loan Indebtedness,
the Additional Maximum PMSI Debt Amount shall not exceed $10,000,000, and
(b) upon and after the incurrence of the Permitted Term Loan

 

2



--------------------------------------------------------------------------------

Indebtedness and for so long as any Permitted Term Loan Indebtedness remains
outstanding or there is any undrawn or committed amount of Permitted Term Loan
Indebtedness, the Additional Maximum PMSI Debt Amount shall not exceed the
amount equal to the lesser of (i) $150,000,000 minus the outstanding principal
amount of Permitted Term Loan Indebtedness, or (ii) $10,000,000. The amount of
Additional PMSI Indebtedness outstanding at any time plus the amount of
Permitted Term Loan Indebtedness outstanding at anytime shall not exceed
$150,000,000, in the aggregate.

“Additional PMSI Indebtedness” means the Indebtedness permitted to be incurred
and outstanding pursuant to clause (c) of the definition of Permitted
Indebtedness in excess of $15,000,000.

“Adjusted LIBO Rate” means:

(a) for any Interest Period with respect to any LIBO Borrowing, an interest rate
per annum (rounded upwards, if necessary, to the next 1/100 of one percent)
equal to (i) the LIBO Rate for such Interest Period multiplied by (ii) the
Statutory Reserve Rate; and

(b) for any interest rate calculation with respect to any Base Rate Loan, an
interest rate per annum (rounded upwards, if necessary, to the next 1/100 of one
percent) equal to (i) the LIBO Rate for an Interest Period commencing on the
date of such calculation and ending on the date that is thirty (30) days
thereafter multiplied by (ii) the Statutory Reserve Rate.

The Adjusted LIBO Rate will be adjusted automatically as of the effective date
of any change in the Statutory Reserve Rate.

“Administrative Agent” means Wells Fargo in its capacity as administrative and
collateral agent hereunder and under any of the other Loan Documents, or any
replacement or any successor administrative agent permitted hereunder.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 10.02, and, as appropriate, the Agent Payment Account, or such
other address or account as the Administrative Agent may from time to time
notify the Lead Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, (i) another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified.

“Agent Payment Account” shall mean account no. 37235547964501150 of
Administrative Agent at Wells Fargo, or such other account of Administrative
Agent as Administrative Agent may from time to time designate to Lead Borrower
as the Agent Payment Account for purposes of this Agreement and the other Loan
Documents.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

 

3



--------------------------------------------------------------------------------

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
RestatementAmendment No. 3 Effective Date, the Aggregate Commitments are
$70,000,000.50,000,000.

“Aggregate Tranche A-1 Commitments” has the meaning specified in the Existing
Credit Agreement.

“Agreement” means this Credit Agreement.

“Allocable Amount” has the meaning specified in Section 10.22(d).

“Amendment No. 1” means the Consent and Amendment No. 1 to Amended and Restated
Credit Agreement, dated December 20, 2016, by and among the Administrative
Agent, Borrowers, Required Lenders, and Guarantors.

“Amendment No. 2” means Amendment No. 2 to Amended and Restated Credit
Agreement, dated April 7, 2017, by and among the Administrative Agent,
Borrowers, Required Lenders, and Guarantors.

“Amendment No. 3” means Amendment No. 3 to Amended and Restated Credit
Agreement, dated February 1, 2018, by and among the Administrative Agent,
Borrowers, Required Lenders, and Guarantors.

“Amendment No. 2 Effective Date” means the date that all of the conditions set
forth in Section 4 belowof Amendment No. 2 are satisfied.

“Amendment No. 3 Effective Date” means the date that all of the conditions set
forth in Section 4 of Amendment No. 3 are satisfied.

“Anti-Corruption Laws” means Laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Loan Parties, their Restricted
Subsidiaries, including Laws that prohibit the corrupt payment, offer, promise,
or authorization of the payment or transfer of anything of value (including
gifts or entertainment), directly or indirectly, to any foreign Government
Official, foreign government employee or commercial entity to obtain a business
advantage; including the FCPA, and all national and international Laws enacted
to implement the OECD Convention on Combating Bribery of Foreign Officials in
International Business Transactions.

“Anti-Terrorism Laws” means Laws relating to terrorism or money laundering,
including Executive Order No. 13224, the PATRIOT Act, the Laws comprising or
implementing the Bank Secrecy Act, any Sanctions Laws, and the Laws administered
by OFAC.

“Applicable Lenders” means the Required Lenders, all affected Lenders, or all
Lenders, as the context may require.

“Applicable Margin” means with respect to each:

(a) LIBO Rate Loan, one and one-half percent (1.50%); and

(b) Base Rate Loan, one-half of one percent (0.50%).

 

4



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time. If the commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Appraised Value” means with respect to Eligible Inventory, the appraised
orderly liquidation value, net of costs and expenses to be incurred in
connection with any such liquidation, which value is expressed as a percentage
of Cost of Eligible Inventory as set forth in the inventory stock ledger of the
Lead Borrower, which value shall be determined from time to time by the most
recent appraisal undertaken by an independent appraiser engaged by the
Administrative Agent.

“Approved Foreign Jurisdiction” means each country or jurisdiction listed on
Schedule 1.01(c) and each additional country or jurisdiction as Administrative
Agent may from time to time agree in its Permitted Discretion.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, (c) an entity or an Affiliate of an entity that
administers or manages a Lender or (d) the same investment advisor or an advisor
under common control with such Lender, Affiliate or advisor, as applicable.

“Approved Foreign Vendor” means a Foreign Vendor which (a) is located in any
country acceptable to the Administrative Agent in its Permitted Discretion,
(b) has received timely payment or material performance of all obligations owed
to it by the Loan Parties, (c) has not asserted and has no right to assert any
reclamation, repossession, diversion, stoppage in transit, Lien or title
retention rights in respect of such Inventory, and (d), if so requested by the
Administrative Agent, has entered into and is in material compliance with the
terms of a Foreign Vendor Agreement.

“Arranger” means Wells Fargo Bank, National Association, in its capacity as sole
lead arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease Obligation of any Person, the capitalized amount thereof that would appear
on a balance sheet of such Person prepared as of such date in accordance with
GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease,
agreement or instrument were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lead Borrower and its Subsidiaries for the twelve (12) month (12) period
ended September 30, 2014, and the related consolidated statements of income or
operations, Shareholders’ Equity and cash flows for such fiscal year of the Lead
Borrower and its Subsidiaries, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means the period from and including the Restatement
Effective Date to the earliest of (a) the Maturity Date, (b) the date of
termination of the Aggregate Commitments pursuant to Section 2.06, and (c) the
date of termination of the commitment of each Lender to make Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.

“Availability Reserves” means, without duplication of any other Reserves or
items to the extent such items are otherwise addressed or excluded through
eligibility criteria, such reserves as the Administrative Agent from time to
time determines in its Permitted Discretion as being appropriate, to reflect
(a) matters that adversely affect the Collateral, its value or the amount that
Administrative Agent might receive from the sale or other disposition thereof or
the ability of Administrative Agent to realize thereon, (b) claims and
liabilities that Administrative Agent in its Permitted Discretion determines
will need to be satisfied in connection with the realization on the Collateral
(c) events, conditions, contingencies or risks which adversely affect any
component of the Borrowing Base, (d) matters that adversely affect the validity
or enforceability of the Loan Documents or any material remedies of the
Administrative Agent and the Secured Parties thereunder, or (e) that a Default
or an Event of Default then exists. Without limiting the generality of the
foregoing, Availability Reserves may include, in the Administrative Agent’s
Permitted Discretion, (but are not limited to) reserves based on: (i) rental
payments or other amounts payable to lessors where Administrative Agent has not
received a Collateral Access Agreement, provided, that, (A) such reserves as to
retail store locations shall not exceed at any time the aggregate of amounts
payable for the next one (1) month for such locations in those States where any
right of the lessor may be pari passu or have priority over the Lien of
Administrative Agent, including Pennsylvania, Virginia and Washington and (B) no
Availability Reserves shall be established in respect of payments to Department
Lessors that would be categorized as rent by the Loan Parties, consistent with
their current practices in effect on the Restatement Effective Date, provided,
that, the applicable Leased Department Agreement is in full force and effect and
no event of default exists thereunder; (ii) customs duties, and other costs to
release Inventory which is being imported into the United States;
(iii) salaries, wages and benefits due to employees of any Borrower, that would
reasonably be expected to be incurred in connection with a Liquidation,
(iv) outstanding Taxes and other governmental charges,

 

6



--------------------------------------------------------------------------------

including, without limitation, ad valorem, real estate, personal property,
sales, claims of the PBGC and other Taxes which may have or are reasonably
anticipated to have priority over the interests of the Administrative Agent in
the Collateral; (v) [Reserved], (vi) Customer Credit Liabilities, which reserve
shall be in an amount equal to thirty-three percent (33%) of the aggregate
amount of Customer Credit Liabilities, (vii) Customer Deposits, which reserve
shall be in an amount equal to thirty-three percent (33%) of the aggregate
amount of Customer Deposits, (viii) reserves for reasonably anticipated changes
in the Appraised Value of Eligible Inventory between appraisals,
(ix) warehousemen’s or bailee’s charges and other Permitted Encumbrances which
may have priority over the security interests of the Administrative Agent in the
Collateral, (x) amounts due to vendors on account of consigned goods, (xi) Cash
Management Reserves, (xii) Bank Products Reserves, (xiii) Reserved,
(xiv) royalties payable in respect of licensed merchandise, and (xv) for the
amount of the Priority Payables then outstanding, (xvi) the Term Loan Reserve,
(xvii) the EBITDA Reserve and (xviii) Incremental Equipment Reserve. To the
extent that such Availability Reserve is in respect of amounts that may be
payable to third parties the Administrative Agent may, at its option, deduct
such Availability Reserve from the amount equal to the Aggregate Commitments, at
any time that the Aggregate Commitments are less than the amount of the
Borrowing Base. The amount of any Availability Reserve established by the
Administrative Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such Reserve as determined by
the Administrative Agent in their Permitted Discretion. To the extent that an
event, condition or matter is directly addressed pursuant to the calculation of
the Net Recovery Percentage as to Inventory, the Administrative Agent shall not
also establish an Availability Reserve to address the same event, condition or
matter, including any Availability Reserve referred to in clause (iii) above.

“Bank Products” means any services or facilities provided to any Loan Party by
the Administrative Agent or any of its Affiliates (but excluding Cash Management
Services) including, without limitation, on account of (a) Swap Contracts,
(b) merchant services constituting a line of credit, (c) leasing facilities,
including without limitation, the transactions evidenced by the Wells Fargo
Equipment Financing Documents, (d) Factored Receivables, and (de) supply chain
finance services including, without limitation, trade payable services, and
supplier accounts receivable purchases, but excluding any factoring services.

“Bank Products Reserves” means such reserves as the Administrative Agent from
time to time determines in its discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Base Rate” means, for any day, a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%), (b) the Adjusted LIBO Rate plus one percent
(1.00%), or (c) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo as its “prime rate.”; provided that
the Base Rate shall not be less than zero. The “prime rate” is a rate set by
Wells Fargo based upon various factors including Wells Fargo’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by Wells Fargo shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

7



--------------------------------------------------------------------------------

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account” means a deposit account of a Loan Party to which funds from
one or more DDAs are from time to time transferred.

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Administrative Agent, establishing control (as defined in the UCC) of such
account by the Administrative Agent and Term Loan Agent and whereby the bank
maintaining such account agrees, upon the occurrence and during the continuance
of a Cash Dominion Event, to comply only with the instructions originated by the
Administrative Agent and/or Term Loan Agent, as applicable, without the further
consent of any Loan Party.

“Blocked Account Bank” means each bank with whom deposit accounts are maintained
in which any funds of any of the Loan Parties from one or more DDAs are
concentrated and with whom a Blocked Account Agreement has been, or is required
to be, executed in accordance with the terms hereof.

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC Lists.

“Borrower Materials” has the meaning specified in last paragraph of
Section 6.02.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to:

(a) the lesser of (i) the sum of (A) ninety percent (90%) multiplied by the face
amount of Eligible Credit Card Receivables; plus (B) eighty-five percent
(85%) multiplied by the face amount of Eligible Trade Receivables; plus
(C) eighty percent (80%) multiplied by the face amount of Eligible Receivables
consisting of Customer List and Marketing Services Receivables; plus (D) eighty
percent (80%) multiplied by the face amount of Eligible Receivables consisting
of Leased Department Receivables or (ii) the amount equal to thirty percent
(30%) of the Borrowing Base (the “Borrowing Base” calculation for purposes of
this clause (ii), shall include the amount obtained in clause (a)(i) without
regard to the 30% limitation and the amounts set forth in clauses (b), (c),
(d) and (e) below), and in the case of each of clauses (i) and (ii) net of any
Receivables Reserves; plus

 

8



--------------------------------------------------------------------------------

(b) ninety percent (90%) of the Net Recovery Percentage of Eligible Inventory
consisting of finished goods Inventory and Eligible LC Inventory (other than
Eligible In-Transit Inventory) multiplied by the Value of such Inventory, net of
applicable Inventory Reserves;

(c) the lesser of (i) ninety percent (90%) of the Net Recovery Percentage of
Eligible Inventory consisting of leased department finished goods Inventory
multiplied by the Value of such Inventory, or (ii) the amount of equal to
thirty-five percent (35%) of the Borrowing Base calculated pursuant to clauses
(b), (c) and (d) hereof (but without regard to the 35% limitation), and in the
case of each of clauses (i) and (ii) net of any applicable Inventory Reserves;

(d) the lesser of (i) ninety percent (90%) of the Net Recovery Percentage of
Eligible In-Transit Inventory (exclusive of Eligible LC Inventory) multiplied by
the Value of such Inventory, net of applicable Inventory Reserves or
(ii) $10,000,000the lesser of (A) $7,500,000 or (B) fifteen percent (15%) of the
Borrowing Base calculated pursuant to clauses (b), (c) and (d) hereof (but
without regard to the 35% limitation), and in the case of each of clauses
(i) and (ii) net of any applicable Inventory Reserves;

(e) one hundred percent (100%) of Qualified Cash, provided, that, Qualified Cash
included in the Borrowing Base may not be withdrawn from the deposit account or
investment account at Administrative Agent or another institution reasonably
satisfactory to Administrative Agent, thereby reducing the Borrowing Base,
unless and until the Lead Borrower furnishes the Administrative Agent with a
Borrowing Base Certificate as of the date of such proposed withdrawal reflecting
that, after giving effect to such withdrawal, no Overadvance will result;

minus

(f) the sum of (i) the then amount of the Term Loan Reserve, and (ii) the then
amount of all Availability Reserves (other than the Term Loan Reserve, EBITDA
Reserve, and Incremental Equipment Reserve), (iii) the EBITDA Reserve and
(iv) the Incremental Equipment Reserve.

Notwithstanding clause (a)(i)(C) of the definition of Borrowing Base, upon the
occurrence of an event of default pursuant to Section 8.01(a) or Section 8.01(f)
of the Term Loan Credit Agreement (as in effect on the date hereofAmendment
No. 3 Effective Date, each being a “Term Loan Default”), Receivables consisting
of Customer List and Marketing Services Receivables invoiced after the date of
any such Term Loan Default, shall not be included in the calculation of the
Borrowing Base.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit G hereto (with such changes therein as may be required by the
Administrative Agent in theits Permitted Discretion to reflect the components of
and reserves against the Borrowing Base as provided for hereunder from time to
time), executed and certified as accurate and complete by a Responsible Officer
of the Lead Borrower which shall include appropriate exhibits, schedules,
supporting documentation, and additional reports as reasonably requested by the
Administrative Agent.

 

9



--------------------------------------------------------------------------------

“Business” means the retail or wholesale manufacturing, marketing and/or sale of
consumer products or services, the licensing of Borrowers’ trademarks and/or
other intellectual property (either in connection with its franchising
activities or otherwise), and the provision of services to third party companies
in connection with the Borrowers’ proprietary list of customers and other
marketing partnership related activities.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any LIBO Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
market.

“Canadian Benefit Plans” means any plan, fund, program, or policy, whether oral
or written, formal or informal, funded or unfunded, insured or uninsured,
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any of the Loan Parties or any Restricted Subsidiary has any
liability with respect to any employee or former employee related to employment
in Canada, but excluding any Canadian Pension Plans and any Canadian Union
Plans.

“Canadian Collateral” means Collateral consisting of assets or interests in
assets of the Loan Parties located in Canada, and the proceeds thereof.

“Canadian Dollars” and “C$” shall each mean the lawful currency of Canada.

“Canadian Pension Event” means (a) the voluntary whole or partial wind up of a
Canadian Pension Plan by any Loan Party or Restricted Subsidiary; (b) the
withdrawal of a Borrower or Restricted Subsidiary from a Canadian Union Plan;
(c) the filing of a notice of intent to terminate in whole or in part a Canadian
Pension Plan or Canadian Union Plan or the treatment of a Canadian Pension Plan
or Canadian Union Plan amendment as a termination or partial termination;
(d) the institution of proceedings by any Governmental Authority to terminate in
whole or in part or have a trustee appointed to administer a Canadian Pension
Plan or Canadian Union Plan, or (e) any other event or condition which might
constitute grounds for the termination of, winding up or partial termination or
winding up or the appointment of trustee to administer, any Canadian Pension
Plan or Canadian Union Plan.

“Canadian Pension Plans” means any plan or arrangement that is required to be
registered under Canadian federal or provincial law and is or was established,
maintained or contributed to or required to be contributed to by a Borrower or
any Restricted Subsidiary for its employees or former employees, but does not
include the Canada Pension Plan or the Quebec Pension Plan as maintained by the
Government of Canada or the Province of Quebec, respectively, or any Canadian
Union Plan.

 

10



--------------------------------------------------------------------------------

“Canadian Security Agreement” means the Security Agreement, dated November 1,
2012, in form and substance reasonably satisfactory to Administrative Agent,
executed and delivered by the Loan Parties.

“Canadian Security Documents” means the Canadian Security Agreement, the Québec
Hypothec and any other Loan Document that grants or purports to grant a Lien on
any Canadian Collateral.

“Canadian Union Plan” means any and all registered pension and other benefit
plans for the benefit of employees or former employees of any Loan Party or
Restricted Subsidiary in respect of employment in Canada, which are not
maintained, sponsored or administered by a Loan Party or Restricted, but to
which a Borrower or any Restricted Subsidiary is or was required to contribute
pursuant to a collective agreement or a participation agreement.

“Capital Expenditures” means, with respect to any Person for any period, (a) all
expenditures made (whether made in the form of cash or other property) or costs
incurred for the acquisition or improvement of fixed or capital assets of such
Person (excluding normal replacements and maintenance which are properly charged
to current operations), in each case that are (or should be) set forth as
capital expenditures in a Consolidated statement of cash flows of such Person
for such period, in each case prepared in accordance with GAAP, and (b) Capital
Lease Obligations incurred by a Person during such period.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as liabilities on a balance sheet of such Person under GAAP and
the amount of which obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

“Cash Collateral” means any pledges or deposits of cash by the Loan Parties to
Cash Collateralize any L/C Obligations.

“Cash Collateral Account” means a non-interest bearing account established by
one or more of the Loan Parties with Wells Fargo, and in the name of, the
Administrative Agent (as the Administrative Agent shall otherwise direct) and
under the sole and exclusive dominion and control of the Administrative Agent,
in which deposits are required to be made in accordance with Section 2.03(g) or
8.02(c).

“Cash Collateralize” means to (a) pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the L/C Issuer and the Lenders, as
collateral for the L/C Obligations, cash or deposit account balances in an
amount equal to one hundred three percent (103%) of the Outstanding Amount of
all L/C Obligations (other than L/C Obligations with respect to Letters of
Credit denominated in a currency other than Dollars, which L/C Obligations shall
be Cash Collateralized in an amount equal to one hundred fifteen percent
(115%) of the Outstanding Amount of such L/C Obligations) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby Consented to
by the Lenders) or (b) cause all outstanding L/C Obligations (other than

 

11



--------------------------------------------------------------------------------

L/C Obligations that have been previously cash collateralized as described in
clause (a) above) to be supported by standby letters of credit in an aggregate
Stated Amount equal to one hundred and three percent (103%) of the Outstanding
Amount of all L/C Obligations (other than L/C Obligations with respect to
Letters of Credit denominated in a currency other than Dollars, which L/C
Obligations shall be supported by standby letters of credit in an aggregate
Stated Amount equal to one hundred and fifteen percent (115%) of the Outstanding
Amount of such L/C Obligations); provided, that, the issuer of such back-stop
letter of credit shall be reasonably acceptable to the Administrative Agent and
the L/C Issuer. Derivatives of such term have corresponding meanings.

“Cash Dominion Event” means either (a) the occurrence and continuance of any
Specified Event of Default, or (b) the failure of the Borrowers to maintain
Excess Availability in an amount equal to or greater than the greater of (i) an
amount equal to fifteen percent (15%) of the Borrowing Base (calculated without
giving effect to the Term Loan Reserve) for five (5) consecutive Business Days,
or (ii) an amount equal to twelve and one-half percent (12.5%) of the Borrowing
Base (calculated without giving effect to the Term Loan Reserve) at any time.
For purposes of this Agreement, the occurrence of a Cash Dominion Event shall be
deemed continuing until the earlier of: (A) the date of the waiver by
Administrative Agent of such Specified Event of Default, (B) if the Cash
Dominion Event arises as a result of the Borrowers’ failure to achieve Excess
Availability as required hereunder, until such date as Excess Availability has
exceeded fifteen percent (15%) of the Borrowing Base (calculated without giving
effect to the Term Loan Reserve) for thirty (30) consecutive days or (C) such
date on which the Administrative Agent states that the applicable Cash Dominion
Event shall no longer be deemed to be continuing for purposes of this Agreement;
provided, that, a Cash Dominion Event shall be deemed continuing for a period of
six (6) consecutive months (even if a Specified Event of Default is no longer
continuing and/or Excess Availability exceeds the required amount for thirty
(30) consecutive Business Days) at any time a Cash Dominion Event occurs after a
Cash Dominion Event has occurred and been discontinued on four (4) occasions
after November 1, 2012.the Amendment No. 3 Effective Date. The termination of a
Cash Dominion Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Cash Dominion Event in the event that the conditions
set forth in this definition again arise.

“Cash Equivalents” means

(a) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided, that, the full faith and credit of the United States of
America is pledged in support thereof;

(b) commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal

 

12



--------------------------------------------------------------------------------

banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the Lead Borrower of
which issues) commercial paper rated as described in clause (c) of this
definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above (without regard to
the limitation on maturity contained in such clause) and entered into with a
financial institution satisfying the criteria described in clause (c) above or
with any primary dealer and having a market value at the time that such
repurchase agreement is entered into of not less than one hundred percent
(100%) of the repurchase obligation of such counterparty entity with whom such
repurchase agreement has been entered into; and

(e) Investments, classified in accordance with GAAP as current assets of the
Loan Parties, in any money market fund, mutual fund, or other investment
companies that are registered under the Investment Company Act of 1940, as
amended, which are administered by financial institutions that have the highest
rating obtainable from either Moody’s or S&P, and which invest solely in one or
more of the types of securities described in clauses (a) through (d) above.

“Cash Management Reserves” means such reserves as the Administrative Agent, from
time to time, determines in its Permitted Discretion as being appropriate to
reflect the reasonably anticipated liabilities and obligations of the Loan
Parties with respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any one or more of the following types or
services or facilities provided to any Loan Party by the Administrative Agent or
any of its Affiliates: (a) ACH transactions, (b) cash management services,
including, without limitation, controlled disbursement services, treasury,
depository, overdraft, and electronic funds transfer services, (c) foreign
exchange facilities, (d) credit or debit cards, (e) credit card processing
services, and (f) purchase cards.

“Casualty Event” means casualty or other insured damage to, or any taking under
power of eminent domain or by condemnation or similar proceeding of (and
payments in lieu thereof), any property or asset of a Loan Party.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

13



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority. For
purposes of this definition, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all rules, regulations, orders, requests, guidelines or
directives thereunder or in connection therewith and all requests, rules,
guidelines or directives concerning capital adequacy known as “Basel III” and
promulgated either by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
the United States or foreign regulatory authorities pursuant thereto are deemed
to have been adopted and gone into effect after the date of this Agreement.

“Change of Control” means an event or series of events by which:

(a) prior to the consummation of the Permitted Orchestra Merger, any “any
“person”” or “”group”” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934 (“Exchange Act”),1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “”beneficial owner”” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act, of 1934, except that a
person or group shall be deemed to have “”beneficial ownership”” of all
securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “”option right””)), directly or indirectly, of fifty percent (50%) or more of
the Equity Interests of the Lead Borrower entitled to vote generally in the
election of directors (or equivalent governing body) of the total voting power
of all outstanding shares of the Lead Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Lead Borrower on a
fully-diluted basis (and taking into account all such Equity Interests that such
“”person”” or “”group”” has the right to acquire pursuant to any option right),
except pursuant to the Permitted Orchestra Merger, or ; or

(i) upon the consummation of the Permitted Orchestra Merger and at any time
thereafter:

(ii) Parent shall fail to own, directly or indirectly, one hundred percent
(100%) of the Equity Interests of the Lead Borrower entitled to vote generally
in the election of members of the board of directors (or equivalent governing
body) of the Lead Borrower; or

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its Subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than Permitted
Holders becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Exchange Act, except that a “person” or “group” shall be deemed to
have “beneficial ownership” of all Equity Interests that such “person” or
“group” has the right to acquire, pursuant to any option right, whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifty-one percent (51%) of the Equity Interests of
Parent entitled to vote in the election of members of the board of directors (or
equivalent governing body) of Parent; or

 

14



--------------------------------------------------------------------------------

(b) (c) any “”change in control” with respect to the Lead Borrower” or similar
event, as defined in the documents evidencing the Permitted Term Loan
Indebtedness shall have occurred; or

(c) (d) the Lead Borrower fails at any time to own, directly or indirectly, one
hundred percent (100%) of the Equity Interests of each other Loan Party free and
clear of all Liens (other than Liens in favor of the Administrative Agent and
Permitted Encumbrances of the type described in clauses (a), (e) and (r) of the
definition of such term), except where such failure is as a result of a
transaction permitted by the Loan Documents.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as in effect from time to time.

“Collateral” means any and all “Collateral” or “Mortgaged Property” as defined
in any applicable Security Document and all other property that is or is
intended under the terms of the Security Documents to be subject to Liens in
favor of the Administrative Agent.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Administrative Agent executed by, as the case may be, (a) a
bailee or other Person in possession of Collateral, and (b) any landlord of Real
Estate leased by any Loan Party, pursuant to which such Person (i) acknowledges
the Administrative Agent’s Lien on the Collateral, (ii) releases or subordinates
such Person’s Liens in the Collateral held by such Person or located on such
Real Estate, (iii) agrees to provide the Administrative Agent with access to the
Collateral held by such bailee or other Person or located in or on such Real
Estate, (iv) as to any landlord, provides the Administrative Agent with a
reasonable time to sell and dispose of the Collateral from such Real Estate, and
(v) makes such other agreements with the Administrative Agent as it may
reasonably require.

“Combined Loan Caps” means, on any date of determination, the sum of (a) the
Loan Cap, and (b) the lesser of the (i) the outstanding aggregate principal
amount of the Term Loans, and (ii) Term Loan Borrowing Base.

“Commercial Letter of Credit” means any Letter of Credit issued for the purpose
of providing the primary payment mechanism in connection with the purchase of
any materials, goods or services by a Loan Party in the ordinary course of
business of such Loan Party.

“Commercial Letter of Credit Agreement” means the Commercial Letter of Credit
Agreement relating to the issuance of a Commercial Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Commitment” means, as to each Lender, its obligation to (a) make Committed
Loans to the Borrowers pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

 

15



--------------------------------------------------------------------------------

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBO Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” means a Revolving Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBO Rate Loans, pursuant to 2.01(a), which, if in writing, shall be
substantially in the form of Exhibit A.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Concentration Account” means the deposit account of Lead Borrower in which
funds of any Loan Party from one or more Blocked Accounts are from time to time
deposited. As of the Restatement Effective Date, the Concentration Account is
the deposit account identified as the Concentration Account on Schedule 5.21(a).

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Administrative Agent of a proposed course of action to be
followed by the Administrative Agent without such Lender’s giving the
Administrative Agent written notice of that Lender’s objection to such course of
action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Contractual Obligation” means, as to any Person, any provision of any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” shall have its meaning as set forth in the Security
Agreement.

“Controlling Shareholder” means Yeled Invest S.à r.l., a société à
responsabilité limitée, organized under the laws of Luxembourg.

 

16



--------------------------------------------------------------------------------

“Cost” means the lower of cost or market value of Inventory, based upon the
Borrowers’ accounting practices, known to the Administrative Agent, which
practices are in effect on the Restatement Effective Date as such calculated
cost is determined from invoices received by the Borrowers, the Borrowers’
purchase journals or the Borrowers’ stock ledger, and the term “Cost” in any
event shall include freight costs and duties associated with the transportation
of Inventory to distribution points. “Cost” does not include inventory
capitalization costs or other non - purchase price charges used in the
Borrowers’ calculation of cost of goods sold.

“Credit Card Agreements” shall mean all agreements now or hereafter entered into
by any Borrower or for the benefit of any Borrower, in each case with any Credit
Card Issuer or any Credit Card Processor with respect to sales transactions
involving credit card or debit card purchases, including, but not limited to,
the agreements set forth on Schedule 5.21(b) hereto.

“Credit Card Issuer” shall mean any person (other than a Loan Party) who issues
or whose members issue credit cards, including, without limitation, MasterCard
or VISA bank credit or debit cards or other bank credit or debit cards issued
through World Financial Network National Bank, MasterCard International, Inc.,
Visa, U.S.A., Inc. or Visa International and American Express, Discover, Diners
Club, Carte Blanche and other non-bank credit or debit cards, including, without
limitation, credit or debit cards issued by or through American Express Travel
Related Services Company, Inc., Novus Services, Inc., PayPal and other issuers
approved by the Administrative Agent.

“Credit Card Notifications” has the meaning provided in Section 6.13(a)(ii).

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s sales transactions involving credit card or debit card
purchases by customers using credit cards or debit cards issued by any Credit
Card Issuer.

“Credit Card Receivables” means each “Account” and “Payment Intangible” (as such
terms are defined in the UCC) together with all income, payments and proceeds
thereof, owed by a major credit or debit card issuer (including, but not limited
to, Visa, MasterCard and American Express and such other issuers approved by the
Administrative Agent) to a Loan Party resulting from charges by a customer of a
Loan Party on credit or debit cards issued by such issuer in connection with the
sale of goods by a Loan Party, or services performed by a Loan Party, in each
case in the ordinary course of its business.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Customer Credit Liabilities” means at any time, the aggregate remaining value
at such time of (a) outstanding gift certificates and gift cards of any Borrower
entitling the holder thereof to use all or a portion of the certificate or gift
card to pay all or a portion of the purchase price for any Inventory,
(b) outstanding merchandise credits of any Borrower, (c) layaway obligations of
any Borrower, and (d) liabilities in connection with frequent shopping programs
of any Borrower.

 

17



--------------------------------------------------------------------------------

“Customer Deposits” means deposits made by customers with respect to the
purchase of goods or the performance of services.

“Customer List and Marketing Services Agreements” means agreements entered into
from time to time by any of the Loan Parties with third parties pursuant to
which such Loan Party leases its customer lists or provides marketing services
to such third party, including without limitation the agreements listed on
Schedule 1.01(a), as such agreements may be amended, modified, replaced,
extended or renewed from time to time; Schedule 1.01(a) lists each Customer List
and Marketing Services Agreement in respect of which the Receivables owing to
the Borrowers in any Fiscal Year exceed $500,000 in the aggregate.

“Customer List and Marketing Services Receivables” means all of the Receivables
of any Borrower arising from Customer List and Marketing Service Agreements.

“Customs Broker Agreement” means an agreement in substantially the form attached
hereto as Exhibit F among a Borrower, a customs broker or other carrier, and the
Administrative Agent, in which the customs broker or other carrier acknowledges
that it has control over and holds the documents evidencing ownership of the
subject Inventory for the benefit of the Administrative Agent and agrees, upon
notice from the Administrative Agent, to hold and dispose of the subject
Inventory solely as directed by the Administrative Agent.

“DDA” means each checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA (other than Excluded DDAs) shall
be conclusively presumed to be Collateral and proceeds of Collateral and the
Administrative Agent and the Lenders shall have no duty to inquire as to the
source of the amounts on deposit in any DDA.

“DDA Notification” has the meaning provided therefor in Section 6.17(e).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Margin, if any, applicable to Base Rate Loans, plus (iii) two percent
(2%) per annum; provided, that, with respect to a LIBO Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus two percent (2%) per
annum, and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Margin for Standby Letters of Credit or Commercial Letters of
Credit, as applicable, plus two percent (2%) per annum.

 

18



--------------------------------------------------------------------------------

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Committed Loans, participations in L/C Obligations or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within one Business Day of the date when
due, or (c) has been deemed insolvent or become the subject of a receivership,
bankruptcy or insolvency proceeding.

“Department Lessor” means a Person (other than a Loan Party) that owns and
operates a department or specialty store or other location and licenses space in
such store to a Borrower.

“Deteriorating Lender” means any Defaulting Lender or any Lender as to which
(a) the L/C Issuer or the Swing Line Lender has a good faith belief that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities, or (b) a Person that Controls such Lender has been
deemed insolvent or become the subject of a bankruptcy, insolvency or similar
proceeding.

“Dilution Reserve” means, for any period, that percentage reasonably determined
by the Administrative Agent by (a) dividing the amount of charge-offs of
Eligible Trade Receivables and Eligible Customer Service and Marketing
Receivables and returns of goods purchased from the Borrowers during such period
which had, at the time of sale, resulted in the creation of an Eligible Trade
Receivable or an Eligible Customer Service and Marketing Receivable, by (b) the
amount of sales (exclusive of sales and other similar taxes) of the Borrowers
during such period and thereafter.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale,
transfer, license or other disposition of (whether in one transaction or in a
series of transactions) of any property (including, without limitation, any
Equity Interests) by any Person (or the granting of any option or other right to
do any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case at the option of the holder thereof), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
thereof, in whole or in part, on or prior to the date that is 91 days after the
date on which the Loans mature; provided, that, (a) only the portion of such
Equity Interests which so matures or is mandatorily redeemable, is so
convertible or exchangeable or is so redeemable at the option of the holder
thereof prior to such date shall be deemed to be Disqualified Stock and (b) with
respect to any Equity Interests issued to any employee or to any plan for the
benefit of employees of the Lead Borrower or its Restricted Subsidiaries or by
any such plan to such employees, such Equity Interest shall not constitute
Disqualified Stock solely because it may be required to be repurchased by the
Lead Borrower or one of its Restricted Subsidiaries in order to satisfy
applicable statutory or regulatory obligations or as a result of such employee’s
termination, resignation, death or disability and if any class of Equity
Interest of such Person that by its terms authorizes such Person to satisfy its
obligations thereunder by delivery of an Equity

 

19



--------------------------------------------------------------------------------

Interest that is not Disqualified Stock, such Equity Interests shall not be
deemed to be Disqualified Stock. Notwithstanding the preceding sentence, any
Equity Interest that would constitute Disqualified Stock solely because the
holders thereof have the right to require a Loan Party to repurchase such Equity
Interest upon the occurrence of a change of control or an asset sale shall not
constitute Disqualified Stock. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Lead Borrower and its Restricted Subsidiaries may become
obligated to pay upon maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock or portion thereof, plus accrued
dividends.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Holding Company” means any Domestic Subsidiary of the Borrowers that
is treated as a disregarded entity for U.S. federal income tax purposes and all
of its assets (other than immaterial assets) consist of the ownership of the
Equity Interests of one or more CFCs.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia
(excluding, for the avoidance of doubt, any Subsidiary organized under the laws
of Puerto Rico or any other territory).

“EBITDA Reserve” means a Reserve in the amount of $10,000,000, which Reserve may
only be released by the Agent or reduced upon prior written consent of the
Required Lenders (as such term is defined in the Term Loan Credit
Agreement).Early Termination Fee” has the meaning specified in the Fee Letter.

“Eligible Assignee” means (a) a Lender or any of its Affiliates; (b) a bank,
insurance company, or company engaged in the business of making commercial
loans, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $250,000,000; (c) an Approved Fund; (d) any Person to whom
a Lender assigns its rights and obligations under this Agreement as part of an
assignment and transfer of such Lender’s rights in and to a material portion of
such Lender’s portfolio of asset based credit facilities, and (e) any other
Person (other than a natural person) approved by (i) the Administrative Agent,
the L/C Issuer and the Swing Line Lender, and (ii) unless an Event of Default
has occurred and is continuing, the Lead Borrower (each such approval not to be
unreasonably withheld or delayed); provided, that, notwithstanding the
foregoing, “Eligible Assignee” shall not include a Loan Party or any of the Loan
Parties’ Affiliates or Subsidiaries.

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that at all times satisfies the criteria
set forth below as determined by the Administrative Agent in its Permitted
Discretion and which has been earned by performance and represents the bona fide
amounts due to a Borrower from a Credit Card Processor and/or Credit Card
Issuer, and in each case originated in the ordinary course of business of such
Borrower. Without limiting the foregoing, in order to be an Eligible Credit Card
Receivable, an Account shall indicate no Person other than a Borrower as payee
or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (a) the amount of all accrued and

 

20



--------------------------------------------------------------------------------

actual fees, discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Borrower may be obligated to rebate to a customer, a Credit
Card Processor, or Credit Card Issuer pursuant to the terms of any agreement or
understanding (written or oral)) and (b) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Credit Card Receivable. Except as otherwise determined
by the Administrative Agent in its Permitted Discretion, Eligible Credit Card
Receivables shall not include any Credit Card Receivable:

(i) which does not constitute an “Account” or “Payment Intangible”(as each is
defined in the UCC);

(ii) which is unpaid more than five (5) Business Days after the date of
determination of eligibility thereof;

(iii) payable other than in Dollars or Canadian Dollars;

(iv) where such Credit Card Receivable or the underlying contract contravenes
any laws, rules or regulations applicable thereto in any material respect,
including, rules and regulations relating to truth-in-lending, fair credit
billing, fair credit reporting, equal credit opportunity, fair debt collection
practices and privacy or any party to the underlying contract is in violation of
any such laws, rules or regulations in any material respect;

(v) which is not a valid, legally enforceable obligation of the applicable
Credit Card Issuer or Credit Card Processor with respect thereto;

(vi) (A) which is disputed, is with recourse due to the creditworthiness of the
cardholder, or with respect to which a claim, chargeback, offset, deduction or
counterclaim, dispute or other defense has been asserted (to the extent of such
claim, chargeback, offset, deduction or counterclaim, dispute or other defense);
or (B) to the extent to which it is subject to any present, or contingent (or
any facts (i) exist to the knowledge of Administrative Agent or any Loan Party,
or (ii) have been disclosed in the course of any field examination or otherwise,
which are the basis for any future) claim, chargeback, offset, deduction or
counterclaim, dispute or other defense on the part of an Account Debtor;

(vii) with respect to which a Borrower does not have good, valid and marketable
title thereto,

(viii) that is not subject to a perfected first priority security interest in
favor of the Administrative Agent or that is subject to any other Lien, other
than Liens permitted under clauses (a), (e), (o) and (r) of the definition of
Permitted Encumbrances and any other Liens with respect thereto permitted under
this Agreement that are subject to an intercreditor agreement in form and
substance reasonably satisfactory to Administrative Agent between the holder of
such Lien and Administrative Agent;

 

21



--------------------------------------------------------------------------------

(ix) which does not conform to all representations, warranties or other
provisions in the Loan Documents relating to Credit Card Receivables in all
material respects, except (A) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and (B) in the case of any
representation and warranty qualified by “materiality”, “Material Adverse
Effect” or similar language, they shall be true and correct in all respects;

(x) as to which the Credit Card Processor or Credit Card Issuer has the right
under certain circumstances to require a Loan Party to repurchase such Credit
Card Receivable from such Credit Card Processor or Credit Card Issuer, as the
case may be;

(xi) is due from a Credit Card Issuer or Credit Card Processor of the applicable
credit card which is the subject of any proceedings under a Debtor Relief Law;

(xii) which is evidenced by “chattel paper” or an “instrument” of any kind
unless such “chattel paper” or “instrument” is in the possession of the
Administrative Agent, and to the extent necessary or appropriate, endorsed to
the Administrative Agent; or

(xiii) which the Administrative Agent determines in its Permitted Discretion to
be uncertain of collection or which do not meet such other eligibility criteria
for Credit Card Receivables as the Administrative Agent may determine in its
Permitted Discretion.

Any Credit Card Receivables that are not Eligible Credit Card Receivables shall
nevertheless be part of the Collateral.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(a) Which has been shipped from a foreign location for receipt by a Borrower,
but which has not yet been delivered to such Borrower, which In-Transit
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

(b) For which the purchase order is in the name of a Borrower and title and risk
of loss has passed to such Borrower;

(c) For which an Acceptable Document of Title has been issued, and in each case
as to which the Administrative Agent has control (as defined in the UCC) over
the documents of title which evidence ownership of the subject Inventory (such
as, if requested by the Administrative Agent, by the delivery of a Customs
Broker Agreement with a carrier or freight forwarder);

(d) Which is insured in accordance with the terms of this Agreement to the
reasonable satisfaction of the Administrative Agent (including, without
limitation, marine cargo insurance);

(e) the Foreign Vendor with respect to such In-Transit Inventory is an Approved
Foreign Vendor;

(f) For which payment of the purchase price has been made by any Borrower or the
purchase price is supported by a Commercial Letter of Credit; and

(g) Which otherwise would constitute Eligible Inventory;

 

22



--------------------------------------------------------------------------------

provided, that, the Administrative Agent may, in its discretion, exclude any
particular Inventory from the definition of “Eligible In-Transit Inventory” in
the event the Administrative Agent determines that such Inventory is subject to
any Person’s right or claim which is (or is capable of being) senior to, or pari
passu with, the Lien of the Administrative Agent (such as, without limitation, a
right of stoppage in transit) or may otherwise adversely impact the ability of
the Administrative Agent to realize upon such Inventory.

Any Inventory that is not Eligible In-Transit Inventory shall nevertheless be
part of the Collateral.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (a) Eligible In-Transit Inventory, and (b) items of Inventory of a
Borrower that are finished goods, merchantable and readily saleable to the
public in the ordinary course of the Borrowers’ business deemed by the
Administrative Agent in its Permitted Discretion to be eligible for inclusion in
the calculation of the Borrowing Base, in each case that, except as otherwise
agreed by the Administrative Agent, (i) complies with each of the
representations and warranties respecting Inventory made by the Borrowers in the
Loan Documents (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date, and except in the case of any such
representation and warranty qualified by “materiality”, “Material Adverse
Effect” or similar language, which shall be true and correct in all respects),
and (ii) is not excluded as ineligible by virtue of one or more of the criteria
set forth below. Except as otherwise agreed by the Administrative Agent, in its
Permitted Discretion, the following items of Inventory shall not be included in
Eligible Inventory:

(A) Inventory that is not solely owned by a Borrower or a Borrower does not have
good and valid title thereto;

(B) Inventory that is leased by or is on consignment to a Borrower or which is
consigned by a Borrower to a Person which is not a Loan Party;

(C) Inventory (other than Eligible In-Transit Inventory) that is not located in
the United States of America (excluding territories or possessions of the United
States) and Canada at a location that is owned or leased by a Borrower, except
(i) Inventory in transit between such owned or leased locations, or (ii) to the
extent that the Borrowers have furnished the Administrative Agent with (A) any
UCC or PPSA financing statements or other documents that the Administrative
Agent may determine in its Permitted Discretion to be necessary to perfect its
security interest in such Inventory at such location, and (B) a Collateral
Access Agreement executed by the Person owning any such location on terms
reasonably acceptable to the Administrative Agent unless the Administrative
Agent has established an Availability Reserve with respect to such location;

(D) Inventory that is located in a distribution center leased by a Borrower
unless the applicable lessor has delivered to the Administrative Agent a
Collateral Access Agreement or the Administrative Agent has established an
Availability Reserve with respect to such distribution center;

 

23



--------------------------------------------------------------------------------

(E) Inventory that is comprised of goods which (i) are damaged, defective,
“seconds,” or otherwise unmerchantable, (ii) are to be returned to the vendor,
(iii) are obsolete or slow moving, or custom items, work in process, raw
materials, or that constitute spare parts, promotional, marketing, packaging and
shipping materials or supplies used or consumed in a Borrower’s business,
(iv) are seasonal in nature and which have been packed away for sale in the
subsequent season, except in the ordinary course of business of such Borrower,
(v) are not in material compliance with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

(F) Inventory that is not subject to a perfected first priority security
interest in favor of the Administrative Agent or that is subject to any other
Lien, other than Liens permitted under clauses (a), (b), (p) and (r) of the
definition of Permitted Encumbrances and any other Liens with respect thereto
permitted under this Agreement that are subject to an intercreditor agreement in
form and substance reasonably satisfactory to Administrative Agent between the
holder of such Lien and Administrative Agent;

(G) Inventory that consists of samples, labels, bags, packaging, and other
similar non-merchandise categories;

(H) Inventory that is not insured in compliance with the provisions of
Section 5.10 hereof;

(I) Inventory that has been sold but not yet delivered or as to which a Borrower
has accepted a deposit;

(J) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party (1) from which any
Borrower or any of its Restricted Subsidiaries has received notice of a dispute
in respect of any such agreement, provided, that, only Inventory which is the
subject of such dispute shall be deemed ineligible by Administrative Agent in
its Permitted Discretion or (2) unless Administrative Agent determines in its
Permitted Discretion that it may sell or otherwise dispose of such Inventory
without (a) infringing the rights of such licensor, (b) violating any contract
with such licensor, or (c) incurring any liability with respect to payment of
royalties other than royalties incurred pursuant to sale of such Inventory under
the current licensing agreement;

(K) Inventory located in a Leased Department in the event that the Leased
Department Agreement with respect to such location, permits the applicable
Borrower to file a UCC or PPSA financing statement against the Department
Lessor, evidencing Borrower’s ownership of such Inventory and Borrower fails to
file and maintain such UCC and PPSA Financing Statements;

 

24



--------------------------------------------------------------------------------

(L) Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Borrowers’ business, unless and until
the Administrative Agent has completed or received (i) an appraisal of such
Inventory from appraisers reasonably satisfactory to the Administrative Agent
and establishes an Inventory Advance Rate and Inventory Reserves (if applicable)
therefor, and otherwise agrees that such Inventory shall be deemed Eligible
Inventory, and (ii) such other due diligence as the Administrative Agent may
require, all of the results of the foregoing to be reasonably satisfactory to
the Administrative Agent (provided, that, it is agreed that so long as the
Administrative Agent has received at least forty-five (45) days prior notice of
such Permitted Acquisition and the Loan Parties reasonably cooperate (and cause
the Person being acquired to reasonably cooperate) with the Administrative
Agent, the Administrative Agent shall use reasonable efforts to complete such
due diligence, engage a third party appraiser and complete such appraisal on or
prior to the closing date of such Permitted Acquisition).

Any Inventory that is not Eligible Inventory shall nevertheless be part of the
Collateral.

“Eligible LC Inventory” shall mean Inventory that would otherwise be Eligible
Inventory (other than for its location) that as to which: (a) the Inventory is
purchased with and subject to a Letter of Credit, (b) the Inventory is then in
transit (whether by vessel, air or land) from a location outside of the
continental United States of America to a location permitted hereunder and for
which Administrative Agent shall have received such evidence thereof as
Administrative Agent may require, (c) the title of the Inventory has passed to,
and such Inventory is owned by, a Borrower and for which Administrative Agent
shall have received such evidence thereof as Administrative Agent may require,
(d) Administrative Agent has received each of the following: (i) a Customs
Broker Agreement, duly authorized, executed and delivered by the Customs Broker
handling the shipping and delivery of such Inventory, (ii) a copy of the
certificate of marine cargo insurance in connection therewith in which it has
been named as an additional insured and loss payee in a manner reasonably
acceptable to Administrative Agent and (iii) a copy of the invoice and manifest
with respect thereto, (e) the Inventory is either (A) subject to a negotiable
bill of lading: (1) that is consigned to a Borrower (unless and until such time
as Administrative Agent shall require that the same be consigned to
Administrative Agent, then thereafter, that is consigned to Administrative Agent
either directly or by means of endorsements), (2) that was issued by the carrier
in respect of such Inventory and (3) is either in the possession of the Customs
Broker or the subject of a telefacsimile copy that Administrative Agent has
received from the issuer of the Letter of Credit Accommodation and as to which
Administrative Agent has also received confirmation from such issuer that such
document is in transit to Administrative Agent or a Customs Broker or
(B) subject to a negotiable cargo receipt and is not the subject of a bill of
lading (other than a negotiable bill of lading consigned to, and in the
possession of a consolidator or Administrative Agent, or their respective
agents) and such negotiable cargo receipt is (1) consigned to a Borrower (unless
and until such time as Administrative Agent shall require that the same be
consigned to Administrative Agent, then thereafter, that is consigned to
Administrative Agent either directly or by means of endorsements), (2) issued by
a consolidator in respect of such Inventory and (3) either in the possession of
Administrative Agent or a Customs Broker or the subject of a telefacsimile copy
that Administrative Agent has received from the issuer of the Letter of Credit
Accommodation and as to which Administrative Agent has also received a
confirmation from such issuer that such document is in transit to Administrative
Agent or a Customs Broker.

Any Inventory that is not Eligible LC Inventory shall nevertheless be part of
the Collateral.

 

25



--------------------------------------------------------------------------------

“Eligible Receivables” means (x) Customer List and Marketing Services
Receivables owing to any Borrower or (y) Leased Department Receivables owing to
any Borrower, in each case, deemed by the Administrative Agent in its discretion
to be eligible for inclusion in the calculation of the Borrowing Base that
satisfy the following criteria at the time of creation and continues to meet the
same at the time of such determination: such Customer List and Marketing
Receivable or Leased Department Receivable, as the case may be (i) has been
earned by performance and represents the bona fide amounts due to a Borrower
from an Account Debtor or a Department Lessor, as the case may be, and in each
case originated in the ordinary course of business of such Borrower, and (ii) in
each case is acceptable to the Administrative Agent in its Permitted Discretion,
and is not ineligible for inclusion in the calculation of the Borrowing Base
pursuant to any of clauses (A) through (V) below. Without limiting the
foregoing, to qualify as an Eligible Receivable, such Customer List and
Marketing Receivable or Leased Department Receivable, as the case may be shall
indicate no Person other than a Borrower as payee or remittance party. In
determining the amount to be so included, the face amount of such Receivable
shall be reduced by, without duplication, to the extent not reflected in such
face amount, (i) the amount of all accrued and actual discounts, claims, credits
or credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Borrowers to
reduce the amount of such Eligible Receivable. Except as otherwise agreed by the
Administrative Agent, any such Customer List and Marketing Receivable or Leased
Department Receivable, as the case may be included within any of the following
categories shall not constitute an Eligible Receivable:

(A) any Customer List and Marketing Receivable not evidenced by an invoice, or
(ii) any Leased Department Receivable that is not reported to the satisfaction
of Administrative Agent in its Permitted Discretion;

(B) (1) if arising under clause (x) above, that have been outstanding for more
than ninety (90) days from the date of sale or more than sixty (60) days past
the due date or (2) if arising under clause (y) above, that have been
outstanding for more than thirty (30) days from the date of sale or more than
fifteen (15) days past the due date;

(C) owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
in clause (B) above;

(D) with respect to which a Borrower does not have good, valid and marketable
title thereto

(E) that is not subject to a perfected first priority security interest in favor
of the Administrative Agent or that is subject to any other Lien, other than
Liens permitted under clauses (a), (e), and (r) of the definition of Permitted
Encumbrances and any other Liens with respect thereto permitted under this
Agreement that are subject to an intercreditor agreement in form and substance
reasonably satisfactory to Administrative Agent between the holder of such Lien
and Administrative Agent;

 

26



--------------------------------------------------------------------------------

(F) which are disputed or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(G) which arise out of any sale made not in the ordinary course of business,
made on a basis other than upon credit terms usual to the business of the
Borrowers or are not payable in Dollars or Canadian Dollars;

(H) [Reserved];

(I) which are owed by any Affiliate or any employee of a Loan Party;

(J) for which all material consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the Account Debtor or in connection with the enforcement of such Account by
the Administrative Agent have not been duly obtained, effected or given and are
not in full force and effect;

(K) due from an Account Debtor which is the subject of any proceeding under any
Debtor Relief Laws, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(L) due from any Governmental Authority except to the extent that the subject
Account Debtor is the federal government of the United States of America and has
complied with the Federal Assignment of Claims Act of 1940 and any similar state
legislation or is the federal government of Canada and has complied with the
Financial Administration Act (Canada) and any similar provincial legislation;

(M) (1) owing from any Person that is also a supplier to or creditor of a Loan
Party or any of its Restricted Subsidiaries unless such Person has waived any
right of setoff in a manner acceptable to the Administrative Agent in its
Permitted Discretion or (2) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Loan
Party or any of its Restricted Subsidiaries to discounts on future purchase
therefrom;

(N) arising out of sales on a bill-and-hold, guaranteed sale, sale-or-return,
sale on approval or consignment basis or subject to any right of return, set off
or charge back;

(O) arising out of sales to Foreign Account Debtors other than those amounts
arising out of sales to Foreign Account Debtors in Approved Foreign
Jurisdictions (provided, that, the maximum aggregate Dollar amount of all such
Receivables owing by all Account Debtors located in Approved Foreign
Jurisdictions and deemed Eligible Receivables and Eligible Trade Receivables
included in the Borrowing Base at any time shall not exceed $1,000,000 or such
greater amount as the Administrative Agent shall otherwise agree in its
Permitted Discretion), provided, further, that if such Foreign Account Debtor
(i) is not located in an Approved Foreign Jurisdiction (or the maximum amount
which may be included in the Borrowing Base as set forth above would be exceeded
whether as a result of the Receivables

 

27



--------------------------------------------------------------------------------

owing by one or more Foreign Account Debtors), or (ii) is the government of any
foreign country or sovereign state, or of any state or public corporation or
other instrumentality thereof, then in each case, such Receivable shall be
deemed eligible pursuant to this clause (O) in the event that either (1) the
Receivable is supported by an irrevocable letter of credit reasonably
satisfactory to Administrative Agent in its Permitted Discretion (as to form,
substance (including amount), and issuer or domestic confirming bank), or
(2) the Receivable is covered by credit insurance in form, substance, and
amount, and by an insurer, satisfactory to Administrative Agent determined in
its Permitted Discretion; provided, that, if such Receivable is owed by a
Foreign Account Debtor in an Approved Foreign Jurisdiction without a letter of
credit or credit insurance in support of such Receivable, then promptly upon
Administrative Agent’s request, each Borrower shall execute and deliver, or
cause to be executed and delivered, such other agreements, documents and
instruments as may be required by Administrative Agent in its Permitted
Discretion to perfect the security interests of Administrative Agent in those
Accounts of Foreign Account Debtors and take or cause to be taken such other and
further actions as Administrative Agent may request to enable Administrative
Agent as secured party with respect thereto to collect such Accounts under such
applicable laws; notwithstanding the foregoing, Borrower may request that
Administrative Agent consider the inclusion of Receivables owed by Foreign
Account Debtors which do not meet the eligibility criteria set forth in this
clause (O), and Administrative Agent agrees that it shall consider the
eligibility of those Receivables, on a case by case basis in its Permitted
Discretion;

(P) payable other than in Dollars or Canadian Dollars or that are otherwise on
terms other than those normal and customary in the Loan Parties’ business;

(Q) evidenced by a promissory note or other instrument;

(R) consisting of amounts due from vendors as rebates or allowances;

(S) which are in excess of the credit limit for such Account Debtor established
by the Loan Parties in the ordinary course of business and consistent with
practices of the Loan Parties in effect on November 1, 2012the Amendment No. 3
Effective Date;

(T) which include extended payment terms (datings) beyond those generally
furnished to other Account Debtors in the ordinary course of business;

(U) which constitute Credit Card Receivables or Accounts which constitute
Eligible Trade Receivables;

(V) with respect to which there exists a material breach under the applicable
Customer List and Marketing Agreement or Leased Department Agreement (or such
agreement has been terminated) pursuant to which such Receivable was created;

(W) which the Administrative Agent determines in its Permitted Discretion to be
uncertain of collection or which do not meet such other eligibility criteria for
Eligible Credit Card Receivables as the Administrative Agent may determine in
its Permitted Discretion.

Any Receivables that are not Eligible Receivables shall nevertheless be part of
the Collateral.

 

28



--------------------------------------------------------------------------------

“Eligible Trade Receivables” means Accounts created by any Borrower arising out
of the sale of finished goods Inventory other than to retail customers deemed by
the Administrative Agent in its discretion to be eligible for inclusion in the
calculation of the Borrowing Base arising from the sale of the Borrowers’
Inventory (other than those consisting of Credit Card Receivables, Customer and
Marketing Services Receivables, and Leased Department Receivables) that satisfy
the following criteria at the time of creation and continue to meet the same at
the time of such determination: such Account (a) has been earned by performance
and represent the bona fide amounts due to a Borrower from an Account Debtor,
and in each case originated in the ordinary course of business of such Borrower,
and (b) in each case is acceptable to the Administrative Agent in its Permitted
Discretion, and is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (s) below. Without
limiting the foregoing, to qualify as an Eligible Trade Receivable, an Account
shall indicate no Person other than a Borrower as payee or remittance party. In
determining the amount to be so included, the face amount of an Account shall be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that a Borrower may be
obligated to rebate to a customer pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Borrowers to
reduce the amount of such Eligible Trade Receivable. Except as otherwise agreed
by the Administrative Agent, any Account included within any of the following
categories shall not constitute an Eligible Trade Receivable:

(A) that are not evidenced by an invoice;

(B) that have been outstanding for more than ninety (90) days from the date of
sale or more than sixty (60) days past the due date;

(C) owed by an Account Debtor (or its Affiliates) where 50% or more of all
Accounts owed by that Account Debtor (or its Affiliates) are deemed ineligible
in clause (B), above.

(D) with respect to which a Borrower does not have good, valid and marketable
title thereto;

(E) that is not subject to a perfected first priority security interest in favor
of the Administrative Agent or that is subject to any other Lien, other than
Liens permitted under clauses (a), (e), and (r) of the definition of Permitted
Encumbrances and any other Liens with respect thereto permitted under this
Agreement that are subject to an intercreditor agreement in form and substance
reasonably satisfactory to Administrative Agent between the holder of such Lien
and Administrative Agent;

(F) which are disputed or with respect to which a claim, counterclaim, offset or
chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

 

29



--------------------------------------------------------------------------------

(G) which arise out of any sale made not in the ordinary course of business,
made on a basis other than upon credit terms usual to the business of the
Borrowers or are not payable in Dollars or Canadian Dollars;

(H) [Reserved];

(I) which are owed by any Affiliate or any employee of a Loan Party;

(J) for which all material consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the Account Debtor or in connection with the enforcement of such Account by
the Administrative Agent have not been duly obtained, effected or given and are
not in full force and effect;

(K) due from an Account Debtor which is the subject of any proceeding under any
Debtor Relief Laws, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(L) due from any Governmental Authority except to the extent that the subject
Account Debtor is the federal government of the United States of America and has
complied with the Federal Assignment of Claims Act of 1940 and any similar state
legislation and has complied with the Federal Assignment of Claims Act of 1940
and any similar state legislation or is the federal government of Canada and has
complied with the Financial Administration Act (Canada) and any similar
provincial legislation;

(M) (1) owing from any Person that is also a supplier to or creditor of a Loan
Party or any of its Restricted Subsidiaries unless such Person has waived any
right of setoff in a manner acceptable to the Administrative Agent in its
Permitted Discretion or (2) representing any manufacturer’s or supplier’s
credits, discounts, incentive plans or similar arrangements entitling a Loan
Party or any of its Restricted Subsidiaries to discounts on future purchase
therefrom;

(N) arising out of sales on a bill-and-hold, guaranteed sale, sale-or-return,
sale on approval or consignment basis or subject to any right of return, set off
or charge back;

(O) arising out of sales to Foreign Account Debtors other than those amounts
arising out of sales to Foreign Account Debtors in Approved Foreign
Jurisdictions (provided, that, the maximum aggregate Dollar amount of all such
Receivables owing by all Account Debtors located in Approved Foreign
Jurisdictions and deemed Eligible Receivables and Eligible Trade Receivables
included in the Borrowing Base at any time shall not exceed $1,000,000 or such
greater amount as the Administrative Agent shall otherwise agree in its
Permitted Discretion), provided, further, that if such Foreign Account Debtor
(i) is not located in an Approved Foreign Jurisdiction (or the maximum amount
which may be included in the Borrowing Base as set forth above would be exceeded
whether as a result of the Receivables owing by one or more Foreign Account
Debtors), or (ii) is the government of any foreign country or sovereign state,
or of any state or public corporation or other instrumentality thereof, then in
each case, such Receivable shall be deemed eligible pursuant to this clause
(O) in the

 

30



--------------------------------------------------------------------------------

event that either (1) the Receivable is supported by an irrevocable letter of
credit reasonably satisfactory to Administrative Agent in its Permitted
Discretion (as to form, substance (including amount), and issuer or domestic
confirming bank), or (2) the Receivable is covered by credit insurance in form,
substance, and amount, and by an insurer, satisfactory to Administrative Agent
determined in its Permitted Discretion; provided, that, if such Receivable is
owed by a Foreign Account Debtor in an Approved Foreign Jurisdiction without a
letter of credit or credit insurance in support of such Receivable, then
promptly upon Administrative Agent’s request, each Borrower shall execute and
deliver, or cause to be executed and delivered, such other agreements, documents
and instruments as may be required by Administrative Agent in its Permitted
Discretion to perfect the security interests of Administrative Agent in those
Accounts of Foreign Account Debtors and take or cause to be taken such other and
further actions as Administrative Agent may request to enable Administrative
Agent as secured party with respect thereto to collect such Accounts under such
applicable laws; notwithstanding the foregoing, Borrower may request that
Administrative Agent consider the inclusion of Receivables owed by Foreign
Account Debtors which do not meet the eligibility criteria set forth in this
clause (O), and Administrative Agent agrees that it shall consider the
eligibility of those Receivables, on a case by case basis in its Permitted
Discretion;

(P) [Reserved];

(Q) evidenced by a promissory note or other instrument;

(R) consisting of amounts due from vendors as rebates or allowances;

(S) which are in excess of the credit limit for such Account Debtor established
by the Loan Parties in the ordinary course of business and consistent with
practices of the Loan Parties in effect on November 1, 2012the Amendment No. 3
Effective Date;

(T) which include extended payment terms (datings) beyond those generally
furnished to other Account Debtors in the ordinary course of business;

(U) which constitute Credit Card Receivables, Leased Department Receivables or
Customer List and Marketing Agreement Receivables or

(V) which the Administrative Agent determines in its Permitted Discretion to be
uncertain of collection or which do not meet such other eligibility criteria for
Eligible Trade Receivables as the Administrative Agent may determine in its
Permitted Discretion.

Any Receivables that are not Eligible Trade Receivables shall nevertheless be
part of the Collateral.

“Environmental Laws” means any and all Federal, provincial, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution or the protection of human
health or the environment (including ambient air, surface water, ground water,
land surface, or subsurface strata), or emissions, discharges, releases, or
threatened releases of, or the manufacture, processing, distribution, use,
treatment, storage, disposal, transport, or handling of (i) any hazardous
substance, hazardous material, hazardous waste, regulated substance, or toxic
substance and (ii) any chemicals, pollutants, contaminants, petroleum, petroleum
products, or oil, asbestos-containing materials and any polychlorinated
biphenyls.

 

31



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense, or cost, contingent
or otherwise (including any liability for damages, costs of environmental
remediation, fines, penalties or indemnities), of any Borrower, any other Loan
Party or any of their respective Restricted Subsidiaries directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal or
presence of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equipment” has the meaning set forth in the UCC.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Lead Borrower within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lead Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Lead Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Lead
Borrower or any ERISA Affiliate.

 

32



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01. An Event of
Default shall be deemed to be continuing unless and until that Event of Default
has been duly waived as provided in Section 10.01 hereof.

“Excess Availability” means, as of any date of determination thereof by the
Administrative Agent, the result, if a positive number, of: (a) The Loan Cap
minus (b) the aggregate unpaid balance of Credit Extensions to, or for the
account of, the Borrowers.

“Excluded DDAs” means any DDA exclusively used (a) for trust, payroll, payroll
taxes and other employee wage and benefit payments to or for the benefit of any
Borrower’s or Guarantor’s employees, or (b) after the incurrence of Permitted
Term Loan Indebtedness, to hold proceeds of Term Loan Priority Collateral,
subject to the Term Loan Intercreditor Agreement, unless and until the release
of the Lien therein of the Term Loan Agent.

“Excluded Subsidiary” means (a) any Subsidiary that is prohibited by applicable
law, regulation or contractual obligation from guaranteeing or providing
collateral for the Obligations (only to the extent such prohibition is
applicable and not rendered ineffective) or would require a governmental
(including regulatory) consent, approval, license or authorization in order to
provide such guarantee, (b) any Domestic Holding Company, (c) any CFC and any
direct or indirect Domestic Subsidiary of such CFC and (d) any Subsidiary that
is not a Wholly-Owned Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any LC Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Loan Parties hereunder, (a) any tax imposed on or
measured by, in whole or in part, the revenue, net income, net profits, net
assets, capital or net worth of, and franchise taxes imposed on, any Lender or
any Participant (including any branch profits taxes), in each case imposed by
the jurisdiction (or by any political subdivision or taxing authority thereof)
(i) in which such Lender or such Participant is organized (ii) in which such
Lender’s or such Participant’s principal office is located, (iii) in which such
Lender or such Participant is doing business, including, branch profits taxes
and branch interest taxes (other than solely as a result of entering into any
Loan

 

33



--------------------------------------------------------------------------------

Document or taking any action contemplated thereunder), (iv) in which it has a
present or former connection other than as a result of the Loan Documents or
taking any action contemplated thereunder or (v) in the case of any Foreign
Lender, in which its applicable Lending Office is located, in each case as a
result of a present or former connection between such Lender or such Participant
and the jurisdiction or taxing authority imposing the tax (other than any such
connection arising solely from such Lender or such Participant having executed,
delivered or performed its obligations or received payment under, or enforced
its rights or remedies under the Agreement or any other Loan Document);
(b) taxes resulting from a Lender’s or a Participant’s failure to comply with
the requirements of Section 3.01(e), (c) any branch profits taxes imposed by the
United States or any similar tax imposed by any other jurisdiction in which any
Borrower is located, (d) in the case of a Foreign Lender, any United States
federal withholding taxes imposed on amounts payable to such Foreign Lender as a
result of such Foreign Lender’s failure to comply with FATCA to establish a
complete exemption from withholding thereunder, and (e) any United States
federal withholding taxes that would be imposed on amounts payable to a Foreign
Lender based upon the applicable withholding rate in effect at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), except that Taxes shall include (1) any amount that such Foreign Lender
(or its assignor, if any) was previously entitled to receive pursuant to
Section 3.01(e), if any, with respect to such withholding tax at the time such
Foreign Lender becomes a party to the Agreement (or designates a new lending
office), and (2) additional United States federal withholding taxes that may be
imposed after the time such Foreign Lender becomes a party to the Agreement (or
designates a new lending office), as a result of a Change in Law.

“Executive Order” has the meaning set forth in Section 10.18.

“Existing Credit Agreement” means the Credit Agreement dated November 1, 2012,
among the Borrowers, Guarantor, Administrative Agent and the lenders party
thereto.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Loan Party not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof), indemnity
payments and any purchase price adjustments.

“Facility Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the other Secured Parties, in form reasonably
satisfactory to the Administrative Agent.

“Factored Receivables” means any Accounts oforiginally owed or owing by a Loan
Party to another Person which have been purchased by or factored or sold by an
Account Debtor of a Loan Party towith Wells Fargo or any of its Affiliates
pursuant to a factoring arrangement or otherwise with the Person that sold the
goods or rendered the services to the Loan Party which gave rise to such
Account.

“FATCA” means current Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is that is
substantively comparable and not materially more burdensome to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

 

34



--------------------------------------------------------------------------------

“FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C. §§78dd-1 et
seq.).

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Wells Fargo
on such day on such transactions as determined by the Administrative Agent.

“Fee Letter” means the Amended and Restated Fee Letter Agreement, dated of
eventhe date herewith,of Amendment No. 3, among the Lead Borrower, the
Administrative Agent and the Arranger.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended from time to time.

“Fiscal Month” means any fiscal month of any Fiscal Year, each of which ends on
or about the last day of each calendar month in accordance with the fiscal
accounting calendar of the Loan Parties, subject to change in accordance with
Section 7.13.

“Fiscal Quarter” means any fiscal quarter of any Fiscal Year, each of which ends
on or about the last day of each April, July, October and January of such Fiscal
Year in accordance with the fiscal accounting calendar of the Loan Parties,
subject to change in accordance with Section 7.13.

“Fiscal Year” means any period of twelve consecutive Fiscal Months ending on the
Saturday closest to January 31st of any calendar year, subject to change in
accordance with Section 7.13.

“Foreign Account Debtor” means an Account Debtor which (i) does not maintain its
chief executive office in the United States, Puerto Rico or Canada, and (B) is
not organized under the laws of the United States, Puerto Rico, or Canada, or
any state or province thereof.

“Foreign Asset Control Regulations” has the meaning set forth in Section 10.18.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Lead Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Vendor” means a Person that sells In-Transit Inventory to a Borrower.

 

35



--------------------------------------------------------------------------------

“Foreign Vendor Agreement” means an agreement between a Foreign Vendor and the
Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and pursuant to which, among other things, the parties
shall agree upon their relative rights with respect to In-Transit Inventory of a
Borrower purchased from such Foreign Vendor.

“Formation” means the creation of any Person by a Loan Party of any of its
Subsidiaries.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

36



--------------------------------------------------------------------------------

“Guarantor” means each Restricted Subsidiary of the Lead Borrower in existence
on the Restatement Effective Date (other than another Borrower) and each other
Restricted Subsidiary of the Lead Borrower that shall be required to execute and
deliver a Facility Guaranty pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Incentive Program Assets” means the transferrable income tax credits issuable
to the Company under the Grow New Jersey Assistance Act pursuant to the Project
Agreement, dated May __, 2014, by and between the Lead Borrower and the New
Jersey Economic Development Authority, as the (as the same may be modified,
changed, and extended from time to time), which tax credits, the Lead Borrower,
has agreed to sell to Apple Inc., pursuant to the Tax Credit Sale Agreement.

“Increase Effective Date” shall have the meaning provided therefor in Section
2.15(c).

“Incremental Equipment Reserve” means a Reserve established on the Amendment
No.2 Effective Date, initially in the amount of $5,000,000 (reducing dollar for
dollar for prepayments of the Term Loan in accordance with clause (x) of the
definition of “Permitted Indebtedness” but not less than $0), which Reserve may
only be released or reduced by the Agent, upon the receipt of notice from the
Term Loan Agent with the prior written consent of the Required Lenders (as such
term is defined in the Term Loan Credit Agreement).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
that may have been reimbursed) of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business which are not past due more than sixty
(60) days after their applicable due date and (ii) accruals for payroll and
other liabilities accrued in the ordinary course of business);

 

37



--------------------------------------------------------------------------------

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) All Attributable Indebtedness of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person (including, without limitation, Disqualified Stock, or any
warrant, right or option to acquire such Equity Interest, valued, in the case of
a redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (e) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property” means all present and future: trade secrets, know-how
and other proprietary information; trademarks, trademark applications, internet
domain names, service marks, trade dress, trade names, business names, designs,
logos, slogans (and all translations, adaptations, derivations and combinations
of the foregoing) indicia and other source and/or business identifiers, and all
registrations or applications for registrations which have heretofore been or
may hereafter be issued thereon throughout the world and including the goodwill
associated therewith; copyrights, copyrightable works (registered or
unregistered) and copyright applications; (including copyrights for computer
programs) and all tangible and intangible property embodying the copyrights,
unpatented inventions (whether or not patentable); patents and patent
applications and patent disclosures; industrial design applications and
registered industrial designs; license agreements related to any of the
foregoing and income therefrom;

 

38



--------------------------------------------------------------------------------

books, records, writings, computer tapes or disks, flow diagrams, specification
sheets, all rights in computer software including source codes, object codes,
and executable code, data, databases and other physical manifestations,
embodiments or incorporations of any of the foregoing; all other intellectual
property; and all common law and other rights throughout the world in and to all
of the foregoing.

“Intellectual Property Security Agreement” means the Intellectual Property
Security Agreement, dated as of November 1, 2012, among the Loan Parties and the
Administrative Agent, granting a Lien in the Intellectual Property and certain
other assets of the Loan Parties, as amended and in effect from time to time.

“Intercreditor Agreement” means the Intercreditor Agreement, dated of even date
herewith, among the Borrowers, the Guarantors, the Administrative Agent, and the
Term Loan Agent in form and substance reasonably satisfactory to the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time in accordance therewith and herewith. Notwithstanding anything
to the contrary set forth herein, the Interceditor Agreement is a “Term Loan
Intercreditor Agreement” for all purposes in connection with this Agreement.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, that, if any Interest Period for a LIBO Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan (including a Swing Line Loan), the first day after the end of
each month and the Maturity Date.

“Interest Period” means, as to each LIBO Rate Loan, the period commencing on the
date such LIBO Rate Loan is disbursed or converted to or continued as a LIBO
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Lead Borrower in its Committed Loan Notice; provided, that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period;

(c) no Interest Period shall extend beyond the Maturity Date; and

(d) notwithstanding the provisions of clause (iii) unless Consented to by all
Lenders, no Interest Period shall have a duration of less than one (1) month,
and if any Interest Period applicable to a LIBO Borrowing would be for a shorter
period, such Interest Period shall not be available hereunder.

 

39



--------------------------------------------------------------------------------

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, the Lead
Borrower’s and/or its Subsidiaries’ internal controls over financial reporting,
in each case as described in the Securities Laws.

“In-Transit Inventory” means Inventory of a Borrower which is in the possession
of a common carrier and is in transit from a Foreign Vendor of a Borrower from a
location outside of the continental United States to a location of a Borrower
that is within the continental United States.

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all: (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Administrative Agent in its Permitted Discretion with respect to the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as affect the market value of the Eligible Inventory
to the extent not addressed in the calculation of Net Recovery Percentage.
Without limiting the generality of the foregoing, Inventory Reserves may, in the
Administrative Agent’s Permitted Discretion, include (but are not limited to)
reserves based on: (a) obsolescence; (b) seasonality; (c) Shrink; (d) imbalance;
(e) change in Inventory character; (f) change in Inventory composition;
(g) change in Inventory mix; (h) markdowns (both permanent and point of sale);
(i) retail markons and markups inconsistent with prior period practice and
performance, industry standards, current business plans or advertising calendar
and planned advertising events; (j) returns to vendors, (k) out-of-date and/or
expired Inventory, (l) inventory in the possession of any bailee, (m) damaged
Inventory and (n) design room Inventory.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (c) any
Acquisition. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“IRS” means the United States Internal Revenue Service.

 

40



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, the Standby Letter of Credit Agreement or Commercial Letter of
Credit Agreement, applicable, and any other document, agreement and instrument
entered into by the L/C Issuer and the applicable Borrower (or any Restricted
Subsidiary) or in favor of the L/C Issuer and relating to any such Letter of
Credit.

“Joinder Agreement” means an agreement, in form reasonably satisfactory to the
Administrative Agent pursuant to which, among other things, a Person becomes a
party to, and bound by the terms of, this Agreement and/or the other Loan
Documents in the same capacity and to the same extent as either a Borrower or a
Guarantor, as the Administrative Agent may determine.

“Landlord Lien State” means such state(s) in which a landlord’s claim for rent
may have priority over the Lien of the Administrative Agent in any of the
Collateral.

“Laws” means each international, foreign, Federal, state, provincial and local
statute, treaty, rule, guideline, regulation, ordinance, code and administrative
or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and each applicable
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authority, in each case whether or not
having the force of law.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Wells Fargo in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder (which
successor may only be a Lender selected by the Administrative Agent and prior to
the occurrence and continuance of an Event of Default, the consent of the Lead
Borrower) (b) any other Lender selected by the Administrative Agent in its
discretion. The L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of the L/C Issuer and/or for such
Affiliate to act as an advising, transferring, confirming and/or nominated bank
in connection with the issuance or administration of any such Letter of Credit,
in which case the term “L/C Issuer” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“Lead Borrower” has the meaning specified in the introductory paragraph hereto.

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount available to be drawn under all outstanding Letters of Credit. For
purposes of computing the amounts available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of any Rule under the ISP
or any article of UCP 600, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

 

41



--------------------------------------------------------------------------------

“Lease” means any agreement, whether written or oral, no matter how styled or
structured, pursuant to which a Loan Party is entitled to the use or occupancy
of any space in a structure, land, improvements or premises for any period of
time.

“Leased Department” means the space licensed by any Loan Party from a Department
Lessor pursuant to an applicable Leased Department Agreement.

“Leased Department Agreements” means agreements entered into from time to time
by any of the Loan Parties, pursuant to which a Borrower licenses a portion of
the space from a Department Lessor, including without limitation the agreements
listed on Schedule 1.01(b), as the same may be amended, modified, replaced,
extended or renewed from time to time.

“Leased Department Receivable” means a Receivable owing by a Department Lessor
to a Borrower arising out of a Leased Department Agreement.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Lead Borrower and
the Administrative Agent.

“Letter of Credit” means each Standby Letter of Credit and each Commercial
Letter of Credit issued hereunder.

“Letter of Credit Application” means an application for the issuance or
amendment of a Letter of Credit in the form from time to time in use by the L/C
Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments. A
permanent reduction of the Aggregate Commitments shall not require a
corresponding pro rata reduction in the Letter of Credit Sublimit; provided,
that, if the Aggregate Commitments are reduced to an amount less than the Letter
of Credit Sublimit, then the Letter of Credit Sublimit shall be reduced to an
amount equal to (or, at Lead Borrower’s option, less than) the Aggregate
Commitments.

“LIBO Borrowing” means a Borrowing comprised of LIBO Rate Loans.

 

42



--------------------------------------------------------------------------------

“LIBO Rate” means for any Interest Period with respect to a LIBO Rate Loan, the
rate per annum rate which appears on the Reuters Screen LIBOR01 page as of 11:00
a.m., London time, on the second London Business Day preceding the first day of
such Interest Period (or if such rate does not appear on the Reuters Screen
LIBOR01 Page, then the rate as determined by the Agent from another recognized
source or interbank quotation), for a term, and in an amount, comparable to the
Interest Period and the amount of the LIBO Rate Loan requested (whether as an
initial LIBO Rate Loan or as a continuation of a LIBO Rate Loan or as a
conversion of a Base Rate Loan to a LIBO Rate Loan) by Borrowers in accordance
with this Agreement (and, if any such rate is below zero, the LIBO Rate shall be
deemed to be zero), which determination shall be made by Administrative Agent
and shall be conclusive in the absence of manifest error. If such rate is not
available at such time for any reason, then the “LIBO Rate” for such Interest
Period shall be the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the first day of such
Interest Period in same day funds in the approximate amount of the LIBO Rate
Loan being made, continued or converted by Wells Fargo and with a term
equivalent to such Interest Period would be offered to Wells Fargo by major
banks in the London interbank eurodollar market in which Wells Fargo
participates at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period.

“LIBO Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBO Rate.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale, any Lease or other agreement constituting or giving rise
to a Capital Lease Obligation, Synthetic Lease Obligation, or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing).

“Liquidation” means the exercise by the Administrative Agent of those rights and
remedies accorded to it under the Loan Documents and applicable Law as a
creditor of the Loan Parties with respect to the realization on the Collateral,
including (after the occurrence and during the continuation of an Event of
Default) the conduct by the Loan Parties acting with the consent of the
Administrative Agent, of any public, private or “going out of business”, “store
closing”, or other similarly themed sale or other disposition of the Collateral
for the purpose of liquidating the Collateral. Derivations of the word
“Liquidation” (such as “Liquidate”) are used with like meaning in this
Agreement.

“Loan” means an extension of credit by or on behalf of a Lender to a Borrower
under Article II in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11(a).

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments or (b) the Borrowing Base.

 

43



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, the DDA
Notifications, the Credit Card Notifications, the Security Documents, the
Facility Guaranty, and any other instrument or agreement, including the Term
Loan Intercreditor Agreement and all other Term Loan Intercreditor Agreements,
now or hereafter executed and delivered in connection herewith, or in connection
with any transaction arising out of any Cash Management Services and Bank
Products provided by the Administrative Agent or any of its Affiliates, each as
amended and in effect from time to time; provided, that, for purposes of the
definition of “Material Adverse Effect” and Article VIII, “Loan Documents” shall
not include agreements relating to Cash Management Services and Bank Products.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“London Business Day” means a day on which commercial banks are open for general
business (including dealings in foreign exchange and foreign currency deposits)
in London, England.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, liabilities (actual or
contingent), or financial condition of any Loan Party or the Lead Borrower and
its Subsidiaries taken as a whole; provided, that, any non-cash adjustments to
financial statements in respect of fiscal periods ending on or prior to
December 31, 2016 Date as a result of a non-cash write off of a $27,800,000 tax
asset do not constitute material adverse changes; (b) a material impairment of
the ability of any Loan Party to perform its obligations under any Loan Document
to which it is a party; or (c) a material impairment of the rights and remedies
of the Agent or the Lenders under any Loan Document or a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party. In determining whether any
individual event would result in a Material Adverse Effect, notwithstanding that
such event in and of itself does not have such effect, a Material Adverse Effect
shall be deemed to have occurred if the cumulative effect of such event and all
other then existing events would result in a Material Adverse Effect.

“Material Contract” means, with respect to any Loan Party, each contract or
agreement which is a “material contract” within the meaning of item
601(b)(10)(ii) of Regulation S-K (as in effect on the November 1, 2012), whether
or not Lead Borrower and its Restricted Subsidiaries are required to comply with
the Securities Laws.

“Material Indebtedness” means (a) any individual Indebtedness (other than the
Obligations) of the Loan Parties and Restricted Subsidiaries in an aggregate
principal amount exceeding $7,500,000, and (b) Permitted Term Loan Indebtedness.
For purposes of determining the amount of Material Indebtedness at any time,
(i) the amount of the obligations in respect of any Swap Contract at such time
shall be calculated at the Swap Termination Value thereof, (ii) undrawn
committed or available amounts shall be included with respect to Permitted Term
Loan Indebtedness, and (iii) all amounts owing to all creditors under any
combined or syndicated credit arrangement shall be included.

“Maturity Date” means March 25, 2021.the earliest of (a) January__, 2023,
(b) the occurrence of an Event of Default under Sections 8.01(f) or (g) or
(c) the acceleration of the Loans and the termination of the Commitments
pursuant to Section 8.03.

 

44



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means each and every fee and leasehold mortgage or deed of trust,
security agreement and assignment by and between the Loan Party owning or
holding the leasehold interest in the Real Estate encumbered thereby in favor of
the Administrative Agent.”Mortgage Policy” has the meaning specified in the
definition of Real Estate Eligibility Requirements. As of the Amendment No. 3
Effective Date there are no Mortgages.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Lead Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Proceeds” means (a) with respect to any Disposition by any Loan Party or
any of its Restricted Subsidiaries, or any Extraordinary Receipt received or
paid to the account of any Loan Party or any of its Restricted Subsidiaries, the
excess, if any, of (i) the sum of cash and Cash Equivalents received in
connection with such transaction (including any cash or Cash Equivalents
received by way of deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, but only as and when so received) over (ii) the sum of
(A) the principal amount of any Indebtedness that is secured by the applicable
asset by a Lien permitted hereunder which is senior to the Administrative
Agent’s Lien on such asset and that is required to be repaid (or to establish an
escrow for the future repayment thereof) in connection with such transaction
(other than Indebtedness under the Loan Documents), (B) the reasonable and
customary out-of-pocket expenses incurred by such Loan Party or such Restricted
Subsidiary in connection with such transaction (including, without limitation,
appraisals, and brokerage, legal, title and recording or transfer tax expenses
and commissions) paid by any Loan Party to third parties (other than
Affiliates), (C) taxes paid or reasonably estimated to be payable in connection
therewith, (D) in the case of any Disposition or casualty event by a
non-Wholly-Owned Subsidiary, the pro-rata portion of the Net Proceeds thereof
(calculated without regard to this clause (D)) attributable to minority
interests and not available for distribution to or for the account of the
Borrowers or a Wholly-Owned Subsidiary as a result thereof, and (E) any reserve
for adjustment in respect of (x) the sale price of such asset or assets
established in accordance with GAAP and (y) any liabilities associated with such
asset or assets and retained by the Borrowers or their Restricted Subsidiaries
after such sale or other disposition thereof, including pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction, it being understood that “Net Proceeds” shall include the amount of
any reversal (without the satisfaction of any applicable liabilities in cash in
a corresponding amount) of any reserve described in this clause (E); and

(b) with respect to the sale or issuance of any Equity Interest by any Loan
Party or any of its Restricted Subsidiaries, or the incurrence or issuance of
any Indebtedness by any Loan Party or any of its Restricted Subsidiaries, the
excess of (i) the sum of the cash and Cash Equivalents received in connection
with such transaction over (ii) the investment banking fees, underwriting
discounts and commissions, costs and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Restricted
Subsidiary in connection therewith.

 

45



--------------------------------------------------------------------------------

“Net Recovery Percentage” means the fraction, expressed as a percentage (a) the
numerator of which is the amount equal to the recovery on the aggregate amount
of the applicable category of Eligible Inventory at such time on a “going out of
business sale” basis for such Inventory, as set forth in the most recent
acceptable (as determined by Administrative Agent in its Permitted Discretion)
inventory appraisal received by Administrative Agent, in accordance with the
requirements of this Agreement, net of operating expenses, liquidation expenses
and commissions reasonably anticipated in the disposition of such assets and
(b) the denominator of which is the Book Value of the aggregate amount of the
Eligible Inventory subject to such appraisal. The Net Recovery Percentage shall
be based on the applicable percentage in the most recent acceptable (as
determined by Administrative Agent in its Permitted Discretion) appraisal
conducted as set forth in Section 6.10.

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Loan Party” means any Subsidiary of the Lead Borrower that is not a Loan
Party.

“Note” means (a) a promissory note made by the Borrowers in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1,
and (b) the Swing Line Note, as each may be amended, supplemented or modified
from time to time.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees (including any Early Termination Fee), costs, and expenses),
liabilities, obligations, covenants, indemnities, and duties of, any Loan Party
arising under any Loan Document or otherwise with respect to any Loan or Letter
of Credit (including payments in respect of reimbursement of disbursements,
interest thereon and obligations to provide cash collateral therefor), whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest, fees, costs, expenses and indemnities that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest, fees, costs, expenses and
indemnities are allowed claims in such proceeding, and (b) any Other
Liabilities; provided, that, the Obligations shall not include any Excluded Swap
Obligations.

“Occurrence Update Schedules” means each of Schedule 5.01 (Loan Parties
Organizational Information), 5.05 (Material Indebtedness), 5.06 (Litigation),
5.09 (Environmental Matters), 5.10 (for primary casualty insurance policies that
cover Collateral), 5.11 (Tax Sharing Agreements), 5.13 (Subsidiaries; Other
Equity Investments), 5.17 (Intellectual Property Matters), and 5.21(b) (Credit
Card Agreements).

“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.

 

46



--------------------------------------------------------------------------------

“OFAC Lists” means, collectively, the SDN List and/or any other list of
terrorists or other restricted Persons maintained pursuant to any of the rules
and regulations of OFAC or pursuant to any other applicable executive orders.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity, and (d) in each case, all shareholder or other
equity holder agreements, voting trusts and similar arrangements to which such
Person is a party or which is applicable to its Equity Interests and all other
arrangements relating to the Control or management of such Person.

“Other Liabilities” means (a) any obligation on account of (i)a) any Cash
Management Services furnished to any of the Loan Parties or any of their
Restricted Subsidiaries and/or (iib) any transaction with Administrative Agent
or any of its Affiliates, which arises out of any Bank Product entered into with
any Loan Party and any such Person, as each may be amended from time to time;
and (b) any liability with respect to Factored Receivables.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Committed Loans and Swing Line
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Committed Loans
and Swing Line Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date.

“Overadvance” means a Credit Extension to the extent that, immediately after its
having been made, Excess Availability is less than zero.

“Parent” means Orchestra-Premaman S.A., a société anonyme organized under the
laws of France.

“Participant” has the meaning specified in Section 10.06(d).

“Patriot Act” shall have the meaning specified in Section 10.17.

 

47



--------------------------------------------------------------------------------

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (a) as of the date of any such
transaction or payment, and after giving effect thereto no Event of Default then
exists or would arise as a result of entering into such transaction or the
making such payment, (b) as of the date of any such transaction or payment, and
after giving effect to any such transaction or payment, on a pro forma basis
using the most recent calculation of the Borrowing Base immediately prior to any
such payment, Excess Availability shall be not less than fifteentwenty percent
(1520%) of the lesser of (i) the Borrowing Base (calculated without giving
effect to the Term Loan Reserve) or (ii) the Aggregate Commitments, and
(c) Administrative Agent shall have received projections (in form satisfactory
to Administrative Agent in its Permitted Discretion) for the sixtwelve
(612) month period after the date of such transaction or payment showing, on a
pro forma basis after giving effect thereto, minimum Excess Availability at all
times during such period of not less than fifteen(i) twenty-five percent
(15%) of the lesser of (i) the Borrowing Base25%) or (ii) solely with respect to
payments to be made under Section 7.06(a), fifty percent (50%) of (x) the
Aggregate Commitments plus (y) the outstanding principal balance of the Term
Loans. Prior to (A) undertaking a Permitted Acquisition, (B) incurring any
Material Indebtedness or (C) making of any Permitted Investment or Restricted
Payment in excess of $5,000,0001,000,000 which is subject to the satisfaction of
Payment Conditions, the Loan Parties shall deliver to the Administrative Agent
evidence of satisfaction of the conditions contained in clause (b) and (c) above
on a basis (including, without limitation, giving due consideration to results
for prior periods) reasonably satisfactory to the Administrative Agent.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Lead Borrower
or any ERISA Affiliate or to which the Lead Borrower or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five plan years.

“Periodic Update Schedules” shall mean each of Schedules 5.08(b)(1) (Owned Real
Estate), 5.08(b)(2) (Leased Real Estate), 5.10 (for policies other than primary
casualty policies that cover Collateral), 5.21(a) (Demand Deposit Accounts),
7.01 (Existing Liens), 7.02 (for Investments greater than $5,000,000 (Existing
Investments), and 7.09 (Transactions with Affiliates).

“Permitted Acquisition” means:

(a) an Acquisition or Formation of any Excluded Subsidiary, so long as (i) no
Event of Default then exists or would arise from the consummation of such
Acquisition or Formation; and (ii) as of the date of any such Acquisition or
Formation, and after giving effect thereto, the Loan Parties shall have
satisfied the Payment Conditions; and

 

48



--------------------------------------------------------------------------------

(b) any other Acquisition or Formation in which all of the following conditions
are satisfied:

(i) no Default or Event of Default then exists or would arise from the
consummation of such Acquisition or Formation;

(ii) in the case of an Acquisition of a majority (or more) of the Equity
Interests of a Person, such Acquisition shall have been approved by the Board of
Directors of the Person (or similar governing body if such Person is not a
corporation) which is the subject of such Acquisition and such Person shall not
have announced that it will oppose such Acquisition or shall not have commenced
any action which alleges that such Acquisition shall violate applicable Law;

(iii) in the case of any Acquisition where the consideration to be paid for such
Acquisition equals or exceeds $2,000,000, the Lead Borrower shall have furnished
the Administrative Agent with thirty (30) days’ prior written notice of such
intended Acquisition and shall have furnished the Administrative Agent with a
current draft of the Acquisition Documents (and final copies thereof as and when
executed), a summary of any due diligence undertaken by the Loan Parties in
connection with such Acquisition, appropriate financial statements of the Person
which is the subject of such Acquisition, pro forma projected financial
statements for the twelve (12) month period following such Acquisition after
giving effect to such Acquisition (including balance sheets, cash flows and
income statements by month for the acquired Person, individually, and on a
Consolidated basis with all Loan Parties), and such other information as the
Administrative Agent may reasonably require, all of which shall be reasonably
satisfactory to the Administrative Agent;

(iv) after giving effect to the Acquisition or Formation, if the Acquisition is
an Acquisition of the Equity Interests, a Loan Party shall acquire and own,
directly or indirectly, a majority of the Equity Interests in the Person being
acquired and shall Control a majority of any voting interests or shall otherwise
Control the governance of the Person being acquired or formed;

(v) such Acquisition or Formation shall be with respect to an operating company
or division or line of business that engages in a line of business substantially
similar, reasonably related or incidental to, or a logical extension of, the
Business;

(vi) if the Person which is the subject of such Acquisition or Formation will be
maintained as a Restricted Subsidiary of a Loan Party, or if the assets acquired
in an acquisition will be transferred to a Subsidiary which is to be a Loan
Party, such Subsidiary shall have been joined as a “Borrower” hereunder or as a
Guarantor, as the Administrative Agent shall determine in its Permitted
Discretion, and the Administrative Agent shall have received a first priority
security and/or mortgage interest (except for those Permitted Encumbrances that
have priority in such Collateral by operation of law and except as to the Term
Loan Priority Collateral, for the Liens of the Term Loan Agent to the extent
provided in the Term Loan Intercreditor Agreement) in such Subsidiary’s Equity
Interests, Inventory, Accounts, Real Estate and other property of the same
nature as constitutes collateral under the Security Documents; provided, that,
in the event such Subsidiary is joined as a “Borrower” the assets of such Person
will only be eligible after a satisfactory field examination, appraisals and
legal diligence is conducted by Administrative Agent in its Permitted
Discretion; and

 

49



--------------------------------------------------------------------------------

(vii) as of the date of any such investment or acquisition and the date of any
payment in respect thereof, and after giving effect thereto, the Loan Parties
shall have satisfied the Payment Conditions.

“Permitted Discretion” means, as used in this Agreement, with reference to the
Administrative Agent, a determination made in good faith in the exercise of its
reasonable business judgment based on how an asset-based lender with similar
rights providing a credit facility of the type set forth herein would act in
similar circumstances at the time with the information then available to it.

“Permitted Disposition” means any of the following so long as no Event of
Default exists or will result therefrom:

(a) Dispositions of Inventory in the ordinary course of business which for this
purpose does not include any Disposition in connection with a Store closing or
sale of a Store location;

(b) bulk sales or other Dispositions of the Inventory of a Loan Party in
connection with the closing of retail store locations, locations within
department or specialty stores or other locations in which a Loan Party leases
or licenses a portion of the space in such store in the ordinary course of the
business of such Loan Party, in an arm’s length transaction, provided, that,
(i) such closings and related sales or other Dispositions of Inventory shall not
exceed (A) in any Fiscal Year of the Lead Borrower, twenty percent (20%) of the
retail stores of Loan Parties (which does not include store relocations,
locations which are closed in connection with the opening of a combination store
or superstore, locations within department or specialty stores or other
locations in which a Loan Party leases or licenses a portion of such store or
international locations where Inventory is not included in the Collateral) in
any Fiscal Year of the Lead Borrower as of the beginning of such Fiscal Year
(net of openings of new retail store locations) and (B) in the aggregate from
and after NovemberJanuary 1, 2012,2018, thirty-five percent (35%) of the retail
store locations of Loan Parties (which does not include store relocations,
locations which are closed in connection with the opening of a combination store
or superstore, locations within department or specialty stores or other
locations in which a Loan Party leases or licenses a portion of such store or
international locations where Inventory is not included in the Collateral) in
existence as of November 1, 2012 (net of new store openings),January 1, 2018,
and (ii) all sales of Inventory in connection with Store closings shall be in
accordance with liquidation agreements and with professional liquidators
reasonably acceptable to Administrative Agent; provided, that, (A) all Net
Proceeds received in connection therewith are applied to the Obligations if then
required in accordance with Section 2.05 hereof, and (B) no such liquidation
agreement or professional liquidators shall be required to the extent such sales
of Inventory are limited to the closing of a single Store;

(c) non-exclusive licenses of Intellectual Property of a Loan Party in the
ordinary course of business, so long as such Dispositions are permitted under
the terms of the Term Loan Documents;

 

50



--------------------------------------------------------------------------------

(d) licenses for the conduct of licensed departments within the Loan Parties’
Stores in the ordinary course of business; provided, that, if requested by the
Administrative Agent, the Administrative Agent shall have entered into an
intercreditor agreement with the Person operating such licensed department on
terms and conditions reasonably satisfactory to the Administrative Agent;

(e) Dispositions of obsolete, worn out, used or surplus Equipment, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property, no longer used or useful in the conduct of the business of the Loan
Parties;

(f) sales, transfers and Dispositions among the Loan Parties or by any
Restricted Subsidiary to a Loan Party;

(g) [Reserved];sales of State of New Jersey income tax credits by Lead Borrower
to Apple Inc., pursuant to the Tax Credit Sale Agreement (as in effect on the
Amendment No. 3 Effective Date);

(h) (i) the making of Permitted Investments, (ii) the granting of or suffering
to permit of Permitted Encumbrances, (iii) transactions permitted under
Section 7.04, (iv) the making of Restricted Payments permitted under
Section 7.06, and (v) transfers of property subject to a Casualty Event upon
receipt of the Net Proceeds of such Casualty Event;

(i) sales of Real Estate of any Loan Party (or sales of any Person or Persons
created to hold such Real Estate or the Equity Interests in such Person or
Persons), including sale-leaseback transactions involving any such Real Estate
pursuant to leases on market terms;

(j) the sale or abandonment of Intellectual Property of a Loan Party or any of
its Subsidiaries in the ordinary course of business that is not material and is
no longer used or useful in the business of any Loan Party, is not affixed to or
used in connection with any of the Collateral or any of the books and records of
such Loan Party relating to the Collateral and in the case of abandonment, does
not have any material value, so long as such actions are permitted under the
terms of the Term Loan Documents;

(k) Dispositions by or of any Excluded Subsidiary (including the Equity
Interests thereof);

(l) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business of any Loan Party and which do not materially interfere with the
business of the Loan Parties, taken as a whole;

(m) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

 

51



--------------------------------------------------------------------------------

(n) the sale or discount of Receivables arising in the ordinary course of
business but only in connection with the collection or compromise thereof;
provided, that, no sale or discount of Eligible Credit Card Receivables,
Eligible Trade Receivables, or Eligible Receivables shall be permitted pursuant
to this clause (n) unless the applicable Loan Party shall have (i) delivered to
the Administrative Agent written notice of such disposition in reasonable detail
and (ii) if requested by Administrative Agent an updated Borrowing Base
Certificate;

(o) to the extent allowable under Section 1031 of the Code (or comparable or
successor provision), any exchange of like property (excluding any boot thereon
permitted by such provision) for use in any business conducted by the Loan
Parties that is not in contravention of Section 7.08 other than Accounts and
Inventory;

(p) the unwinding of any Swap Contract;

(q) (i) any involuntary loss, damage or destruction of property of any Loan
Party or (ii) any involuntary condemnation, seizure or taking, by exercise of
the power of eminent domain or otherwise, or confiscation or requisition of use
of property of any Loan Party;

(r) Dispositions of cash and Cash Equivalents in a manner that is not prohibited
by this Agreement or the other Loan Documents;

(s) sales or other Dispositions of assets of the Loan Parties in connection with
the Disposition of any Real Estate, buildings or related assets, or the sale or
other Disposition of any line of business and related assets and liabilities (in
each case, excluding Term Loan Priority Collateral), provided, that, as to any
such sale or other Disposition, each of the following conditions is satisfied:

(i) in the event of a Disposition of any line of business and related assets and
liabilities, not less than seventy-five percent (75%) of the consideration to be
received by the Loan Parties shall be paid or payable in cash and shall be paid
contemporaneously with consummation of the transaction or otherwise on terms and
conditions reasonably satisfactory to Administrative Agent,

(ii) the consideration received by such Loan Party in respect of the sale or
other Disposition of such assets shall be for the fair value of such assets
determined in a commercially reasonable manner based on an arm’s length
transaction,

(iii) in the case of any sale or other Disposition of any Real Estate, buildings
or related assets, or the sale or other Disposition of any line of business and
related assets and liabilities that includes any assets of a category included
in the Borrowing Base, as of the date of such sale or other Disposition and
after giving effect thereto, using the most recent calculation of the Borrowing
Base prior to the date of any such sale or other Disposition, on a pro forma
basis, Excess Availability shall be not less than twenty percent (20%) of the
lesser of (A) the Aggregate Commitments or (B) the Borrowing Base (calculated
without giving effect to the Term Loan Reserve), and Administrative Agent shall
have received an updated Borrowing Base Certificate reflecting the Disposition
of such assets,

 

52



--------------------------------------------------------------------------------

(iv) at any time a Cash Dominion Event exists, the Net Proceeds from any such
sale or other Disposition, shall be applied to the Obligations (subject to the
Term Loan Intercreditor Agreement) to the extent required herein,

(v) if the aggregate book value of the assets subject to the applicable
Disposition exceeds $10,000,000, prior to such Disposition, Lead Borrower shall
provide to Administrative Agent updated financial projections (after giving
effect to such Disposition for the twelve (12) month period following such
Disposition),

(vi) in the case of any sale or other Disposition of any Real Estate, buildings
or related assets, or the sale or other Disposition of any line of business and
related assets and liabilities that includes any assets consisting of Term Loan
Priority Collateral, in addition to the satisfaction of clauses of this
subsection (s), in addition, such sale of Term Loan Priority Collateral shall be
consummated in accordance with the terms of the Term Loan Documents (as in
effect on the Amendment No. 3 Effective Date) or otherwise with the consent of
the Term Loan Agent and Term Loan Lenders as required therein; and

(vii) (vi) as of the date of any such sale or other Disposition, and in each
case after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing;

(t) the issuance and sale by Lead Borrower of Equity Interests of Lead Borrower
(including any purchase option, call or similar right of a third party with
respect to the Equity Interests of the Lead Borrower) after the date hereof;
provided, that, (i) Lead Borrower shall not be required to pay any cash
dividends or repurchase or redeem such Equity Interests or make any other
payments in respect thereof except to the extent permitted by Section 7.06, and
(ii) at any time during the occurrence and continuance of a Cash Dominion Event,
all of the Net Proceeds of the sale and issuance of such Equity Interests shall
be applied to the Obligations (subject to the Term Loan Intercreditor Agreement)
if then required in accordance with Section 2.05 hereof, and

(u) other Dispositions of property by Loan Parties and Restricted Subsidiaries
not otherwise permitted pursuant to clauses (a) through (t) above (but not
includingfor the avoidance of doubt, such Dispositions shall in any event not
include any Revolving Loan Priority Collateral), the proceeds of which when
aggregated with the proceeds of all other Dispositions made pursuant to this
clause (u) in any Fiscal Year are less than $1,000,000; provided, that, the Net
Proceeds thereof shall be applied or held as required hereunder.

“Permitted Encumbrances” means:

(a) Liens for Taxes that are not yet delinquent (and remain payable without
penalty) or are being contested in compliance with Section 6.04;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and other
like Liens imposed by applicable Law, arising in the ordinary course of business
and securing obligations that are not overdue or if they are overdue the amount
secured is not in excess of $250,000 individually, and $2,000,000 in the
aggregate or are otherwise being contested in compliance with Section 6.04;

 

53



--------------------------------------------------------------------------------

(c) (i) pledges and deposits of cash and Cash Equivalents made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations, other than any Lien
imposed by ERISA and (ii) pledges and deposits of cash and Cash Equivalents in
the ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to any Loan Party or any Subsidiary
thereof;

(d) deposits of cash and Cash Equivalents to secure the performance of bids,
trade contracts, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(e) Liens in respect of judgments that would not constitute an Event of Default
hereunder;

(f) easements, covenants, conditions, restrictions, encroachments, building code
laws, zoning restrictions, rights-of-way, protrusions and similar encumbrances
and title defects affecting real property imposed by law or arising in the
ordinary course of business that do not secure any monetary obligations and that
in the aggregate do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Loan Parties, taken as a whole and such other title defects or survey matters in
the aggregate that are disclosed by current surveys that, in each case, do not
materially interfere with the current use of the Real Estate;

(g) Liens existing on the date hereofAmendment No. 3 Effective Date and listed
on Schedule 7.01 and any renewals or extensions thereof, provided, that, (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is otherwise permitted hereunder);

(h) purchase money Liens on improvements to, fixtures located on, Equipment
located at or on, or the construction of any addition to any Real Estate or
additional buildings at any Real Estate securing Indebtedness permitted under
clause (l) of the definition of Permitted Indebtedness so long as (i) such Liens
and the Indebtedness secured thereby are incurred prior to or within sixty
(60) days after such acquisition, (ii) the Indebtedness secured thereby does not
exceed the cost of acquisition of such fixed or capital assets and (iii) such
Liens shall not extend to any other property or assets of the Loan Parties other
than the proceeds of the disposition of such Real Estate, fixtures or Equipment;

(i) Liens in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties pursuant to the Loan
Documents to secure the Obligations;

 

54



--------------------------------------------------------------------------------

(j) Statutory or common law Liens of landlords and other like Liens or other
customary Liens (other than in respect of Indebtedness) in favor of landlords,
so long as, in each case, such Liens arise in the ordinary course of business
and secure obligations not overdue for a period of more than thirty (30) days;

(k) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Investments owned as of the date hereof and
Permitted Investments, provided, that, such liens (i) attach only to such
Investments and the proceeds thereof and (ii) secure only obligations incurred
in the ordinary course and arising in connection with the acquisition or
disposition of such Investments and not any obligation in connection with margin
financing;

(l) Liens arising solely by virtue of any statutory or common law provisions
relating to banker’s liens, liens in favor of securities intermediaries, rights
of setoff or similar rights and remedies as to deposit accounts or securities
accounts or other funds maintained with depository institutions or securities
intermediaries;

(m) purported Liens arising from precautionary UCC filings or similar public
filings regarding operating leases or the consignment of goods;

(n) voluntary Liens on property (other than property of the type included in the
Borrowing Base) in existence at the time such property is acquired pursuant to a
Permitted Acquisition or on such property of a Subsidiary of a Loan Party in
existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition; provided, that, such Liens are not incurred in connection with or
in anticipation of such Permitted Acquisition and do not attach to any other
assets of any Loan Party or any Restricted Subsidiary;

(o) Liens or rights of setoff against credit balances of Borrowers with Credit
Card Issuers or Credit Card Processors or amounts owing by such Credit Card
Issuers or Credit Card Processors to Loan Parties in the ordinary course of
business, but not Liens on or rights of setoff against any other property or
assets of Loan Parties, pursuant to the Credit Card Agreements to secure the
obligations of Loan Parties to the Credit Card Issuers or Credit Card Processors
as a result of fees and chargebacks;

(p) Liens on Inventory in favor of customs and revenues authorities imposed by
applicable Law arising in the ordinary course of business in connection with the
importation of goods;

(q) Liens on the fixed or capital assets acquired by any Loan Party with the
proceeds of the Indebtedness described in clause (c) of the definition of
“Permitted Indebtedness” below so long as (A) such Liens and the Indebtedness
secured thereby are incurred prior to or within ninety (90) days after such
acquisition, (B) the Indebtedness secured thereby consists only of the
Indebtedness that was incurred to pay the purchase price for the purchase or
acquisition of the property and such Indebtedness does not exceed the cost or
fair market value, whichever is lower, of the property being acquired on the
date of acquisition, and (C) such Liens shall not extend to any other property
or assets of the Loan Parties;

 

55



--------------------------------------------------------------------------------

(r) Liens on the Collateral to secure the Permitted Term Loan Indebtedness,
provided, that, such Liens are on the terms and conditions described the
definition of the term “Permitted Term Loan Indebtedness” and such Liens on the
Revolving Loan Priority Collateral are subordinated to the Liens in favor of the
Administrative Agent on such Revolving Loan Priority Collateral and are
otherwiseat all times subject to the terms of the Term Loan Intercreditor
Agreement applicable thereto;

(s) encumbrances referred to in Schedule B of the Mortgage Policies insuring the
Mortgages;Reserved;

(t) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of the Loan Parties, taken as a whole, or (ii) secure any Indebtedness;

(u) Liens relating to banker’s Liens (including Liens of a collection bank
arising under Section 4-208 of the Uniform Commercial Code), Liens in favor of
securities intermediaries, rights of setoff or similar rights and remedies as to
deposit accounts or securities accounts or other funds maintained with
depository institutions or securities intermediaries in the ordinary course of
business only to secure customary fees and charges related to the maintenance
and operation of accounts maintained with such depository institution or
securities intermediaries;

(v) Liens solely on any Cash deposits or Cash Equivalents of any Loan Party
(other than Qualified Cash) by the Loan Parties in connection with any letter of
intent or purchase agreement in respect of any Permitted Investment;

(w) any interest or title of a lessor, sublessor, licensor or sublicensor or
secured by a lessor’s, sublessor’s, licensor’s or sublicensor’s interest under
any lease entered into in the ordinary course of business;

(x) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods (including Inventory having a Value
not in excess of $1,000,000) entered into by any Loan Party in the ordinary
course of business;

(y) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Loan Party to permit satisfaction of overdraft or similar obligations
incurred in the ordinary course of business of such Loan Party and
(iii) relating to purchase orders and other agreements entered into with
customers of any Loan Party in the ordinary course of business;

(z) Liens on insurance policies owned by any Loan Party and the proceeds thereof
securing the financing of the premiums with respect thereto;

(aa) deposits of cash and Cash Equivalents made by any Loan Party held by the
owner or lessor of premises leased and operated by any of the Loan Parties in
the ordinary course of business of the Loan Parties to secure the performance of
the Loan Parties’ obligations under the terms of the lease for such premises;

 

56



--------------------------------------------------------------------------------

(bb) transactions described in Section 7.01 that constitute Dispositions to the
extent that such Dispositions are Permitted Dispositions;

(cc) Liens on the Equity Interests of Lead Borrower in favor of third parties
consisting of any purchase options, calls or similar rights of third parties;
and

(dd) Liens on Real Estate (together with Liens on improvements, fixtures and
Equipment located on such Real Estate) securing Indebtedness to the extent such
Indebtedness is permitted under clause (f) of the definition of Permitted
Indebtedness (and any Permitted Refinancing thereof) so long as such Liens do
not extend to any other property or assets (other than proceeds) of the Loan
Parties other than such Real Estate (or fixtures, improvements, or Equipment
located thereon);

(ee) Reserved; and

(ff) Liens on Permitted Financed FFE in connection with any Permitted FFE
Financing permitted under clause (x) of the definition of “Permitted
Indebtedness; provided, that (i) the Indebtedness secured thereby does not
exceed the fair market value (in place) of the Permitted Financed FFE, and
(ii) such Liens shall not extend to any property or assets of the Loan Parties
other than the Permitted Financed FFE and proceeds thereof”.

“Permitted FFE Financing” means Indebtedness secured by Liens on the Permitted
Financed FFE, and which is otherwise on terms and conditions reasonably
satisfactory to Administrative Agent.

“Permitted FFE Financing Proceeds” has the meaning set forth in clause (x) of
the “Permitted Indebtedness” definition.

“Permitted Financed FFE” means the furniture, fixtures and Equipment listed on
Schedule 1.01(c). “Permitted Holders” means (a) the Controlling Shareholder, any
of the existing beneficial owners of the equity interests in the Controlling
Shareholder, and their controlled Affiliates and immediate family members, and
any of their respective spouses or lineal descendants including, in each case,
stepchildren and family members by adoption (each, a “Family Member”), (b) any
trust the sole beneficiaries of which are Family Members, and (c) the heirs at
law and the estate and the beneficiaries thereof of a Family Member.

“Permitted Indebtedness” means each of the following as long as no Event of
Default exists on the date of such incurrence or would arise from the incurrence
thereof:

(a) Indebtedness and other obligations outstanding on the date hereofAmendment
No. 3 Effective Date and listed on Schedule 7.03(a) and any Permitted
Refinancing thereof;

 

57



--------------------------------------------------------------------------------

(b) Indebtedness of (i) any Loan Party to any other Loan Party and (ii) any Loan
Party to any Excluded Subsidiary to the extent such Indebtedness is subordinated
on terms and conditions reasonably satisfactory to the Administrative Agent in
its Permitted Discretion;

(c) purchase money Indebtedness of any Loan Party to finance the acquisition of
any fixed or capital assets (other than Real Estate), including Capital Lease
Obligations and Synthetic Lease Obligations and Indebtedness under the Wells
Fargo Equipment Financing Documents , and any Indebtedness assumed in connection
with the acquisition of any such assets or secured by a Lien on any such assets
prior to the acquisition thereof, and Permitted Refinancings thereof; provided,
that, the aggregate principal amount of Indebtedness permitted by this clause
(c) shall not exceed $15,000,00025,000,000 in at any time outstanding, plus
Additional PMSI Indebtedness up to a maximum amount outstanding at any time not
to exceed the Additional Maximum PMSI Debt Amount;

(d) obligations (contingent or otherwise) of any Loan Party existing or arising
under any Swap Contract, provided, that, such obligations are (or were) entered
into by such Person in the ordinary course of business for the purpose of
directly mitigating risks associated with fluctuations in interest rates,
commodities pricing risks or foreign exchange rates, and not for purposes of
speculation or taking a “market view”;

(e) contingent liabilities under performance, bid, appeal and surety bonds and
performance and completion guarantees or similar obligations or obligations
incurred in respect of letters of credit, bank guarantees or similar instruments
related thereto, in each case, incurred in the ordinary course of business,
including in respect of workers compensation claims, health, disability or other
employee benefits or property, casualty or liability insurance or self-insurance
or other Indebtedness with respect to reimbursement-type obligations regarding
worker compensation claims;

(f) Indebtedness incurred for the construction or acquisition or improvement of,
or to finance or to refinance, any Real Estate owned by any Loan Party
(including therein any Indebtedness incurred in connection with sale-leaseback
transactions), provided, that, all Net Proceeds received in connection with any
such Indebtedness are applied to the Obligations to the extent the failure to do
so would result in a Cash Dominion Event;

(g) unsecured Indebtedness incurred with respect to any Permitted Acquisition,
any other Permitted Investment or any Permitted Disposition, in each case, to
the extent constituting customary indemnification obligations or obligations in
respect of purchase price (including earn-outs) or other similar adjustments;

(h) Indebtedness of any Person that becomes a Subsidiary of a Loan Party as a
result of a Permitted Acquisition, which Indebtedness is existing at the time
such Person becomes a Subsidiary of a Loan Party (other than Indebtedness
incurred solely in contemplation of such Person’s becoming a Subsidiary of a
Loan Party); provided, that, the foregoing shall not restrict the incurrence of
Indebtedness by an Excluded Subsidiary in connection with the Permitted
Acquisition thereof;

(i) the Obligations;

 

58



--------------------------------------------------------------------------------

(j) Reserved;

(k) Reserved;

(l) Indebtedness to finance the acquisition, construction, repair, replacement
or improvement of (i) additional or replacement buildings and/or Real Estate (or
an addition or additions to such Real Estate) for distribution, warehousing or
office space, and (ii) any improvements, fixtures or Equipment for any buildings
or Real Estate of a Loan Party, in each case, only to the extent secured by
Liens permitted under clause (h) of the definition of Permitted Encumbrances;

(m) unsecured Indebtedness in the aggregate principal amount of up to
$75,000,000 at any time outstanding (which Indebtedness may include the
issuance, redemption or repurchase of Disqualified Stock), provided, that, as to
any such Indebtedness (i) such Indebtedness shall be on commercially reasonable
terms and conditions with market rate pricing and otherwise on terms acceptable
to the Administrative Agent and shall have a maturity date that is at least
ninety-one (91) days after the Maturity Date, (ii) as of the date of the
incurring of any such Indebtedness and after giving effect thereto, no Default
or Event of Default shall exist or have occurred and be continuing, and (iii) if
such Indebtedness is owed to a seller of assets to any Loan Party, it is
expressly subordinate in right of payment to the prior payment in full of the
Obligations and otherwise subject to related subordination provisions on terms
reasonably acceptable to Administrative Agent;

(n) Permitted Term Loan Indebtedness; provided, that, so long as the Term Loan
Obligations evidenced by the Term Loan Credit Agreement and the other Term Loan
Documents have not been repaid in full and the Term Loan Documents terminated,
Loan Parties shall not occur incur any other Permitted Term Loan Indebtedness;

(o) unsecured guarantees made by any Loan Party in the ordinary course of
business of the obligations of suppliers, customers, franchisees and licensees
of the Loan Parties;

(p) guarantees by any Loan Party of Indebtedness of any other Loan Party with
respect to Indebtedness otherwise permitted to be incurred pursuant to
Section 7.02,

(q) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take or pay obligations contained in supply arrangements, in each case, in
the ordinary course of business,

(r) Indebtedness representing deferred compensation to employees of the Loan
Parties incurred in the ordinary course of business,

(s) Indebtedness consisting of obligations of the Loan Parties under deferred
compensation or other similar arrangements with employees incurred by such Loan
Party in connection with Permitted Acquisitions or any other Investment
permitted hereunder,

(t) Indebtedness to current or former officers, directors, managers, consultants
and employees, their respective estates, spouses, former spouses or domestic
partners to finance the purchase or redemption of Equity Interests in the Lead
Borrower permitted by Section 7.01,

 

59



--------------------------------------------------------------------------------

(u) cash management obligations and other Indebtedness in respect of netting
services, automatic clearinghouse arrangements, overdraft protections, employee
credit card programs and other cash management and similar arrangements in the
ordinary course of business;

(v) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Loan Parties or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business; and

(w) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in clauses (a) through (v) above;(x) Permitted FFE Financing, provided, however,
that in connection with any Permitted FFE Financing (or all such financings in
the aggregate), Borrowers shall prepay the Term Loans in an aggregate amount
that is the lesser of (i) $5,000,000 and (ii) the net proceeds to the Borrower
of the Permitted FFE Financing after paying all amounts due under the Wells
Equipment Financing Documents in order to terminate the financing thereunder and
secure the release of the equipment financed thereunder, and deducting the fees,
costs and expenses of the Permitted FFE Financings (the “Permitted FFE Financing
Proceeds”).

“Permitted Investments” means each of the following as long as no Event of
Default exists or would arise from the making of such Investment:

(a) Investments in cash and Cash Equivalents,

(b) Investments existing on the Restatement Effective Date and set forth on
Schedule 7.02, and any modifications, replacements, renewals, reinvestments or
extensions of any of the foregoing but not any increase in the amount thereof
except pursuant to the terms of such Investment (as in effect on the Restatement
Effective Date);

(c) [Reserved];

(d) (i) Investments (including capital contributions, loans or advances) by any
Loan Party and its Subsidiaries in their respective Subsidiaries outstanding on
the date hereof, (ii) additional Investments by any Loan Party and its
Subsidiaries in Loan Parties, and (ii) additional Investments by the Loan
Parties in Subsidiaries that are Non-Loan Parties, provided, that, in the case
of this clause (ii), as of the date of such Investment and after giving effect
thereto, each of the Payment Conditions shall be satisfied;

(e) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors;

 

60



--------------------------------------------------------------------------------

(f) guarantees by any Loan Party of leases (other than Capitalized Leases) or of
other obligations that do not constitute Indebtedness in the ordinary course of
business;

(g) Investments by any Loan Party in Swap Contracts permitted under clause
(d) of the definition of “Permitted Indebtedness”;

(h) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of, or settlement of delinquent
accounts and other disputes with, customers and suppliers, in each case in the
ordinary course of business or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(i) loans or advances to officers, directors, partners and employees of the Loan
Parties in the ordinary course of business in an amount not to exceed $200,000
to any individual at any time or in an aggregate amount not to exceed $500,000
at any time outstanding, for travel, entertainment, relocation and analogous
ordinary business purposes;

(j) Investments constituting Permitted Acquisitions; and

(k) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of Intellectual Property pursuant to joint
marketing arrangements with other Persons, in each case in the ordinary course
of business;

(l) Investments permitted pursuant to Sections 7.01, 7.03, 7.04, 7.05 and 7.06;

(m) promissory notes and other noncash consideration permitted to be received in
accordance with the terms of this Agreement in connection with Permitted
Dispositions, Restricted Payments permitted to be made in accordance with
Section 7.06 and Permitted Acquisitions;

(n) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(o) advances of payroll payments to employees in the ordinary course of
business;

(p) loans and advances made by Loan Parties to the Lead Borrower in lieu of, and
not in excess of the amount of (after giving effect to any other such loans or
advances or Restricted Payments in respect thereof), Restricted Payments to the
extent permitted to be made to the Lead Borrower in accordance with
Section 7.06;

(q) Investments held by a Loan Party acquired after the Restatement Effective
Date or of a Person merged into such Loan Party or merged or consolidated with
such Loan Party (other than the Lead Borrower) in accordance with Section 7.04
after the Restatement Effective Date to the extent that such Investments were
not made in contemplation of or in connection with such acquisition, merger or
consolidation and were in existence on the date of such acquisition, merger or
consolidation;

 

61



--------------------------------------------------------------------------------

(r) Investments to the extent that payment for such Investments is made solely
with Equity Interests (other than Disqualified Equity Interests) of the Lead
Borrower;

(s) Investments in any Rabbi Trust in order to fund accrued benefits under any
SERP, provided, that, prior to or contemporaneously with the formation of any
such Rabbi Trust, the applicable Loan Party has granted a first priority Lien
thereon in favor of Agent for the benefit of the Secured Parties to secure the
Obligations;

(t) Investments made by Excluded Subsidiaries, provided, that, to the extent
such Investments are loans and advances to any Loan Party or Restricted
Subsidiary such loans and advances shall be subordinated to the payment in full
of the Obligations on terms and conditions acceptable to the Administrative
Agent in its Permitted Discretion; and

(u) other Investments (other than Permitted Acquisitions which shall be
permitted upon the satisfaction of the conditions set forth in the definition
thereof), to the extent that, as of the date of such Investment and the date of
any payment in respect thereof, and after giving effect thereto, the Payment
Conditions are satisfied.

“Permitted Orchestra Merger” means the merger between Merger Sub and Lead
Borrower pursuant to the Orchestra Merger Agreement, provided all of the
Conditions Precedent set forth in Section 2 of Amendment No. 1 have been
satisfied.

“Permitted Overadvance” means an Overadvance made by the Administrative Agent,
in its discretion, which: (a) is made to maintain, protect or preserve the
Collateral and/or the Secured Parties’ rights under the Loan Documents or which
is otherwise for the benefit of the Secured Parties; or (b) is made to enhance
the likelihood of, or to maximize the amount of, repayment of any Obligation;
(c) is made to pay any other amount chargeable to any Loan Party hereunder; and
(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed ten percent (10%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree; provided, that, the foregoing shall not (A) modify or abrogate
any of the provisions of Section 2.03 regarding the Lender’s obligations with
respect to Letters of Credit, or (B) result in any claim or liability against
the Administrative Agent (regardless of the amount of any Overadvance) for
Unintentional Overadvances and such Unintentional Overadvances shall not reduce
the amount of Permitted Overadvances allowed hereunder, and provided, that, in
no event shall the Administrative Agent make an Overadvance, if after giving
effect thereto, the principal amount of the Credit Extensions would exceed the
Aggregate Commitments (as in effect prior to any termination of the Commitments
pursuant to Section 2.06 hereof).

“Permitted Refinancing” means any extension, renewal, replacement, modification
or refinancing of any Permitted Indebtedness of any Loan Party arising after the
Restatement Effective Date issued in exchange for, or the proceeds of which are
used to extend, refinance, replace or substitute for other Permitted
Indebtedness (such extended, refinanced, replaced or substituted Indebtedness,
the “Refinanced Obligations”) to the extent permitted hereunder; provided that:
(a) the Administrative Agent shall have received not less than ten (10) Business
Days’ prior written notice of the intention to incur such Indebtedness, which
notice shall set forth

 

62



--------------------------------------------------------------------------------

in reasonable detail reasonably satisfactory to the Administrative Agent the
amount of such Indebtedness, the schedule of repayments and maturity date with
respect thereto and such other information with respect thereto as the
Administrative Agent may reasonably request; (b) promptly upon the
Administrative Agent’s request, the Administrative Agent shall have received
true, correct and complete copies of all agreements, documents and instruments
evidencing or otherwise related to such Indebtedness, as executed and delivered
by the parties thereto; (c) the principal amount of such Refinancing
Indebtedness shall not exceed the principal amount of the Refinanced Obligations
(plus the amount of reasonable refinancing fees and expenses incurred in
connection therewith); (d) such Indebtedness shall have a final maturity that is
no earlier than (i) in the case of Refinanced Obligations that constitute
Material Indebtedness, ninety-one (91) days after the Maturity Date, and (ii) in
the case of all other Refinanced Obligations, three hundred sixty-four
(364) days after the final maturity date of such Refinanced Obligations or, if
earlier, ninety (91) days after the Maturity Date; (e) such Indebtedness shall
have a Weighted Average Life to Maturity not less than the Weighted Average Life
to Maturity of the Refinanced Obligations; (f) such Indebtedness shall rank in
right of payment no more senior than, and be subordinated (if subordinated) to
the Obligations on terms no less favorable to the Secured Parties than the
Refinanced Obligations; (g)as of the date of incurring such Indebtedness and
after giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing; (h) if the Refinanced Obligations or any Guarantees
thereof are unsecured, such Indebtedness and any Guarantees thereof shall be
unsecured; (i) if the Refinanced Obligations or any guarantees thereof are
secured, such Indebtedness and any Guarantees thereof shall be secured in all
material respects by substantially the same or less collateral as secured such
Refinanced Obligations or any guarantees thereof, on terms no less favorable to
the Administrative Agent or the Lenders; (j) if the Refinanced Obligations or
any guarantees thereof are secured, the Liens to secure such Indebtedness shall
not have a priority more senior than the Liens securing the Refinanced
Obligations and if subordinated to any other Liens on such property, shall be
subordinated to the Administrative Agent’s Liens on terms and conditions no less
favorable; (k) if the Refinanced Obligations or any Guarantees thereof are
subordinated to any Indebtedness of Borrowers other than the Obligations, such
Refinancing Indebtedness and any Guarantees thereof shall be subordinated to the
Obligations on terms (including intercreditor terms) no less favorable to the
Administrative Agent or the Lenders; (l)the obligors in respect of the
Refinanced Obligations immediately prior to such refinancing, refunding,
extending, renewing or replacing thereof shall be the only obligors on such
Indebtedness; and (m) the terms and conditions (excluding as to pricing,
premiums and optional prepayment or redemption provisions) of any such
Indebtedness, taken as a whole, are not more restrictive with respect to the
Lead Borrower and the Restricted Subsidiaries, as reasonably determined by the
Lead Borrower in good faith, than the terms and conditions of the Refinanced
Obligations.

“Permitted Term Loan Indebtedness” means the secured Indebtedness in the
principal amount of $25,000,000,incurred by Borrowers after November 1, 2012
pursuant to the Term Loan Credit Agreement, contemporaneously with the execution
and delivery of Amendment No. 3, subject to the satisfaction, as reasonably
determined by Administrative Agent, of the following conditions: (a) the
aggregate maximum principal amount of such Indebtedness shall be in a principal
amount not greater than $150,000,000 minus the then outstanding principal amount
of Additional PMSI Indebtedness, (b) such Indebtedness shall be on commercially
reasonable terms

 

63



--------------------------------------------------------------------------------

and conditions with market rate pricing, (c) the maturity date of such
Indebtedness shall be no earlier than six (6) months after the Maturity Date,
(d) scheduled amortization payments prior to or on the Maturity Date shall not
exceed $6,000,000 in any calendar year (the “Maximum Annual Amortization
Amount”); provided, that, any market mandatory cash flow sweep prepayment shall
be permitted to be made in addition to and not included as part of the Maximum
Annual Amortization Amount, (e) Administrative Agent shall have received, thirty
(30) days prior to any such incurrence of such Indebtedness, pro forma (after
giving effect to the incurrence of such Indebtedness and the application of the
proceeds therefrom) projections on a monthly basis for the first twelve
(12) months and on an annual basis thereafter for the term of this Agreement,
all in reasonable detail and in a format consistent with the projections
delivered by Lead Borrower to Administrative Agent prior to November 1, 2012,
together with such supporting information as Administrative Agent may reasonably
request, using such methodology as is consistent with the then most recent
financial statements delivered to Administrative Agent pursuant to the terms of
the Loan Documents, all in form and substance reasonably satisfactory to
Administrative Agent, (f25,000,000, (b) the holders of such Indebtedness may
have a first priority Lien on the Term Loan Priority Collateral to secure the
payment of such Indebtedness, and a second priority Lien on the Revolving Loan
Priority Collateral subject to the intercreditor agreement referred in clause
(g) immediately below, (g) the execution of an intercreditor agreement, in form
and substance, reasonably satisfactory to Administrative Agent, by and between
the administrative agent for the holders of such Indebtedness and the
Administrative Agent on behalf of itself and the other Secured Parties, with
respect to the rights of each of Administrative Agent and the other Secured
Parties, and the administrative agent for the holders of the Indebtedness
arising from the issuance of such Indebtedness as to the Loan Parties and the
Collateral, including among other things, that Administrative Agent for the
benefit of itself and the other Secured Parties has a first priority Lien on the
Revolving Loan Priority Collateral and a second priority Lien on the Term Loan
Priority Collateral (referred to herein as the “Term Loan Intercreditor
Agreement”), (h) Reserved, (i) Administrative Agent shall have received at least
thirty (30) days’ prior notice and other information, reasonably requested by
Administrative Agent, related to such transactions, and (j) as of the date of
the incurrence of any such Indebtedness or the making of any payment in
connection therewith, and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing. The amount of Additional
PMSI Indebtedness outstanding at any time plus the amount of Permitted Term Loan
Indebtedness outstanding at any time shall not exceed $150,000,000, in the
aggregate. Notwithstanding that the Term Loan evidenced by the Term Loan
Documents does not satisfy the criteria set forth in clause (c) set forth above,
upon the execution of (i) the Term Loan Documents, in form and substance
satisfactory to the Administrative Agent and (ii) the, and (c) Term Loan
Intercreditor Agreement, by all of the parties thereto, such Term Loan shall be
deemed Permitted Term Loan Indebtedness for all purposes under this Agreementis
in full force and effect, and any Permitted Refinancing thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, limited partnership,
Governmental Authority or other entity.

 

64



--------------------------------------------------------------------------------

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Lead Borrower or, with respect to any
such plan that is subject to Section 412 of the Code or Title IV of ERISA, any
ERISA Affiliate.

“Platform” has the meaning specified in the last paragraph of Section 6.02.

“PPSA” means the Personal Property Security Act (Ontario), the Civil Code of
Québec or any other applicable Canadian Federal or Provincial statute pertaining
to the granting, perfecting, priority or ranking of security interests, liens,
hypothecs on personal property, and any successor statutes, together with any
regulations thereunder, in each case as in effect from time to time. References
to sections of the PPSA shall be construed to also refer to any successor
sections.

“Prepayment Event” means:

(a) solely to the extent a Cash Dominion Event then exists or would result
therefrom, any Disposition (including pursuant to a sale and leaseback
transaction) of any property or asset of a Loan Party (other than Real Estate as
set forth in clause (b) below);

(b) Reserved;

(c) solely to the extent a Cash Dominion Event then exists or would result
therefrom, any Casualty Event with respect to Inventory (including the receipt
of any Extraordinary Receipts with respect to such Casualty Event);

(d) solely to the extent a Cash Dominion Event then exists, the issuance by a
Loan Party or any of its Restricted Subsidiaries of any Equity Interests, other
than any such issuance of Equity Interests (i) to a Loan Party, (ii) as
consideration for a Permitted Acquisition or other Investment permitted
hereunder or (iii) as a compensatory issuance to any employee, director, or
consultant (including pursuant to any employee stock or option plans approved by
the board of directors of such Loan Party);

(e) solely to the extent a Cash Dominion Event then exists, the incurrence by
any Loan Party, of any Indebtedness for borrowed money issued by any Loan Party
or its Restricted Subsidiaries (other than the incurrence of (i) Permitted Term
Loan Indebtedness in which event a Prepayment Event exists pursuant to clause
(g) of this definition or (ii) Permitted Indebtedness described in clauses
(c) and (l) of the definition thereof);

(f) solely to the extent a Cash Dominion Event then exists, the receipt by any
Loan Party of any Extraordinary Receipts (other than Extraordinary Receipts in
respect of Inventory); or

(g) the date of the incurrence of Permitted Term Loan Indebtedness.

 

65



--------------------------------------------------------------------------------

“Priority Payables” shall mean, as to any Borrower or Guarantor, as of any date
of determination, (a) the full amount of the liabilities of such Borrower or
Guarantor as of such date of determination which (i) have a trust imposed to
provide for payment or a security interest, pledge, lien, hypothec or charge
ranking or capable of ranking senior to or pari passu with security interests,
liens or charges securing the Obligations under Canadian federal, Provincial,
state, county, district, municipal or local law in Canada, or (ii) have a right
imposed to provide for payment ranking or capable of ranking senior to or pari
passu with the Obligations under local or national Canadian laws, regulations or
directives, including, but not limited to, claims for unremitted and/or
accelerated rents, taxes, wages, withholding taxes, VAT and other amounts
payable to an insolvency administrator, employee withholdings or deductions and
vacation pay, workers’ compensation obligations, government royalties or pension
fund obligations, in each case to the extent such trust or security interest,
lien or charge has been or may be imposed, and (b) the amount equal to the
percentage applicable to Inventory in the calculation of Excess Availability
multiplied by the aggregate Value of the Eligible Inventory which Agent, in good
faith, considers is or may be subject to retention of title by a supplier or a
right of a supplier to recover possession thereof, where such supplier’s right
has priority over the security interests, hypothecs, liens or charges securing
the Obligations, including, without limitation, Eligible Inventory subject to a
right of a supplier to repossess goods pursuant to Section 81.1 of the
Bankruptcy and Insolvency Act (Canada) or any applicable laws granting
revendication or similar rights to unpaid suppliers or any similar laws of
Canada or any other applicable jurisdiction (provided, that, to the extent such
Inventory has been identified and has been excluded from Eligible Inventory, the
amount owing to the supplier shall not be considered a Priority Payable).

“Public Lender” has the meaning specified in last paragraph of Section 6.02.

“Public Market” shall exist if (a) a Public Offering has been consummated and
(b) any Equity Interests of the Lead Borrower have been distributed by means of
an effective registration statement under the Securities Act of 1933.

“Public Offering” means a public offering of the Equity Interests of the Lead
Borrower pursuant to an effective registration statement under the Securities
Act of 1933.

“Qualified Cash” means unrestricted cash and Cash Equivalents of Borrowers that
are subject to the valid, enforceable and first priority perfected security
interest of Administrative Agent in an investment account or deposit account at
Administrative Agent or another institution reasonably satisfactory to
Administrative Agent subject to a Control Agreement, in form and substance
reasonably satisfactory to Administrative Agent, and free and clear of any
pledge, security interest, Lien, claim or other encumbrance (other than Liens
(i) in favor of Administrative Agent, and (ii) the Permitted Encumbrances set
forth in clauses (a), (e), (u), and (r) of the definition of Permitted
Encumbrances, provided, that, for purposes of the amount of Qualified Cash in
the Borrowing Base, such amount would be reduced by the amount secured by any
such Permitted Encumbrances), are available for use by a Borrower, without
condition or restriction (other than in favor of Administrative Agent), and for
which Administrative Agent shall have received evidence, in form and substance
reasonably satisfactory to Administrative Agent, of the amount of such cash or
Cash Equivalents held in such deposit account or investment account as of the
applicable date of the calculation of the Borrowing Base. Borrowers shall be
permitted to withdraw Qualified Cash from the applicable investment account or
deposit account, as the case may be, until the occurrence and during the
continuance of a Cash Dominion Event. In addition, withdrawals of Qualified Cash
shall be subject to the restrictions set forth in clause (f) of the definition
of “Borrowing Base” and the reporting requirements set forth in Schedule 6.02.

 

66



--------------------------------------------------------------------------------

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Facility Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Québec Hypothec” means a hypothec, in form and substance reasonably
satisfactory to Agent and all other documents contemplated thereby or delivered
in connection therewith, each executed and delivered by the Loan Parties.

“Rabbi Trust” means any grantor trust established by an Obligor in accordance
with Internal Revenue Service Revenue Procedure 96-24 to accept both employer
and employee contributions made under the terms of one or more SERPs. As of the
Restatement Effective Date, there are no Rabbi Trusts in full force and effect.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all fixtures, hereditaments, appurtenances,
easements, rights-of-way, and similar rights relating thereto and all leases,
tenancies, and occupancies thereof, now or hereafter owned by any Loan Party.

“Receivables” shall mean all of the following now owned or hereafter arising or
acquired property of any Loan Party: (a) all Accounts; (b) all interest, fees,
late charges, penalties, collection fees and other amounts due or to become due
or otherwise payable in connection with any Account; (c) all payment intangibles
of any Loan Party; (d) letters of credit, indemnities, guarantees, security or
other deposits and proceeds thereof issued payable to any Loan Party or
otherwise in favor of or delivered to Borrower or Guarantor in connection with
any Account; or (e) all other accounts, contract rights, chattel paper,
instruments, notes, general intangibles and other forms of obligations owing to
any Loan Party, whether from the sale and lease of goods or other property,
licensing of any property (including Intellectual Property or other general
intangibles), rendition of services or from loans or advances by any Loan Party
or to or for the benefit of any third person (including loans or advances to any
Affiliates or Subsidiaries of any Loan Party) or otherwise associated with any
Accounts, Inventory or general intangibles of any Loan Party (including, without
limitation, choses in action, causes of action, tax refunds, tax refund claims,
any funds which may become payable to any Loan Party in connection with the
termination of any Plan or other employee benefit plan and any other amounts
payable to any Loan Party from any Plan or other employee benefit plan, rights
and claims against carriers and shippers, rights to indemnification, business
interruption insurance and proceeds thereof, casualty or any similar types of
insurance and any proceeds thereof and proceeds of insurance covering the lives
of employees on which any Loan Party is a beneficiary).

 

67



--------------------------------------------------------------------------------

“Receivables Reserves” means such Reserves as may be established from time to
time by the Administrative Agent in the Administrative Agent’s Permitted
Discretion with respect to the determination of the collectability in the
ordinary course of Eligible Trade Receivables, including, without limitation,
Dilution Reserves.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Lead Borrower and its Subsidiaries as
prescribed by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Reports” has the meaning provided in Section 9.12(b).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application and, if required by the
L/C Issuer, a Standby Letter of Credit Agreement or Commercial Letter of Credit
Agreement, as applicable, and (c) with respect to a Swing Line Loan, a Swing
Line Loan Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than fifty percent (50%) of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than fifty percent (50%) of the Total Outstandings (with
the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition); provided, that, the Commitment of,
and the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender or Deteriorating Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Reserves” means all Inventory Reserves, Availability Reserves, Receivables
Reserves, and the Term Loan Reserve, the EBITDA Reserve, and the Incremental
Equipment Loan Reserve.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, secretary or assistant secretary, treasurer or assistant
treasurer of a Loan Party or any of the other individuals designated in writing
to the Administrative Agent by an existing Responsible Officer of a Loan Party
as an authorized signatory of any certificate or other document to be delivered
hereunder. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, limited liability company partnership and/or other
action on the part of such Loan Party and such Responsible Officer shall be
conclusively presumed to have acted on behalf of such Loan Party.

 

68



--------------------------------------------------------------------------------

“Restatement Effective Date” means the first date all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 10.01.March
25, 2016.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment. Without limiting the foregoing, “Restricted Payments”
with respect to any Person shall also include all payments made by such Person
with any proceeds of a dissolution or liquidation of such Person.

“Restricted Subsidiary” means each Subsidiary of Lead Borrower that is not an
Excluded Subsidiary.

“Reuters Screen LIBOR01 Page” means the display page LIBOR01 on the Reuters
service or any successor display page, other published source, information
vendor or provider that has been designated by the sponsor of Reuters Screen
LIBOR01 page.

“Revolving Loan Priority Collateral” means all assets and properties of the Loan
Parties (other than the Term Loan Priority Collateral), including without
limitation the following: (i) Accounts, Receivables, Credit Card Receivables and
payment intangibles (other than Accounts under contracts for sale of Term Loan
Priority Collateral), (ii) chattel paper (other than chattel paper relating to
Term Loan Priority Collateral), (iii) deposit accounts and investment accounts
(and all cash, checks and other negotiable instruments, funds and other
evidences of payment held therein, but not any identifiable proceeds of Term
Loan Priority Collateral), (iv) investment property, (v) all Inventory,
(vi) general intangibles consisting of payment intangibles, (vii) to the extent
evidencing, governing, securing or otherwise related to any of the foregoing and
the other Revolving Loan Priority Collateral, all documents, general intangibles
(excluding all Intellectual Property, but including loans or advances payable by
a Loan Party to any other Loan Party), instruments, investment property,
commercial tort claims, letters of credit, supporting obligations and letter of
credit rights, (viii) all books, records and documents related to the foregoing
(including databases and other records, whether tangible or electronic, which
contain any information relating to any of the foregoing), and (ix) all proceeds
and products of any or all of the foregoing in whatever form received, and
proceeds of business interruption and other insurance and claims against third
parties. Extraordinary receipts constituting proceeds of judgments relating to
any of the property referred to in the preceding sentence, insurance proceeds
and condemnation awards in respect of any such property, indemnity payments in
respect of any such property and purchase price adjustments in connection with
any such property shall constitute Revolving Loan Priority Collateral. including
for the avoidance of doubt, any such assets, that but for the application of
Section 552 of the Bankruptcy Code (or any similar provision of any foreign
Debtor Relief Laws), would be Revolving Loan Priority Collateral, and all
Proceeds of the same but excluding the Term Loan Priority Collateral.
Notwithstanding the foregoing, the Incentive Program Assets and proceeds thereof
shall not constitute Revolving Loan Priority Collateral.

 

69



--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sanctions Laws” has the meaning set forth in Section 5.22.5.16.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SDN List” means the list of the Specially Designated Nationals and Blocked
Persons.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Party” or “Secured Parties” means (a) individually (i) each Lender,
(ii) the Administrative Agent, (iii) each L/C Issuer, (iv) the Arranger, (v) any
other Person (including Affiliates of Lenders and the Administrative Agent) to
whom Obligations (including Other Liabilities) are owing until such time as the
Obligations are paid in full, and (vi) the successors and assigns of each of the
foregoing, and (b) collectively, all of the foregoing.

“Secured Party Expenses” means, without limitation, (a) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates,
in connection with this Agreement and the other Loan Documents, including
without limitation (but in any event subject to the limitations described below)
(i) the reasonable and documented fees, charges and disbursements of (A) counsel
for the Administrative Agent, (B) outside consultants for the Administrative
Agent, (C) appraisers (but only to the extent expressly provided to be paid by
the Borrowers as set forth in this Agreement), (D) field examinations (but only
to the extent expressly provided to be paid by the Borrowers as set forth in
this Agreement), and (E) all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of the Obligations, (ii) in
connection with (A) the syndication of the credit facilities provided for
herein, (B) the preparation, negotiation, administration, management, execution
and delivery of this Agreement and the other Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (C) the
enforcement or protection of their rights in connection with this Agreement or
the Loan Documents or efforts to preserve, protect, collect, or enforce the
Collateral, or (D) any workout, restructuring or negotiations in respect of any
Obligations, and (b) with respect to the L/C Issuer, and its Affiliates, all
reasonable and documented out-of-pocket expenses incurred in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder; and (c) all reasonable and documented out-of-pocket
expenses incurred by the Lenders who are not the Administrative Agent, the L/C
Issuer or any Affiliate of any of them, after the occurrence and during the
continuance of an Event of Default, provided, that, such Lenders shall be
entitled to reimbursement for no more than one counsel representing all such
Lenders (absent a conflict of interest in which case the Lenders may engage and
be reimbursed for additional counsel). Notwithstanding anything herein or
otherwise to the contrary, no Loan Party shall be obligated to pay for or
reimburse any party described in this definition for the fees for the initial
field examination or inventory appraisal conducted prior to November 1, 2012.

 

70



--------------------------------------------------------------------------------

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Security Agreement, dated as of November 1, 2012,
among the Loan Parties and the Administrative Agent, as it may be amended,
supplemented, restated or otherwise modified from time to time, including
without limitation as the same has been amended pursuant to Section 11.02
hereof.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreement, the Blocked Account Agreements, the Mortgages, the DDA
Notifications, the Credit Card Notifications, the Canadian Security Documents,
and each other security agreement or other instrument or document executed and
delivered to the Administrative Agent pursuant to this Agreement or any other
Loan Document granting a Lien to secure any of the Obligations.

“SERP” means all non-qualified retirements plans approved by the members of any
Loan Party’s board of directors, whether individual supplemental agreements or
executive deferred compensation plans.

“Settlement Date” has the meaning provided in Section 2.14(a).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lead Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

“Shrink Reserve” means an amount reasonably estimated by the Administrative
Agent to be equal to that amount which is required in order that the Shrink
reflected in Borrowers’ stock ledger would be reasonably equivalent to the
Shrink calculated as part of the Borrowers’ most recent physical inventory.

“Solvent” and “Solvency” means, with respect to any Person on any date of
determination, that on such date (a) at fair valuation, all of the properties
and assets of such Person are greater than the sum of the debts, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the properties and assets of such Person is not less than the amount that would
be required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person is able to realize upon its
properties and assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts beyond such Person’s ability to pay as such debts mature, and
(e) such Person is not engaged in a business or a transaction, and is not about
to engage in a business or transaction, for which such Person’s properties and
assets would constitute unreasonably small capital after giving due
consideration to the prevailing practices in the industry in which such Person
is engaged. The amount of all guarantees at any time shall be computed as the
amount that, in light of all the facts and circumstances existing at the time,
can reasonably be expected to become an actual or matured liability.

 

71



--------------------------------------------------------------------------------

“Specified Canadian Pension Plan” means any Canadian Pension Plan which contains
a “defined benefit provision”, as defined in subsection 147.1(1) of the Income
Tax Act (Canada).

“Specified Event of Default” means the occurrence of (a) any Event of Default
described in any of Sections 8.01(a), 8.01(b) (but only with respect to an Event
of Default arising from the failure to deliver a Borrowing Base Certificate),
8.01(d) (but only with respect to representations and warranties set forth in a
Borrowing Base Certificate) or 8.01(f) or (b) the exercise by Administrative
Agent of its rights and remedies upon an Event of Default.

“Spot Rate” has the meaning given to such term in Section 1.07 hereof.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Standby Letter of Credit Agreement” means the Standby Letter of Credit
Agreement relating to the issuance of a Standby Letter of Credit in the form
from time to time in use by the L/C Issuer.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve percentages
shall include those imposed pursuant to such Regulation D. LIBO Rate Loans shall
be deemed to constitute eurocurrency funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Store” means any retail store (which may include any real property, fixtures,
equipment, inventory and other property related thereto) operated, or to be
operated, by any Loan Party other than a Leased Department.

 

72



--------------------------------------------------------------------------------

“Store Leased Location” means any Store which is subject to a lease agreement
between a Loan Party and a third party, but excluding any location where a Loan
Party is operating pursuant to a Leased Department Agreement.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior payment in full of the Obligations and which is
in form and on terms approved in writing by the Administrative Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares Equity Interests having ordinary voting power for the election of
directors or other governing body are at the time beneficially owned, or the
management of which is otherwise controlled, directly, or indirectly through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of a Loan Party.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

73



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo, in its capacity as provider of Swing Line
Loans, or any replacement or any successor swing line lender permitted
hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Note” means the promissory note of the Borrowers substantially in
the form of Exhibit C-2, payable to the order of the Swing Line Lender,
evidencing the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to $15,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tax Credit Sale Agreement” means the Purchase and Sale Agreement, effective as
of December 9, 2013 by and between Lead Borrower, as seller and Apple Inc., a
California corporation, as buyer, pursuant to which Lead Borrower agreed to sell
to Apple, Inc., up to $30,000,000 of transferrable State of New Jersey income
tax credits, and up to an additional $10,000,000 of such tax credits, pursuant
to the terms of such agreement, as the same may be amended, restated, modified,
supplemented, extended, renewed or replaced from time to time pursuant to the
terms of this Agreement.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Termination Date” means the earliest to occur of (a) the Maturity Date, (b) the
date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VII, or (c) the termination of the
Commitments in accordance with the provisions of Section 2.06(a) hereof.

“Term Loans” means the term loans made on the date hereofAmendment No. 3
Effective Date, in the maximum aggregate principal amount of
$32,000,00025,000,000 under the Term Loan Credit Agreement, the proceeds of
which shall repay in full any existing term loan Indebtedness.

 

74



--------------------------------------------------------------------------------

“Term Loan Agent” means Wells Fargo Bank, National AssociationPathlight Capital
LLC, in its capacity as administrative agent and collateral agent under the Term
Loan Credit Agreement, or any successor administrative agent and collateral
agent under the Term Loan Credit Agreement.

“Term Loan Borrowing Base” means the “Borrowing Base” (as such term is defined
in the Term Loan Credit Agreement).

“Term Loan Credit Agreement” means that certain Term Loan Credit Agreement,
dated of even date herewith,as of the Amendment No. 3, among the Lead Borrower,
the other Borrowers, the guarantors named therein, the lenders party thereto and
Wells Fargo Bank, National AssociationPathlight Capital LLC, as administrative
agent and collateral agent, as the same may be amended, restated, modified,
supplemented, extended, renewed, refunded, replaced or refinanced from time to
time in one or more agreements (in each case with the same or new lenders,
institutional investors or agents), including any agreement extending the
maturity thereof or otherwise restructuring all or any portion of the
Indebtedness thereunder or increasing the amount loaned or issued thereunder or
altering the maturity thereof, in each case as and to the extent permitted by
this Agreement and the Term Loan Intercreditor Agreement.

“Term Loan Documents” means the Term Loan Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith, in each case as the same may be amended,
restated, modified, supplemented, extended, renewed, refunded, replaced or
refinanced from time to time in one or more agreements as and to the extent
permitted by this Agreement and the Term Loan Intercreditor Agreement.

“Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated the
date of Amendment No. 3, among the Borrowers, the Guarantors, the Administrative
Agent, and the Term Loan Agent in form and substance reasonably satisfactory to
the Administrative Agent, as amended, restated, supplemented or otherwise
modified from time to time in accordance therewith and herewith.

“Term Loan Obligations” means all of the Loan Parties’ “Obligations” (as such
term is defined in the Term Loan Credit Agreement).

“Term Loan Lenders” means all lenders parties to the Term Loan Documents as
“lenders” from time to time.

“Term Loan Priority Collateral” means the Intellectual Property, fee owned Real
Estate and fixtures of the Loan Parties.“Term Loan Priority Collateral” means
only the following property of the Loan Parties: all Intellectual Property,
Equipment, fee owned real estate and Fixtures of the Loan Parties, Incentive
Program Assets, and any Deposit Accounts or Securities Accounts that are
intended to solely contain Proceeds of the Term Priority Collateral, together
with all rights, remedies, privileges, and insurance policies and certificates
with respect to the foregoing, all products, Proceeds, substitutions, and
accessions thereof or thereto and all cash, cash equivalents, checks, negotiable
instruments, money, insurance proceeds therefrom, Instruments, Accounts, books,
Records and information in each case received as Proceeds of, or

 

75



--------------------------------------------------------------------------------

with respect to such books, Records and information, relating thereto (such
Proceeds, “Term Priority Proceeds”). For the avoidance of doubt, “Term Priority
Collateral” shall include any such assets that, but for the application of
Section 552 of the Bankruptcy Code (or any similar provision of any foreign
Debtor Relief Laws) would be Term Priority Collateral. Notwithstanding the
foregoing, “Term Priority Collateral” shall exclude (a) Customer List and
Marketing Service Receivables included in the Borrowing Base in an amount equal
to the face amount of such Customer List and Marketing Service Receivables (net
of Receivables Reserves applicable thereto) multiplied by 80% and (b) proceeds
of business interruption insurance and other insurance and claims against third
parties. As of the Amendment No. 3 Effective Date, the Loan Parties do not own
any Real Estate or maintain any Deposit Accounts or Securities Accounts that are
intended to solely contain Proceeds of the Term Priority Collateral.

“Term Loan Reserve” means an amount, at any time of calculation, equal to the
difference (if positive) between (a) the then outstanding principal amount of
Term Loans (as defined in the Term Loan Credit Agreement) and (b) the Term Loan
Borrowing Base as reflected in the most recent Borrowing Base Certificate
furnished by the Borrowers pursuant to this Agreement.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche A Revolving Loans” has the meaning specified in the Existing Loan
Agreement.

“Tranche A-1 Commitment” has the meaning specified in the Existing Loan
Agreement.

“Tranche A-1 Revolving Loan Lenders” has the meaning specified in the Existing
Loan Agreement.

“Tranche A-1 Revolving Loans” has the meaning specified in the Existing Loan
Agreement.

“Trading with the Enemy Act” has the meaning set forth in Section 10.18.

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a LIBO Rate Loan.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the State of New York provided, that, if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection or availability of
such remedy, as the case may be.

 

76



--------------------------------------------------------------------------------

“UCP 600” means the rules of the Uniform Customs and Practice for Documentary
Credits, as most recently published by the International Chamber of Commerce and
in effect as of July 1, 2007.

“UFCA” has the meaning specified in Section 10.22.

“UFTA” has the meaning specified in Section 10.22.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“Unintentional Overadvance” means an Overadvance which, to the Administrative
Agent’s knowledge, did not constitute an Overadvance when made but which has
become an Overadvance resulting from changed circumstances beyond the control of
the Secured Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base, increase in Reserves
or misrepresentation by the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“US Dollar Equivalent” means at any time (a) as to any amount denominated in
Dollars, the amount thereof at such time, and (b) as to any amount denominated
in any other currency, the equivalent amount in Dollars calculated by
Administrative Agent by converting such foreign currency involved in such
computation into Dollars at the spot rate for the purchase of Dollars with the
applicable foreign currency as published in the Wall Street Journal in the
“Exchange Rate” column under the heading “Currency Trading” (if currency is not
quoted in the Wall Street Journal on such day, such other source as the Agent
shall reasonably select) on the Business Day immediately prior to such
determination.

“Value” means, with respect to each category of Inventory, the Cost, consistent
with the then current practices of Borrowers, without regard to intercompany
profit or increases for currency exchange rates.

“VAT” shall mean Value Added Tax imposed in Canada or any other jurisdiction and
any equivalent tax applicable in any jurisdiction (including Goods and Services
Tax, Harmonized Sales Tax and Québec Sales Tax).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment.

“Wells Fargo” means Wells Fargo Bank, N.A. and its successors.

 

77



--------------------------------------------------------------------------------

“Wells Fargo Equipment Financing Documents” means the Master Lease No. 426197,
dated September 30, 2014, by and between Wells Fargo Equipment Finance, Inc. and
the Lead Borrower.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares and
shares held by a resident of the jurisdiction, in each case, as required by law)
or other Equity Interests are owned by an one or more of the Borrowers and any
of the Borrowers’ other Wholly-Owned Subsidiaries at such time.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
modified, supplemented, extended, renewed, restated or replaced (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein or in any other Loan Document to the “satisfaction”,
“repayment”, “paid in full” or “payment in full” of the Obligations (including,
the “Guaranteed Obligations” as defined in the Facility Guaranty and the
“Secured Obligations” as defined in the

 

78



--------------------------------------------------------------------------------

Security Agreement) shall mean the repayment in Dollars in full in cash or
immediately available funds (or, in the case of contingent reimbursement
obligations with respect to Letters of Credit and Bank Products (other than Swap
Contracts) and any other contingent Obligation, including indemnification
obligations, providing Cash Collateralization) or other collateral as may be
requested by the Administrative Agent of all of the Obligations (including the
payment of any termination amount then applicable (or which would or could
become applicable as a result of the repayment of the other Obligations) under
Swap Contracts with a Lender or an Affiliate of Lender) other than
(i) unasserted contingent indemnification Obligations, (ii) any Obligations
relating to Bank Products (other than Swap Contracts) that, at such time, are
allowed by the applicable Bank Product provider to remain outstanding without
being required to be repaid or Cash Collateralized or other collateral as may be
requested by the Administrative Agent, and (iii) any Obligations relating to
Swap Contracts that, at such time, are allowed by the applicable provider of
such Swap Contracts to remain outstanding without being required to be repaid.

(e) For the purposes of determining the Term Loan Reserve, the Loan Parties and
the Secured Parties agree that that the Administrative Agent shall be entitled
to rely solely on the calculation thereof made by the Borrowers as reflected in
the most recent Borrowing Base Certificate delivered by the Borrowers to the
Administrative Agent hereunder, unless the Administrative Agent is notified in
writing by the Term Loan Agent that such calculation is inaccurate and providing
the Administrative Agent with the correct calculation of the Term Loan Reserve
(“Term Loan Reserve Correction Notice”), and, in such event, the Administrative
Agent shall be entitled to rely solely on the calculation of the Term Loan
Reserve made by the Term Loan Agent as reflected in the Term Loan Reserve
Correction Notice. Administrative Agent promptly but in any event not later than
two (2) Business Days implement any adjustments to the Term Loan Reserve as set
forth in such Borrowing Base Certificate or such Term Loan Reserve Correction
Notice, as the case may be. Each of the Loan Parties agrees that Administrative
Agent nor any Lender shall have any liability for relying on the calculation of
the Term Loan Reserve as set forth in a Borrowing Base Certificate delivered by
the Loan Parties or in the Term Loan Reserve Correction Notice delivered by the
Term Loan Agent, as the case may be. Each of the Loan Parties agrees that in the
event of any discrepancy or dispute between the Term Secured Parties and the
Loan Parties as to the amount of the Term Loan Reserve, the Administrative Agent
and Secured Parties shall be entitled to rely solely on the calculation of the
Term Loan Reserve as determined by the Term Loan Agent and shall have no
liability to any Person for doing so. Subject to the two (2) Business Day period
of time for the Administrative Agent to implement any required adjustments, the
Administrative Agent shall adjust the Term Loan Reserve hereunder as set forth
therein. In all cases, the Borrowing Base shall be calculated based upon the
most recent Borrowing Base Certificate received by the Administrative Agent
pursuant to this Credit Agreement prior to funding of loans or advances by any
Borrower or the issuance, renewal or amendment of a letter of credit by any
Issuer.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

79



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Lead Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Lead Borrower shall negotiate in
good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Lead Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

(c) Lease. Notwithstanding any other provision contained herein, (i) any lease
that is treated as an operating lease for purposes of GAAP as of the Restatement
Effective Date shall not be treated as Indebtedness or as a capital lease or
Capital Lease Obligations and shall continue to be treated as an operating lease
(and any future lease, if it were in effect on the Restatement Effective Date,
that would be treated as an operating lease for purposes of GAAP as of the
Restatement Effective Date shall be treated as an operating lease), in each case
for the purposes of this Agreement and (ii) any obligation that is not treated
as Indebtedness for the purposes of GAAP and otherwise included in the
definition of “Indebtedness” as of the Restatement Effective Date shall not be
treated as Indebtedness for purposes of this Agreement, in each case described
in subclauses (i) and (ii), notwithstanding any actual or proposed change in or
application of GAAP after the Restatement Effective Date.

1.04. Rounding. Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).

1.06. Letter of Credit Amounts. Unless otherwise specified, all references
herein to the amount of a Letter of Credit at any time shall be deemed to be the
Stated Amount of such Letter of Credit in effect at such time; provided, that,
with respect to any Letter of Credit that, by its terms of any Issuer Documents
related thereto, provides for one or more automatic increases in the Stated
Amount thereof, the amount of such Letter of Credit shall be deemed to be the
maximum Stated Amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum Stated Amount is in effect at such time.

1.07. Currency Equivalents Generally. Any amount specified in this Agreement
(other than in Articles II, IX and X) or any of the other Loan Documents to be
in Dollars shall also include the equivalent of such amount in any currency
other than Dollars, such equivalent amount thereof in the applicable currency to
be determined by the Administrative Agent at such time on the basis of the Spot

 

80



--------------------------------------------------------------------------------

Rate (as defined below) for the purchase of such currency with Dollars. For
purposes of this Section 1.07, the “Spot Rate” for a currency means the rate
determined by the Administrative Agent to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date of such determination; provided, that, the Administrative Agent may obtain
such spot rate from another financial institution designated by the
Administrative Agent if the Person acting in such capacity does not have as of
the date of determination a spot buying rate for any such currency.

1.08. Determination of Compliance with Certain Covenants. For purposes of
determining compliance with any negative covenant set forth in Section 7.01
(Liens), Section 7.02 (Investments), Section 7.03 (Indebtedness), Section 7.05
(Dispositions), Section 7.06 (Restricted Payments) and Section 7.07 (Prepayments
of Indebtedness) (each of the foregoing the “Specified Negative Covenants”),
(i) in the event that any Lien, Investment, Indebtedness, Disposition,
Restricted Payment or prepayment of Indebtedness meets the criteria of more than
one of the categories permitted under the Specified Negative Covenants, the Lead
Borrower, in its sole discretion, may classify or reclassify such Lien,
Investment, Indebtedness, Disposition, Restricted Payment or prepayment of
Subordinated Indebtedness, as the case may be (or any portion thereof), and will
only be required to include the amount and type of such Lien, Investment,
Indebtedness, Disposition, Restricted Payment or prepayment of Subordinated
Indebtedness, as the case may be, in one permitted category of Lien, Investment,
Indebtedness, Disposition, Restricted Payment or prepayment of Subordinated
Indebtedness, as the case may be and (ii) at the time of incurrence or
reclassification, the Lead Borrower will be entitled to divide and classify such
Lien, Investment, Indebtedness, Disposition, Restricted Payment or prepayment of
Subordinated Indebtedness, as the case may be, among the relevant categories
permitted under the Specified Negative Covenants.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. Committed Loans; Reserves.

(a) Subject to the terms and conditions set forth herein, each Lender severally
agrees to make loans (each such loan, a “Revolving Loan”) to the Borrowers from
time to time, on any Business Day during the Availability Period, in an
aggregate amount not to exceed at any time outstanding the lesser of (x) the
amount of such Lender’s Commitment, or (y) such Lender’s Applicable Percentage
of the Borrowing Base; subject in each case to the following limitations:

(i) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed the Loan Cap,

(ii) Reserved,

(iii) after giving effect to any Committed Borrowing pursuant to which Revolving
Loans are requested, the aggregate Outstanding Amount of the Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment,

 

81



--------------------------------------------------------------------------------

(iv) The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit,

(v) Within the limits of each Lender’s Revolving Loan Commitment, and subject to
the other terms and conditions hereof, Borrowers may borrow under this
Section 2.01, prepay under Section 2.05, and reborrow under this Section 2.01.
Revolving Loans may be Base Rate Loans or LIBO Rate Loans, as further provided
herein.

(b) Reserved.

(c) The following are the Inventory Reserves and Availability Reserves as of the
Restatement Effective Date:

(i) Shrink Reserve (an Inventory Reserve): An amount equal to the amount set
forth on the Borrowing Base Certificate delivered on the Restatement Effective
Date;

(ii) Rent Reserve (an Availability Reserve): An amount equal to one (1) month’s
rent for all of the Borrowers’ Store Leased Locations in each Landlord Lien
State, other than Store Leased Locations with respect to which the
Administrative Agent has received a Collateral Access Agreement in form
reasonably satisfactory to the Administrative Agent;

(iii) Customer Deposits Reserve (an Availability Reserve): An amount equal to
thirty-three percent (33%) of the Customer Deposits;

(iv) Priority Payables Reserve (an Availability Reserve); and

(v) Customer Credit Liabilities Reserve (an Availability Reserve): An amount
equal to thirty-three percent (33%) of the Customer Credit Liabilities as
reflected in the Borrowers’ books and records.

(d) The Administrative Agent shall have the right, at any time and from time to
time after November 1, 2012 in its discretion to establish, modify or eliminate
Reserves against the Borrowing Base. The Administrative Agent upon three
(3) Business Days prior notice to the Lead Borrower with respect to the
establishment of any new categories of Reserves or changes in the methodology of
the calculation of an existing category of Reserves (during which period the
Administrative Agent shall be available to discuss any such proposed new
category of Reserves or proposed changes to methodology with Borrowers and
Borrowers may take such action as may be required so that the event, condition
or matter that is the basis for such reserve or change no longer exists in a
manner and to the extent reasonably satisfactory to Administrative Agent);
provided, that, no such prior notice shall be required (i) at any time that an
Event of Default is continuing, (ii) for changes to any Reserves resulting
solely by virtue of mathematical calculations of the amount of the Reserve in
accordance with the methodology of calculation previously utilized (such as, but
not limited to, rent and Customer Credit Liabilities), or (iii) for changes to
Reserves or establishment of additional Reserves if a Material Adverse Effect
has occurred or it would be reasonably likely that a Material Adverse Effect to
the Lenders would occur were such Reserve not changed or established prior to
the expiration of such three (3) Business Day period. The amount of any Reserve
established by the

 

82



--------------------------------------------------------------------------------

Administrative Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
the Administrative Agent in its Permitted Discretion. The Administrative Agent
shall not establish any Reserves that are duplicative of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria.

2.02. Borrowings, Conversions and Continuations of Committed Loans.

(a) Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBO Rate Loans as the Lead Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. Subject to the other provisions of this Section 2.02, Committed
Borrowings of more than one Type may be incurred at the same time.

(b) Each Committed Borrowing, each conversion of Committed Loans from one Type
to the other, and each continuation of LIBO Rate Loans shall be made upon the
Lead Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of LIBO Rate Loans or of
any conversion of LIBO Rate Loans to Base Rate Loans, and (ii) on the Business
Day of the request of any Borrowing of Base Rate Loans. Each telephonic notice
by the Lead Borrower pursuant to this Section 2.02(b) must be confirmed promptly
by delivery to the Administrative Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Each Borrowing of, conversion to or continuation of LIBO Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $500,000 in
excess thereof. Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$200,000 or a whole multiple of $100,000 in excess thereof. Each Committed Loan
Notice (whether telephonic or written) shall specify (i) whether the Lead
Borrower is requesting a Committed Borrowing, a conversion of Committed Loans
from one Type to the other, or a continuation of LIBO Rate Loans, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) whether such Committed Loan is a
Revolving Loan or Swing Line Loan, (v) the Type of Committed Loans to be
borrowed or to which existing Committed Loans are to be converted, and (vi) if
applicable, the duration of the Interest Period with respect thereto. If the
Lead Borrower fails to specify a Type of Committed Loan in a Committed Loan
Notice or if the Lead Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Committed Loans shall be made
as, or converted to, Base Rate Loans. Any such automatic conversion to Base Rate
Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable LIBO Rate Loans. If the Lead Borrower
requests a Borrowing of, conversion to, or continuation of LIBO Rate Loans in
any such Committed Loan Notice, but fails to specify an Interest Period, it will
be deemed to have specified an Interest Period of one month. Notwithstanding
anything to the contrary herein, a Swing Line Loan may not be converted to a
LIBO Rate Loan.

(c) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the

 

83



--------------------------------------------------------------------------------

Lead Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans described in Section 2.02(b). In
the case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Administrative Agent in immediately available
funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall use reasonable efforts to make all funds so received
available to the Borrowers in like funds by no later than 4:00 p.m. on the day
of receipt by the Administrative Agent either by (i) crediting the account of
the Lead Borrower on the books of Wells Fargo with the amount of such funds or
(ii) wire transfer of such funds, in each case in accordance with instructions
provided to (and reasonably acceptable to) the Administrative Agent by the Lead
Borrower.

(d) The Administrative Agent, without the request or consent of the Lead
Borrower, may advance any interest, fee, service charge (including direct wire
fees), Secured Party Expenses, or other payment to which any Secured Party is
entitled from the Loan Parties pursuant hereto or any other Loan Document and
may charge the same to the Loan Account notwithstanding that an Overadvance may
result thereby. The Administrative Agent shall advise the Lead Borrower of any
such advance or charge promptly after the making thereof. Such action on the
part of the Administrative Agent shall not constitute a waiver of the
Administrative Agent’s rights and the Borrowers’ obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans.

(e) Except as otherwise provided herein, a LIBO Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBO Rate Loan.
During the existence of a Default or Event of Default, no Loans may be requested
as, converted to or continued as LIBO Rate Loans without the Consent of the
Required Lenders.

(f) The Administrative Agent shall promptly notify the Lead Borrower and the
Lenders of the interest rate applicable to any Interest Period for LIBO Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Lead Borrower and the
Lenders of any change in Wells Fargo’s prime rate used in determining the Base
Rate promptly following the public announcement of such change.

(g) After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than five (5) Interest Periods
in effect with respect to LIBO Rate Loans.

(h) The Administrative Agent, the Lenders, the Swing Line Lender and the L/C
Issuer shall have no obligation to make any Loan or to provide any Letter of
Credit if an Overadvance would result. The Administrative Agent may, in its
discretion, make Permitted Overadvances without the consent of the Borrowers,
the Lenders, the Swing Line Lender and the L/C Issuer and the Borrowers and each
Lender shall be bound thereby. Any Permitted Overadvance may constitute a Swing
Line Loan. A Permitted Overadvance is for the account of

 

84



--------------------------------------------------------------------------------

the Borrowers and shall constitute a Base Rate Loan and an Obligation and shall
be repaid by the Borrowers in accordance with the provisions of Section 2.05(c).
The making of any such Permitted Overadvance on any one occasion shall not
obligate the Administrative Agent or any Lender to make or permit any Permitted
Overadvance on any other occasion or to permit such Permitted Overadvances to
remain outstanding. The making by the Administrative Agent of a Permitted
Overadvance shall not modify or abrogate any of the provisions of Section 2.03
regarding the Lenders’ obligations to purchase participations with respect to
Letter of Credits or of Section 2.04 regarding the Lenders’ obligations to
purchase participations with respect to Swing Line Loans. The Administrative
Agent shall have no liability for, and no Loan Party or Secured Party shall have
the right to, or shall, bring any claim of any kind whatsoever against the
Administrative Agent with respect to Unintentional Overadvances regardless of
the amount of any such Overadvance(s).

2.03. Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Restatement Effective Date until the Letter of Credit Expiration Date, to
issue Letters of Credit for the account of the Borrowers, and to amend or extend
Letters of Credit previously issued by it, in accordance with Section 2.03(b)
below, and (2) to honor drawings under the Letters of Credit; and (B) the
Lenders severally agree to participate in Letters of Credit issued for the
account of the Borrowers and any drawings thereunder; provided, that, after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(1) the Total Outstandings shall not exceed the Loan Cap, (2) the aggregate
Outstanding Amount of the Committed Loans of any Lender, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Commitment, (3) the aggregate Outstanding
Amount of the Revolving Loan Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans shall
not exceed such Lender’s Commitment, and (4) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Lead Borrower for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Borrowers that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed. Any L/C Issuer (other than Wells Fargo or
any of its Affiliates) shall notify the Administrative Agent in writing on each
Business Day of all Letters of Credit issued on the prior Business Day by such
L/C Issuer, provided, that, (A) until the Administrative Agent advises any such
Issuing Bank that the provisions of Section 4.02 are not satisfied, or (B) the
aggregate amount of the Letters of Credit issued in any such week exceeds such
amount as shall be agreed by the Administrative Agent and the L/C Issuer, such
L/C Issuer shall be required to so notify the

 

85



--------------------------------------------------------------------------------

Administrative Agent in writing only once each week of the Letters of Credit
issued by such L/C Issuer during the immediately preceding week as well as the
daily amounts outstanding for the prior week, such notice to be furnished on
such day of the week as the Administrative Agent and such L/C Issuer may agree.

(ii) No Letter of Credit shall be issued if, subject to Section 2.03(b)(iii),
the expiry date of such requested Letter of Credit would occur after the Letter
of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit (or
such later date as to which the Administrative Agent may agree) or all the
Lenders have approved such expiry date.

(iii) No Letter of Credit shall be issued without the prior consent of the
Administrative Agent if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or such
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which the L/C Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is in an initial Stated Amount less than $100,000, in the
case of a Commercial Letter of Credit, or $500,000, in the case of a Standby
Letter of Credit;

(D) such Letter of Credit is to be denominated in a currency other than Dollars;
provided, that, if the L/C Issuer, in its discretion, issues a Letter of Credit
denominated in a currency other than Dollars, all reimbursements by the
Borrowers of the honoring of any drawing under such Letter of Credit shall be
paid in Dollars based on the Spot Rate;

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(F) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless the
Administrative Agent or L/C Issuer has entered into reasonably satisfactory
arrangements with the Borrowers or such Lender to eliminate the L/C Issuer’s
risk with respect to such Lender.

 

86



--------------------------------------------------------------------------------

(iv) The L/C Issuer shall not amend any Letter of Credit if (A) the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or (B) the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(v) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article IX
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Lead Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Lead
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such other date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
Administrative Agent and the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (G) such
other matters as the Administrative Agent or L/C Issuer may require. In the case
of a request for an amendment of any outstanding Letter of Credit, such Letter
of Credit Application shall specify in form and detail reasonably satisfactory
to the Administrative Agent and the L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
the Administrative Agent or the L/C Issuer may require. Additionally, the Lead
Borrower shall furnish to the L/C Issuer and the Administrative Agent such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, and any Issuer Documents (including, if requested by the L/C
Issuer, a Standby letter of Credit Agreement or Commercial Letter of Credit
Agreement, as applicable), as the L/C Issuer or the Administrative Agent may
require.

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Lead Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof.

 

87



--------------------------------------------------------------------------------

Unless the L/C Issuer has received written notice from any Lender, the
Administrative Agent or any Loan Party, at least one Business Day prior to the
requested date of issuance or amendment of the applicable Letter of Credit, that
one or more applicable conditions contained in Article IV shall not then be
satisfied, then, subject to the terms and conditions hereof, the L/C Issuer
shall, on the requested date, issue a Letter of Credit for the account of the
applicable Borrower or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance or amendment of each Letter of Credit,
each Lender shall be deemed to (without any further action), and hereby
irrevocably and unconditionally agrees to, purchase from the L/C Issuer, without
recourse or warranty, a risk participation in such Letter of Credit in an amount
equal to the product of such Lender’s Applicable Percentage times the Stated
Amount of such Letter of Credit. Upon any change in the Commitments under this
Agreement, it is hereby agreed that with respect to all L/C Obligations, there
shall be an automatic adjustment to the participations hereby created to reflect
the new Applicable Percentages of the assigning and assignee Lenders.

(iii) If the Lead Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided, that, any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the Administrative Agent or the L/C Issuer, the
Lead Borrower shall not be required to make a specific request to the
Administrative Agent or the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Standby Letter of Credit at any time to an expiry date not later than the
Letter of Credit Expiration Date; provided, that, the Administrative Agent shall
instruct the L/C Issuer not to permit any such extension if (A) the L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Standby Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) the L/C Issuer has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Lead Borrower
that one or more of the applicable conditions specified in Section 4.02 is not
then satisfied, and in each such case directing the L/C Issuer not to permit
such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Lead Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

88



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Lead
Borrower and the Administrative Agent thereof not less than two (2) Business
Days prior to the Honor Date (as defined below; provided, that, any failure to
give or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse the L/C Issuer and the Lenders with respect to any such
payment. On the date of any payment by the L/C Issuer under a Letter of Credit
(each such date, an “Honor Date”), the Borrowers shall be deemed to have
requested a Committed Borrowing of Base Rate Loans to be disbursed on the Honor
Date in an amount equal to the amount of such payment, without regard to the
minimum and multiples specified in Section 2.02(b) for the principal amount of
Base Rate Loans, and without regard to whether the conditions set forth in
Section 4.02 have been met. Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided, that, the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

(ii) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against the L/C Issuer, any Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or Event of Default,
or (C) any other occurrence, event or condition, whether or not similar to any
of the foregoing, and without regard to whether the conditions set forth in
Section 4.02 have been met.

(d) Repayment of Participations. If any payment received by the L/C Issuer
pursuant to Section 2.03(c)(i) is required to be returned under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the L/C Issuer in its discretion), each Lender shall pay to the
Administrative Agent for the account of the L/C Issuer its Applicable Percentage
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the payment in full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrowers to reimburse the L/C
Issuer for each drawing under each Letter of Credit shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

89



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrowers or any of
their Subsidiaries; or

(vi) the fact that any Event of Default shall have occurred and be continuing.

The Lead Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Lead Borrower’s instructions or other irregularity, the
Lead Borrower will immediately notify the Administrative Agent and the L/C
Issuer. The Borrowers shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrowers agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence, bad faith
or willful misconduct; (iii) any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit or any error in interpretation of technical
terms; or (iv) the due execution, effectiveness, validity or enforceability of
any document or instrument related to any Letter of Credit or Issuer Document.
The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, that, this assumption is not intended to, and shall not, preclude the
Borrowers’ pursuing such rights and remedies as it may have against

 

90



--------------------------------------------------------------------------------

the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
or responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e) or for any action, neglect or omission under or in connection
with any Letter of Credit or Issuer Documents, including, without limitation,
the issuance or any amendment of any Letter of Credit, the failure to issue or
amend any Letter of Credit, or the honoring or dishonoring of any demand under
any Letter of Credit, and such action or neglect or omission will bind the
Borrowers; provided, that, anything in such clauses to the contrary
notwithstanding, the Borrowers may have a claim against the L/C Issuer, and the
L/C Issuer may be liable to the Borrowers, to the extent, but only to the
extent, of any direct, as opposed to consequential, exemplary or punitive
damages suffered by the Borrowers which the Borrowers prove were caused by the
L/C Issuer’s willful misconduct, bad faith or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit;
provided, that, any claim against the L/C Issuer by the Borrowers for any loss
suffered or incurred by the Borrowers shall be reduced by an amount equal to the
sum of (i) the amount (if any) saved by the Borrowers as a result of the breach
or other wrongful conduct that allegedly caused such loss, and (ii) the amount
(if any) of the loss that would have been avoided had the Borrowers taken all
reasonable steps to mitigate such loss, including, without limitation, by
enforcing their rights against any beneficiary and, in case of a claim of
wrongful dishonor, by specifically and timely authorizing the L/C Issuer to cure
such dishonor. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary (or the L/C Issuer may refuse to accept and make
payment upon such documents if such documents are not in strict compliance with
the terms of such Letter of Credit and may disregard any requirement in a Letter
of Credit that notice of dishonor be given in a particular manner and any
requirement that presentation be made at a particular place or by a particular
time of day), and the L/C Issuer shall not be responsible for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason. The L/C Issuer shall not be responsible for the
wording of any Letter of Credit (including, without limitation, any drawing
conditions or any terms or conditions that are ineffective, ambiguous,
inconsistent, unduly complicated or reasonably impossible to satisfy),
notwithstanding any assistance the L/C Issuer may provide to the Borrowers with
drafting or recommending text for any Letter of Credit Application or with the
structuring of any transaction related to any Letter or Credit, and the
Borrowers hereby acknowledge and agree that any such assistance will not
constitute legal or other advice by the L/C Issuer or any representation or
warranty by the L/C Issuer that any such wording or such Letter of Credit will
be effective. Without limiting the foregoing, the L/C Issuer may, as it deems
appropriate, modify or alter and use in any Letter of Credit the terminology
contained on the Letter of Credit Application for such Letter of Credit.

(g) Cash Collateral. Upon the request of the Administrative Agent, (i) if the
L/C Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Obligation that remains
outstanding, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers

 

91



--------------------------------------------------------------------------------

shall, in each case, immediately Cash Collateralize the then Outstanding Amount
of all L/C Obligations. Sections 2.05 and 8.02(c) set forth additional
circumstances and events which require L/C Obligations to be Cash
Collateralized. The Borrowers hereby grant to the Administrative Agent a
security interest in all Cash Collateral and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at Wells Fargo. If at any time the Administrative Agent determines that any
funds held as Cash Collateral are subject to any right or claim of any Person
other than the Administrative Agent or that the total amount of such funds is
less than the aggregate Outstanding Amount of all L/C Obligations, the Borrowers
will, forthwith upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate Outstanding Amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse the L/C Issuer and, to the extent not so applied,
shall thereafter be applied to satisfy other Obligations.

(h) Applicability of ISP and UCP 600. Unless otherwise expressly agreed by the
L/C Issuer and the Lead Borrower when a Letter of Credit is issued, (i) the
rules of the ISP and UCP 600 shall apply to each Standby Letter of Credit, and
(ii) the rules of the UCP 600 shall apply to each Commercial Letter of Credit.

(i) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Margin for LIBO Rate Loans minus 0.50% multiplied by the
daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
day after the end of each month commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand, and (ii) computed on a monthly basis in arrears.
Notwithstanding anything to the contrary contained herein, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate as
provided in Section 2.12(b) hereof.

(j) Documentary and Processing Charges Payable to L/C Issuer. The Borrowers
shall pay directly to the L/C Issuer, for its own account the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of the L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable on demand and are nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

92



--------------------------------------------------------------------------------

2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender may, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, make loans (each such loan, a “Swing Line Loan”) to
the Borrowers from time to time on any Business Day during the Availability
Period in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Applicable Percentage of the Outstanding Amount of
Committed Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment; provided, that, after giving
effect to any Swing Line Loan, (i) the Total Outstandings shall not exceed Loan
Cap, and (ii) the aggregate Outstanding Amount of the Committed Loans of any
Lender at such time, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations at such time, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans at such time shall
not exceed such Lender’s Commitment, and provided, further, that the Borrowers
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and provided, further, that, the Swing Line Lender shall not be
obligated to make any Swing Line Loan at any time when any Lender is at such
time a Defaulting Lender hereunder, unless the Swing Line Lender has entered
into reasonably satisfactory arrangements with the Borrowers or such Lender to
eliminate the Swing Line Lender’s risk with respect to such Lender. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Each Swing Line Loan shall bear interest only
at a rate based on the Base Rate. Immediately upon the making of a Swing Line
Loan, each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Swing Line Loan. The Swing Line Lender shall
have all of the benefits and immunities (A) provided to the Administrative Agent
in Article IX with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with Swing Line Loans made by it or proposed to be
made by it as if the term “Administrative Agent” as used in Article IX included
the Swing Line Lender with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the Swing Line Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the Lead
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $100,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Lead Borrower. Promptly after receipt by the Swing Line Lender of
any telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with
the Administrative Agent (by telephone or in writing) that the Administrative
Agent has also received such Swing Line Loan Notice and, if not, the Swing Line
Lender will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent at the request of the Required
Lenders prior to 2:00 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing

 

93



--------------------------------------------------------------------------------

Line Lender not to make such Swing Line Loan as a result of the limitations set
forth in the proviso to the first sentence of Section 2.04(a), or (B) that one
or more of the applicable conditions specified in Article IV is not then
satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may, not later than 3:00 p.m. on the borrowing date specified in such
Swing Line Loan Notice, make the amount of its Swing Line Loan available to the
Borrowers at its office by crediting the account of the Lead Borrower on the
books of the Swing Line Lender in immediately available funds.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrowers (which hereby irrevocably authorize the
Swing Line Lender to so request on their behalf), that each Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Percentage of the
amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Committed Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans, but subject to the unutilized portion of the
Aggregate Commitments and the conditions set forth in Section 4.02. The Swing
Line Lender shall furnish the Lead Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Loan Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrowers in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
its risk participation in the relevant Swing Line Loan and each Lender’s payment
to the Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Administrative Agent for the
account of the Swing Line Lender any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed

 

94



--------------------------------------------------------------------------------

Loan included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrowers or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or an Event of Default or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, that, each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrowers
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender receives any payment on account
of such Swing Line Loan, the Swing Line Lender will distribute to such Lender
its Applicable Percentage of such payment (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
risk participation was funded) in the same funds as those received by the Swing
Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender. The obligations of the Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowers for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

95



--------------------------------------------------------------------------------

2.05. Prepayments.

(a) The Borrowers may prior to a Cash Dominion Event, upon irrevocable notice
from the Lead Borrower to the Administrative Agent, at any time or from time to
time voluntarily prepay Committed Loans in whole or in part without premium or
penalty; provided, that, (i) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (A) three Business Days prior to any date of
prepayment of LIBO Rate Loans and (B) on the date of prepayment of Base Rate
Loans; (ii) any prepayment of LIBO Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if LIBO Rate Loans, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Lead Borrower, the Borrowers shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a LIBO Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b) The Borrowers may, upon irrevocable notice from the Lead Borrower to the
Swing Line Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided, that, (i) such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $100,000. Each such notice shall specify the date and amount
of such prepayment. If such notice is given by the Lead Borrower, the Borrowers
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Loan Cap as
then in effect, the Borrowers shall prepay Loans, Swing Line Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess no
later than one (1) Business Day thereafter; provided, that, the Borrowers shall
not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Loan Cap as then in effect.

(d) Reserved.

(e) Reserved.

(f) Borrowers shall prepay the Loans and Cash Collateralize the L/C Obligations
in accordance with the provisions of Section 6.13 hereof.

(g) Subject to the terms of the Term Loan Intercreditor Agreement, the Borrowers
shall prepay the Loans and Cash Collateralize the L/C Obligations in an amount
equal to the Net Proceeds received by a Loan Party on account of a Prepayment
Event, unless the Net Proceeds therefrom are required to be paid to the holder
of a Lien on such property or asset having priority over the Lien of the
Administrative Agent and no Net Proceeds remain after such application.

 

96



--------------------------------------------------------------------------------

(h) Reserved.

(i) Prepayments made pursuant to Section 2.05(c), (f) and (g) above, first,
shall be applied to the Swing Line Loans, second, shall be applied ratably to
the outstanding Committed Loans, third, shall be used to Cash Collateralize the
remaining L/C Obligations; and, fourth, the amount remaining, if any, after the
prepayment in full of all Swing Line Loans and Committed Loans outstanding at
such time and the Cash Collateralization of the remaining L/C Obligations in
full may be retained by the Borrowers for use in the ordinary course of its
business. Upon the drawing of any Letter of Credit that has been Cash
Collateralized, the funds held as Cash Collateral shall be applied (without any
further action by or notice to or from the Borrowers or any other Loan Party) to
reimburse the L/C Issuer or the Lenders, as applicable.

(j) After the incurrence of the Permitted Term Loan Indebtedness and so long as
the Permitted Term Loan Indebtedness is outstanding, prepayments made pursuant
to Prepayment Events shall be applied first, to the outstanding Committed Loans
(and any Obligations then due and payable) in the event that such prepayment
arises from a Disposition of, or Extraordinary Receipts with respect to,
Revolving Loan Priority Collateral (without a permanent reduction in the
Aggregate Commitments) and second, to the Permitted Term Loan Indebtedness, and
to the extent any prepayments are made pursuant to Prepayment Events that arise
from a Disposition of, or Extraordinary Receipts with respect to Term Loan
Priority Collateral, such proceeds shall be applied first, to the Permitted Term
Loan Indebtedness and second, to the outstanding Committed Loans and
Obligations, in accordance with clause (i) above.

2.06. Termination or Reduction of Commitments.

(a) The Borrowers may, upon not less than five (5) Business Days irrevocable
notice from the Lead Borrower to the Administrative Agent, terminate the
Commitments (without penalty or payment of any kind).

(b) In addition, the Borrowers may, upon irrevocable notice from the Lead
Borrower to the Administrative Agent, terminate, in whole or in part, the
Aggregate Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit
or from time to time permanently reduce, in whole or in part, the Aggregate
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit; provided,
that, (i) any such notice shall be received by the Administrative Agent not
later than 11:00 a.m. five (5) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in a minimum amount of
$2,500,000 or any whole multiple of $1,000,000 in excess thereof or in such
lesser amount equal to the remaining Aggregate Commitments, (iii) the Borrowers
shall not terminate or reduce (A) the Aggregate Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total
Outstandings would exceed the Aggregate Commitments, (B) the Letter of Credit
Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, and (C) the

 

97



--------------------------------------------------------------------------------

Swing Line Sublimit if, after giving effect thereto, and to any concurrent
payments hereunder, the Outstanding Amount of Swing Line Loans hereunder would
exceed the Swing Line Sublimit. Once Borrowers have requested a reduction in the
amount of the Aggregate Commitments, Borrowers shall not request an increase of
the Aggregate Commitments pursuant to Section 2.15.

(c) If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(d) The Administrative Agent will promptly notify the Revolving Loan Lenders of
any termination or reduction of the Letter of Credit Sublimit, Swing Line
Sublimit or the Aggregate Commitments under this Section 2.06. Upon any
reduction of the Aggregate Commitments, the Commitment of each Lender shall be
reduced by such Lender’s Applicable Percentage of such reduction amount. All
fees (including, without limitation, commitment fees, and Letter of Credit Fees)
and interest in respect of the Aggregate Commitments accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination.

2.07. Repayment of Loans.

(a) Borrowers shall repay to the Lenders on the Termination Date the aggregate
principal amount of Committed Loans outstanding on such date.

(b) To the extent not previously paid, Borrowers shall repay the outstanding
balance of the Swing Line Loans on the Termination Date.

2.08. Interest.

(a) Subject to the provisions of Section 2.08(b) below,

(i) each LIBO Rate Loan, shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Adjusted LIBO
Rate for such Interest Period plus the Applicable Margin;

(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate plus the Applicable Margin; and

(iii) each Swing Line Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Margin a Base Rate Loan.

(b) (i) If any amount payable under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

98



--------------------------------------------------------------------------------

(ii) If any other Event of Default exists, then the Administrative Agent may,
and upon the request of the Required Lenders shall, notify the Lead Borrower
that all outstanding Obligations shall thereafter bear interest at a fluctuating
interest rate per annum at all times equal to the Default Rate and thereafter
such Obligations shall bear interest at the Default Rate to the fullest extent
permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees. In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrowers shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage, a
commitment fee equal to one quarter of one percent (0.25%) per annum multiplied
by the actual daily amount by which the Aggregate Commitments exceed the Total
Outstandings (provided, that, for purposes of calculating the commitment fee,
outstanding Swing Line Loans will not be included in the calculation). The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable monthly in arrears on the first day
after the end of each month, commencing with the first such date to occur after
November 1, 2012 and on the last day of the Availability Period. The commitment
fee shall be calculated monthly in arrears.

(b) Other Fees. Borrowers shall pay to the Arranger and the Administrative Agent
for their own respective accounts fees in the amounts and at the times specified
in the Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10. Computation of Interest and Fees. All computations of fees and interest
shall be made on the basis of a 360-day year and actual days elapsed. Interest
shall accrue on each outstanding Loan commencing and including the day on which
the Loan is made, and until (but not including) the day on which such Loan or
portion thereof is paid, provided, that, any Loan that is repaid on the same day
on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Administrative Agent (the “Loan Account”)
in the ordinary course of business. In addition, each Lender may record in such
Lender’s internal records, an appropriate notation evidencing the date and
amount of each Loan from such Lender, each payment and prepayment of principal
of any such Loan, and each payment of interest, fees

 

99



--------------------------------------------------------------------------------

and other amounts due in connection with the Obligations due to such Lender. The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto. Upon receipt of an affidavit of a Lender as to the loss, theft,
destruction or mutilation of such Lender’s Note and upon cancellation of such
Note, the Borrowers will issue, in lieu thereof, a replacement Note in favor of
such Lender, in the same principal amount thereof and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General.

(i) All payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage (or other applicable share as provided herein)
of such payment in like funds as received by wire transfer to such Lender’s
Lending Office. All payments received by the Administrative Agent after 2:00
p.m., at the option of the Administrative Agent, shall be deemed received on the
next succeeding Business Day and any applicable interest or fee shall continue
to accrue. If any payment to be made by the Borrowers shall come due on a day
other than a Business Day, payment shall be made on the next following Business
Day, and such extension of time shall be reflected in computing interest or
fees, as the case may be.

 

100



--------------------------------------------------------------------------------

(ii) All payments to be made hereunder by Borrowers shall be remitted to
Administrative Agent from and all such payments, and all proceeds of Collateral
received by Administrative Agent, shall be applied, so long as a Cash Dominion
Event (other than as a result of a Specified Event of Default) has occurred and
is continuing, as follows:

(A) first, to pay any Secured Party Group Expenses (including cost or expense
reimbursements) or indemnities then due to Administrative Agent under the Loan
Documents, until paid in full,

(B) second, to pay any fees then due to Administrative Agent under the Loan
Documents, until paid in full,

(C) third, to pay interest then due on Protective Overadvances to Borrowers,
until paid in full,

(D) fourth, to pay principal then due on Protective Overadvances to Borrowers,
until paid in full,

(E) fifth, ratably, to pay any Secured Party Group Expenses (including cost or
expense reimbursements) or indemnities then due to any of the Lenders under the
Loan Documents, until paid in full,

(F) sixth, ratably, to pay any fees then due from Borrowers to any of the
Lenders under the Loan Documents, until paid in full,

(G) seventh, to pay interest then due in respect of the Swing Line Loans, until
paid in full,

(H) eighth, ratably, to pay interest then due in respect of the Revolving Loans
(other than Swing Line Loans and Protective Overadvances), until paid in full,

(I) ninth, to pay the principal of all Swing Line Loans, until paid in full,

(J) tenth, ratably to Administrative Agent, for the account of Administrative
Agent and Lenders with Commitments, to pay the principal of all Revolving Loans
whether or not then due, until paid in full,

(K) eleventh , Reserved,

(L) twelfth, (i) to pay in full any other Obligations then due (other than
Obligations arising under or pursuant to any Other Liabilities and Obligations
owed to Defaulting Lenders), until paid in full,

(M) thirteenth, ratably, to pay in full any other Obligations (other than Other
Liabilities not then due, and Obligations owed to Defaulting Lenders) then due,
until paid in full, and

(N) fourteenth, to Borrowers or such other Person entitled thereto under
applicable law.

 

101



--------------------------------------------------------------------------------

In the absence of a Cash Dominion Event or an Event of Default, all payments
made hereunder by Borrowers shall be applied by the Administrative Agent to the
Obligations in such order of application as set forth in Section 2.05(i).

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBO Rate Loans (or in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or in the case of a Borrowing of Base Rate Loans, that such Lender
has made such share available in accordance with and at the time required by
Section 2.02) and may, in reliance upon such assumption, make available to the
Borrowers a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Committed Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrowers severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in immediately available funds with interest thereon, for each day from
and including the date such amount is made available to the Borrowers to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation plus any administrative processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrowers, the
interest rate applicable to Base Rate Loans. If the Borrowers and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrowers the amount of such interest paid by the Borrowers for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the
Borrowers shall be without prejudice to any claim the Borrowers may have against
a Lender that shall have failed to make such payment to the Administrative
Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Lead Borrower prior to
the time at which any payment is due to the Administrative Agent for the account
of the Lenders or the L/C Issuer hereunder that the Borrowers will not make such
payment, the Administrative Agent may assume that the Borrowers have made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the L/C Issuer, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or the L/C Issuer, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the L/C Issuer, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

102



--------------------------------------------------------------------------------

A notice of the Administrative Agent to any Lender or the Lead Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrowers by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof (subject to the
provisions of the last paragraph of Section 4.02 hereof), the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans, to fund participations in Letters of Credit and Swing Line
Loans and to make payments hereunder are several and not joint. The failure of
any Lender to make any Committed Loan, to fund any such participation or to make
any payment hereunder on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan, to purchase its participation or to make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13. Sharing of Payments by Lenders. If any Secured Party shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of, interest on, or other amounts with respect to, any of the
Obligations resulting in such Secured Party’s receiving payment of a proportion
of the aggregate amount of such Obligations greater than its pro rata share
thereof as provided herein (including as in contravention of the priorities of
payment set forth in Section 8.03), then the Secured Party receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Secured Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Secured Parties
ratably and in the priorities set forth in Section 8.03, provided, that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Committed Loans
or subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrowers or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

 

103



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. Settlement Amongst Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans, shall be computed weekly (or more
frequently in the Administrative Agent’s discretion) and shall be adjusted
upward or downward based on all Loans (including Swing Line Loans and repayments
of Loans (including Swing Line Loans) received by the Administrative Agent as of
3:00 p.m. on the first Business Day (such date, the “Settlement Date”) following
the end of the period specified by the Administrative Agent.

(b) The Administrative Agent shall deliver to each of the Lenders promptly after
a Settlement Date a summary statement of the amount of outstanding Committed
Loans and Swing Line Loans for the period and the amount of repayments received
for the period. As reflected on the summary statement, (i) the Administrative
Agent shall transfer to each Lender its Applicable Percentage of repayments, and
(ii) each Lender shall transfer to the Administrative Agent (as provided below)
or the Administrative Agent shall transfer to each Lender, such amounts as are
necessary to insure that, after giving effect to all such transfers, the amount
of Committed Loans made by each Lender shall be equal to such Lender’s
Applicable Percentage of all Committed Loans outstanding as of such Settlement
Date. If the summary statement requires transfers to be made to the
Administrative Agent by the Lenders and is received prior to 1:00 p.m. on a
Business Day, such transfers shall be made in immediately available funds no
later than 3:00 p.m. that day; and, if received after 1:00 p.m., then no later
than 3:00 p.m. on the next Business Day. The obligation of each Lender to
transfer such funds is irrevocable, unconditional and without recourse to or
warranty by the Administrative Agent. If and to the extent any Lender shall not
have so made its transfer to the Administrative Agent, such Lender agrees to pay
to the Administrative Agent, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent, equal to the greater of the Federal Funds Rate and
a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation plus any administrative, processing, or
similar fees customarily charged by the Administrative Agent in connection with
the foregoing.

2.15. Increase in Commitments.

(a) Request for Increase. Provided no Default or Event of Default then exists or
would arise therefrom, after the Amendment No. 3 Effective Date, the Lead
Borrower may from time to time deliver a written request to the Administrative
Agent to request an increase in the Commitments by an aggregate amount (for all
such requests) not exceeding $15,000,00020,000,000; provided, that, (i) any such
request for an increase shall be in a minimum amount of $2,500,000, (ii) shall
be irrevocable, and (iii) the Lead Borrower may make a maximum of five (5) such
requests during the term of this Agreement.

 

104



--------------------------------------------------------------------------------

(b) Notification by Administrative Agent; Additional Lenders. Upon the receipt
by the Administrative Agent of any such written request, Administrative Agent
shall notify each of the Lenders of such request. Wells Fargo shall have the
option (but not the obligation) to provide each requested increase in the
Commitments described in clause (a) above. Wells Fargo shall notify the
Administrative Agent within ten (10) Business Days (or such shorter period of
time specified by the Administrative Agent) after the receipt of such notice
from the Administrative Agent whether Wells Fargo is willing to so increase its
commitment and its Commitment, and if so, the amount of such increase; provided,
that any Lender shall not be obligated to agree to any such increase; it being
agreed that the determination whether to agree to any such increase shall be
within the sole and absolute discretion of such Lender. If the aggregate amount
of the increases in the Commitments received from existing Lenders does not
equal the amount of the increase in the Commitment requested by Lead Borrower,
the Administrative Agent, in consultation with the Lead Borrower, will use its
reasonable efforts to arrange other Eligible Assignees to become a Lender
hereunder and to issue commitments in an amount equal to the amount of the
increase in the Aggregate Commitments requested by the Lead Borrower and not
accepted by the existing Lenders (and the Lead Borrower may also invite
additional Eligible Assignees to become Lenders, in consultation with the
Administrative Agent) (each, an “Additional Commitment Lender”). In the event
that any existing Lender or any Additional Commitment Lender has agreed to
provide increases in their Commitments or new Commitments (as applicable) in an
aggregate amount in excess of the increase in the Aggregate Commitments
requested by the Lead Borrower or permitted hereunder, the Administrative Agent
shall then have the right to allocate such commitments, first to existing
Lenders and then to Eligible Assignees, in such amounts and manner as the
Administrative Agent may determine, after consultation with the Lead Borrower.

(c) Conditions to Effectiveness of Commitment Increase. As a condition precedent
to such increase in the amount of the Commitment of any Lender or new or
additional Commitments of any Additional Commitment Lender, as the case may be
(and a concurrent increase in the Aggregate Commitments), (i) the Lead Borrower
shall deliver to the Administrative Agent a certificate of each Loan Party dated
as of the Increase Effective Date signed by a Responsible Officer of such Loan
Party (A) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (B) in the case of the Borrowers,
certifying that, before and after giving effect to such increase, (1) the
representations and warranties contained in Article V and the other Loan
Documents shall be true and correct in all material respects on and as of the
Increase Effective Date, except (i) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, (ii) in the case of any representation
and warranty qualified by “materiality”, “Material Adverse Effect” or similar
language, they shall be true and correct in all respects, and (iii) for purposes
of this Section 2.15, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (ii) the Borrowers shall have paid such fees and other
compensation to Wells Fargo or any Additional Commitment Lenders as the Lead
Borrower and Wells Fargo or such Additional Commitment Lenders shall agree, as
the case may be; provided, that, in no event shall the fees (including any
initial commitment fee), interest rate and other compensation offered or paid in
respect of additional Commitments or increase in Commitments have higher fees or
rates than the amounts paid and payable to the then existing Lenders in respect
of their Commitments, unless the fees, interest rate and other compensation
payable to the then existing Lenders are

 

105



--------------------------------------------------------------------------------

increased to the same as those paid in connection with the additional
Commitments or increase in Commitments; (iii) the Borrowers shall have paid such
arrangement fees to the Administrative Agent as the Lead Borrower and the
Administrative Agent may agree; (iv) no Default or Event of Default exists;
(v) the Borrowers shall deliver to the Administrative Agent and the Lenders an
opinion or opinions, in form and substance reasonably satisfactory to the
Administrative Agent, from counsel to the Borrowers reasonably satisfactory to
the Administrative Agent and dated such date; and (vi) the Borrowers and any
Additional Commitment Lender shall have delivered such other instruments,
documents and agreements as the Administrative Agent may reasonably have
requested. The Borrowers shall prepay any Committed Loans outstanding on the
Increase Effective Date (and pay any additional amounts required pursuant to
Section 2.05) to the extent necessary to keep the outstanding Committed Loans
ratable with any revised Applicable Percentages arising from any nonratable
increase in the Commitments under this Section.

(d) Increase Effective Date. If the Aggregate Commitments are increased in
accordance with this Section, the Administrative Agent, in consultation with the
Lead Borrower, shall determine the effective date (the “Increase Effective
Date”) which date shall be no more than 10 days following the date of the
requested increase; provided, that, all of the conditions set forth in clause
(b) have been satisfied.

(e) Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY;

APPOINTMENT OF LEAD BORROWER

3.01. Taxes. For purposes of this Article III, the term “applicable law” shall
include FATCA.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes (including any Other Taxes), provided, that, if the Borrowers shall be
required by applicable law to deduct or withhold any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable shall
be increased as necessary so that after making all required deductions and
withholdings (including deductions and withholdings applicable to additional
sums payable under this Section) the Administrative Agent, Lender or L/C Issuer,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (ii) the Borrowers shall make
such deductions or withholdings and (iii) the Borrowers shall timely pay the
full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law or at the
option of the Administrative Agent, timely reimburse it for the payment of Other
Taxes.

 

106



--------------------------------------------------------------------------------

(c) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent, each Lender and the L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) paid by the Administrative
Agent, such Lender or the L/C Issuer, as the case may be, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Lead Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a the Administrative
Agent, a Lender or the L/C Issuer, shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrowers to a Governmental Authority,
the Lead Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Any Foreign Lender that is entitled to an exemption from
or reduction of withholding tax under the law of the jurisdiction in which any
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Lead Borrower (with a copy to the Administrative Agent), at
the time or times prescribed by applicable law or reasonably requested by the
Lead Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding. Such delivery
shall be provided on the Restatement Effective Date and on or before such
documentation expires or becomes obsolete or after the occurrence of an event
requiring a change in the documentation most recently delivered. In addition,
any Lender, if requested by the Lead Borrower or the Administrative Agent, shall
deliver such other documentation prescribed by applicable law or reasonably
requested by the Lead Borrower or the Administrative Agent as will enable the
Lead Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that any Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Lead Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Lead Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

107



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the
Borrowers within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN, or

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Lead Borrower to determine the withholding or
deduction required to be made, including under FATCA.

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or the
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrowers or
with respect to which the Borrowers have paid additional amounts pursuant to
this Section, it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, under this Section with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided, that, the Loan Parties, upon
the request of the Administrative Agent, such Lender or the L/C Issuer, agree to
repay the amount paid over to the Loan Parties under this subsection (f) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent, such Lender or the L/C Issuer in the
event the Administrative Agent, such Lender or the L/C Issuer is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary contained in this subsection (f) in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
subsection (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This subsection
shall not be construed to require the Administrative Agent, any Lender or the
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Loan Parties or any other
Person.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund LIBO Rate Loans, or
to determine or charge interest rates based upon the LIBO Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Lead Borrower
through the Administrative Agent, any obligation of such Lender to make or
continue LIBO Rate Loans or to convert Base Rate Loans to LIBO Rate Loans shall
be suspended until such Lender notifies the Administrative Agent and the Lead
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the

 

108



--------------------------------------------------------------------------------

Borrowers shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all LIBO Rate Loans of such Lender to
Base Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBO Rate Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBO Rate
Loans. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a LIBO Rate Loan or a conversion
to or continuation thereof that (a) Dollar deposits are not being offered to
banks in the London interbank market for the applicable amount and Interest
Period of such LIBO Rate Loan, (b) adequate and reasonable means do not exist
for determining the LIBO Rate for any requested Interest Period with respect to
a proposed LIBO Rate Loan, or (c) the LIBO Rate for any requested Interest
Period with respect to a proposed LIBO Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Lead Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBO Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Lead Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of LIBO
Rate Loans or, failing that, will be deemed to have converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04. Increased Costs; Reserves on LIBO Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the LIBO Rate) or the L/C Issuer;

(ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any LIBO Rate Loan made by it, or change the basis of taxation of
payments to such Lender or the L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or the L/C
Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBO Rate Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrowers will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

 

109



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrowers will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Lead Borrower shall
be conclusive absent manifest error. The Borrowers shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided, that, the Borrowers shall not be required
to compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or the L/C Issuer, as the case
may be, notifies the Lead Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the L/C Issuer’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

(e) Reserves on LIBO Rate Loans. The Borrowers shall pay to each Lender, as long
as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each LIBO Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided, that,
the Lead Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest shall be due and payable 10 days from receipt of
such notice.

 

110



--------------------------------------------------------------------------------

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrowers (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Lead
Borrower; or

(c) any assignment of a LIBO Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Lead Borrower pursuant
to Section 10.13;

including any loss or expense (excluding loss of anticipated profits or margin)
actually incurred by reason of the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBO
Rate Loan made by it at the LIBO Rate for such Loan by a matching deposit or
other borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBO Rate Loan was in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrowers are required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall (at the request of the Lead Borrower) use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, the Borrowers may replace such Lender in accordance with
Section 10.13.

 

111



--------------------------------------------------------------------------------

3.07. Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments and repayment of all other
Obligations hereunder.

3.08. Designation of Lead Borrower as Borrowers’ Agent.

(a) Each Borrower hereby irrevocably designates and appoints the Lead Borrower
as such Borrower’s agent to obtain Credit Extensions, the proceeds of which
shall be available to each Borrower for such uses as are permitted under this
Agreement. As the disclosed principal for its agent, each Borrower shall be
obligated to each Lender on account of Credit Extensions so made as if made
directly by the applicable Lender to such Borrower, notwithstanding the manner
by which such Credit Extensions are recorded on the books and records of the
Lead Borrower and of any other Borrower. In addition, each Loan Party other than
the Borrowers hereby irrevocably designates and appoints the Lead Borrower as
such Loan Party’s agent to represent such Loan Party in all respects under this
Agreement and the other Loan Documents.

(b) Each Borrower recognizes that credit available to it hereunder is in excess
of and on better terms than it otherwise could obtain on and for its own account
and that one of the reasons therefor is its joining in the credit facility
contemplated herein with all other Borrowers. Consequently, each Borrower hereby
assumes and agrees to discharge all Obligations of each of the other Borrowers.

(c) The Lead Borrower shall act as a conduit for each Borrower (including
itself, as a “Borrower”) on whose behalf the Lead Borrower has requested a
Credit Extension. Neither the Administrative Agent nor any other Lender shall
have any obligation to see to the application of such proceeds therefrom.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The effectiveness of this Amended
and Restated Credit Agreement shall be subject to satisfaction or waiver of the
following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals, telecopies or other electronic image scan transmission (e.g., “pdf”
or “tif” via e-mail) (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party or the Lenders, as applicable, each dated the Restatement Effective Date
(or, in the case of certificates of governmental officials, a recent date before
the Restatement Effective Date) and each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement sufficient in number for
distribution to the Administrative Agent, each Lender and the Lead Borrower;

 

112



--------------------------------------------------------------------------------

(ii) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing (A) the authority of each
Loan Party to enter into this Agreement and the other Loan Documents to which
such Loan Party is a party or is to become a party and (B) the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to become a party;

(iii) copies of each Loan Party’s Organization Documents and such other
documents and certifications as the Administrative Agent may reasonably require
to evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing and qualified to engage in business
in each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to so qualify in such jurisdiction could not reasonably be expected
to have a Material Adverse Effect;

(iv) a favorable legal opinion of Pepper Hamilton LLP, U.S., counsel to the Loan
Parties, and Gowlings WLG, Canadian counsel to the Loan Parties, in each case,
addressed to the Administrative Agent and each Lender, as to such matters
concerning the Loan Parties and the Loan Documents as the Administrative Agent
may reasonably request;

(v) a certificate signed by a Responsible Officer of the Lead Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect,
(C) to the Solvency of the Loan Parties as of the Restatement Effective Date
after giving effect to the transactions contemplated hereby, and (D) either that
(1) no consents, licenses or approvals are required in connection with the
execution, delivery and performance by such Loan Party and the validity against
such Loan Party of the Loan Documents to which it is a party, or (2) that all
such consents, licenses and approvals have been obtained and are in full force
and effect;

(vi) a duly completed Compliance Certificate as of the last day of the Fiscal
Quarter of the Lead Borrower and its Subsidiaries most recently ended prior to
the Restatement Effective Date, signed by a Responsible Officer of the Lead
Borrower;

(vii) evidence that all insurance required to be maintained pursuant to the Loan
Documents and all endorsements in favor of the Administrative Agent required
under the Loan Documents have been obtained and are in effect;

(viii) evidence reasonably satisfactory in form and substance to the
Administrative Agent that a portion of the proceeds of the Term Loan have been
used to repay the all of the Tranche A-1 Outstandings and Obligations (including
fees and interest) in respect thereof and that the Tranche A-1 Commitments
thereunder have been terminated;Reserved;

 

113



--------------------------------------------------------------------------------

(ix) each Security Document or amendment thereto set forth on Schedule 4.01(a)
required to be executed on the Restatement Effective Date as indicated on such
schedule, duly executed by each Loan Party a party thereto and certificates
evidencing any stock being pledged thereunder, together with undated stock
powers executed in blank, each duly executed by the applicable Loan Parties, and
all documents and instruments required by law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create or perfect
the first priority Liens intended to be created under the Loan Documents, as set
forth on Schedule 4.01(a);

(x) subject to Section 6.21, all other Loan Documents (including without
limitation the Term Loan Intercreditor Agreement), each duly executed by the
applicable Loan Parties;

(xi) results of searches or other evidence reasonably satisfactory to the
Administrative Agent (in each case dated as of a date reasonably satisfactory to
the Administrative Agent) indicating the absence of Liens on the assets of the
Loan Parties, except for Permitted Encumbrances and Liens for which termination
statements and releases, satisfactions and discharges of any Mortgages, and
releases or subordination agreements reasonably satisfactory to the
Administrative Agent are being tendered concurrently with such extension of
credit or other arrangements reasonably satisfactory to the Administrative Agent
for the delivery of such termination statements and releases, satisfactions and
discharges have been made;

(b) After giving effect to the funding of the Term Loans and repayment of the
Tranche A-1 Outstandings, Excess Availability shall be not less than
$45,000,000.Reserved.

(c) The Administrative Agent shall have received a Borrowing Base Certificate
dated the Restatement Effective Date, as of February 27, 2016, with a
roll-forward, in form acceptable to the Administrative Agent to the Restatement
Effective Date and, in each case, executed by a Responsible Officer of the Lead
Borrower.

(d) The Administrative Agent shall have received the Audited Financial
Statements.

(e) The Administrative Agent shall have received and be satisfied with (i) a
detailed annual forecast for the period commencing on the Restatement Effective
Date and ending with the end of the 2016 Fiscal Year, which shall include an
Excess Availability model, Consolidated income statement, balance sheet, and
statement of cash flow, (ii) a detailed forecast for the period commencing on
the Restatement Effective Date and ending with the end of the 2016 Fiscal Year,
which shall include an Excess Availability model, Consolidated income statement,
balance sheet and statement of cash flow, by month (iii) any updates to the
projections described in clauses (i) and (ii), in each case in form and
substance reasonably satisfactory to Administrative Agent, and (iv) copies of
interim unaudited financial statements for each quarter and month since the date
of the Audited Financial Statements, in each case of the foregoing clauses
(i) through (iv), prepared in conformity with GAAP and consistent with the Loan
Parties’ then current practices.

(f) The consummation of the transactions contemplated hereby shall not violate
any applicable Law or any Organization Document.

 

114



--------------------------------------------------------------------------------

(g) all fees required to be paid to the Administrative Agent or the Arranger on
or before the Restatement Effective Date shall have been paid in full (including
without limitation the fees referred to in the Fee Letter), and all fees
required to be paid to the Lenders on or before the Restatement Effective Date
shall have been paid in full.

(h) The Borrowers shall have paid all fees, charges and disbursements of counsel
to the Administrative Agent to the extent invoiced at least two (2) Business
Days prior to the Restatement Effective Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided, that, such estimate shall not thereafter
preclude a final settling of accounts between the Borrowers and the
Administrative Agent).

(i) The Administrative Agent shall have received copies of all of the Term Loan
Documents, in form and substance satisfactory to the Administrative Agent.

(j) The Administrative Agent shall have received all documentation and other
information reasonably requested in writing at least five (5) Business Days
prior to the Restatement Effective Date in order to allow the Lenders to comply
with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation the Patriot Act.

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have Consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be Consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objection thereto.

4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of LIBO Rate Loans) and each L/C Issuer to issue each Letter of
Credit is subject to the following conditions precedent:

(a) The representations and warranties of each other Loan Party contained in
Article V or any other Loan Document, shall be true and correct in all material
respects on and as of the date of such Credit Extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date, (ii) in the case of any representation and warranty
qualified by “materiality”, “Material Adverse Effect” or similar language, they
shall be true and correct in all respects, and (iii) for purposes of this
Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

 

115



--------------------------------------------------------------------------------

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) No Overadvance shall result from such Credit Extension.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of LIBO
Rate Loans) submitted by Borrowers shall be deemed to be a representation and
warranty by the Borrowers that the conditions specified in Sections 4.02(a) and
(b) have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Secured Parties but until the Required Lenders otherwise direct
the Administrative Agent to cease making Committed Loans, the Lenders will fund
their Applicable Percentage of all Loans and participate in all Swing Line Loans
and Letters of Credit whenever made or issued, which are requested by the Lead
Borrower and which, notwithstanding the failure of the Loan Parties to comply
with the provisions of this Article IV, agreed to by the Administrative Agent,
provided, that, the making of any such Loans or the issuance of any Letters of
Credit shall not be deemed a modification or waiver by any Secured Party of the
provisions of this Article IV on any future occasion or a waiver of any rights
or the Secured Parties as a result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Secured Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Administrative Agent and the other Secured Parties that:

5.01. Existence, Qualification and Power. Each Loan Party and each Restricted
Subsidiary thereof (a) is a corporation, limited liability company, partnership
or limited partnership, duly incorporated, organized or formed, validly existing
and, where applicable, in good standing under the Laws of the jurisdiction of
its incorporation, organization, or formation (b) has all requisite power and
authority and all requisite governmental licenses, permits, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, where
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect. Schedule 5.01 annexed hereto sets
forth, as of the Restatement Effective Date, each Loan Party’s name as it
appears in official filings in its state of incorporation or organization,
organization type, organization number, if any, issued by its state of
incorporation or organization, and its federal employer identification number.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party, has been duly authorized by all necessary corporate or other
organizational action, and does not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach, termination, or contravention of, or constitute a default under, or
require any payment to be made under (i) any Material Contract to which such
Person is a party or affecting such Person or the properties

 

116



--------------------------------------------------------------------------------

of such Person or any of its Subsidiaries which has or would reasonably expected
to have a Material Adverse Effect, (ii) any Material Indebtedness to which such
Person is a party or affecting such Person or the properties of such Person or
any of its Restricted Subsidiaries, or (iii) any order, injunction, writ or
decree of any Governmental Authority or any arbitral award to which such Person
or its property is subject in each case which has or would reasonably expected
to have a Material Adverse Effect; (c) result in or require the creation of any
Lien upon any asset of any Loan Party (other than Liens in favor of the
Administrative Agent under the Security Documents); or (d) violate any Law where
such violation has or would reasonably be expected to have a Material Adverse
Effect.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the grant of the security interest by the Loan Parties of the
Collateral pledged by the Loan Parties pursuant to the Security Documents or for
the execution, delivery or performance by, or enforcement against, any Loan
Party of this Agreement or any other Loan Document, except for (a) the
perfection or maintenance of the Liens created under the Security Documents or
the priority thereof, (b) such as have been obtained or made and are in full
force and effect, or (c) those approvals, consents, exemptions, authorizations
or other actions, notices or filings, the failure of which to obtain or make
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

5.04. Binding Effect. This Agreement and each other Loan Document has been, duly
executed and delivered by each Loan Party that is party thereto. This Agreement
and each other Loan Document constitutes, a legal, valid and binding obligation
of such Loan Party, enforceable against each Loan Party that is party thereto in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present in all material respects the
financial condition of the Lead Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all Material
Indebtedness of the Lead Borrower and its Subsidiaries as of the date thereof,
if and as required by GAAP.

(b) The unaudited Consolidated balance sheet of the Lead Borrower and its
Subsidiaries dated October 31, 2015, and the related Consolidated statements of
income or operations, Shareholders’ Equity and cash flows for the Fiscal Quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Lead Borrower and its Subsidiaries as of the date thereof and
their results of operations for the period covered thereby, subject, in the case
of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all Material Indebtedness of the
Loan Parties and their Consolidated Subsidiaries as of the Restatement Effective
Date.

 

117



--------------------------------------------------------------------------------

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or would
reasonably be expected to have a Material Adverse Effect.

(d) To the best knowledge of the Lead Borrower, no Internal Control Event exists
or has occurred since the date of the Audited Financial Statements that has
resulted in or would reasonably be expected to result in a misstatement in any
material respect, in any financial information delivered or to be delivered to
the Administrative Agent or the Lenders, of (i) covenant compliance calculations
provided hereunder or (ii) the assets, liabilities, financial condition or
results of operations of the Lead Borrower and its Subsidiaries on a
Consolidated basis.

(e) The Consolidated pro forma balance sheet of the Lead Borrower and its
Subsidiaries as at June 30, 2012, and the related Consolidated pro forma
statements of income and cash flows of the Lead Borrower and its Subsidiaries
for the nine (9) months then ended, certified by the chief financial officer of
the Lead Borrower, copies of which have been furnished to each Lender, fairly
present in all material respects the Consolidated pro forma financial condition
of the Lead Borrower and its Subsidiaries as at such date and the Consolidated
pro forma results of operations of the Lead Borrower and its Subsidiaries for
the period ended on such date, all in accordance with GAAP.

(f) The Consolidated forecasted balance sheet, statements of income and cash
flows of the Lead Borrower and its Subsidiaries delivered pursuant to
Section 6.01(d) were prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time
made and at the time of delivery of such forecasts; it being understood that the
projections and estimates contained in such Consolidated balance sheet,
statements of income and cash flows are subject to uncertainties and
contingencies, many of which are beyond the control of the Loan Parties, that
actual results may vary from projected results and that such variances may be
material and that the Loan Parties make no representation as to the
attainability of such projection or as to whether such projections will be
achieved or materialize.

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Loan Parties after due and diligent
investigation, threatened in writing, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any of its
Subsidiaries or against any of its properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 5.06, either individually or in the aggregate would reasonably be
expected to have a Material Adverse Effect.

5.07. No Default or Event of Default. No Loan Party or any Restricted Subsidiary
is in default under or with respect to, any Material Indebtedness. No Default or
Event of Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document. Neither the Lead Borrower nor any of its Subsidiaries is a party
to any agreement or instrument or subject to any corporate restriction that has
resulted or would reasonably be expected to result in a Material Adverse Effect.

 

118



--------------------------------------------------------------------------------

5.08. Ownership of Property; Liens.

(a) Each of the Loan Parties and each Restricted Subsidiary thereof has good
record and marketable title in fee simple to or valid leasehold interests in,
all Real Estate necessary or used in the ordinary conduct of its business,
except for such defects in title as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. Each of the Loan
Parties and each Restricted Subsidiary has good and marketable title to, valid
leasehold interests in, or valid licenses to use all personal property and
assets material to the ordinary conduct of its business, except in each case as
does not have and would not reasonably be expected to have a Material Adverse
Effect.

(b) Schedule 5.08(b)(1) sets forth the address (including street address, county
and state) of all Real Estate that is owned by the Loan Parties and each of
their Restricted Subsidiaries, together with a list of the holders of any
mortgage or other Lien thereon as of the Restatement Effective Date. Each Loan
Party and each of its Restricted Subsidiaries has good, marketable and insurable
fee simple title to the Real Estate owned by such Loan Party or such Restricted
Subsidiary, free and clear of all Liens (other than Permitted Encumbrances),
except in each case as or would reasonably be expected to have a Material
Adverse Effect. Schedule 5.08(b)(2) sets forth the address (including street
address, county and state) of all Leases of the Loan Parties, together with name
of the lessor with respect to each such Lease as of the Restatement Effective
Date. Each of such Leases is in full force and effect and the Loan Parties and
the Restricted Subsidiaries are not in default (beyond applicable cure periods)
of the terms of any such Leases and each of the Loan Parties and the Restricted
Subsidiaries enjoys peaceful and undisturbed possession under all such Leases,
except in each case as would not reasonably be expected to have a Material
Adverse Effect.

(c) Schedule 7.01 sets forth a complete and accurate list of all Liens (other
than Liens that constitute Permitted Encumbrances described in clauses
(a) through (f) , clauses (h) through (l), clauses (n) through (s), and clauses
(y) through (bb) of the definition thereof) on the property or assets of each
Loan Party and each of its Restricted Subsidiaries, as of the Restatement
Effective Date showing the lien holder thereof, the principal amount of the
obligations secured thereby and the property or assets of such Loan Party or
such Restricted Subsidiary subject thereto. The property of each Loan Party and
each of its Restricted Subsidiaries is subject to no Liens, other than Permitted
Encumbrances.

(d) Schedule 7.02 sets forth a complete and accurate list of all Investments
held by any Loan Party or any Restricted Subsidiary of a Loan Party on the
Restatement Effective Date, showing as of the Restatement Effective Date the
amount, obligor or issuer and maturity, if any, thereof.

(e) Schedule 7.03 sets forth a complete and accurate list of all Indebtedness of
each Loan Party or any Restricted Subsidiary of a Loan Party on the Restatement
Effective Date, showing as of the Restatement Effective Date the amount, obligor
or issuer and maturity thereof.

5.09. Environmental Compliance.

(a) No Loan Party or any Restricted Subsidiary thereof (i) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) has become
subject to any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability, except, in each case, as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

119



--------------------------------------------------------------------------------

(b) Except as otherwise set forth in Schedule 5.09, (i) none of the properties
currently or formerly owned or operated by any Loan Party or Restricted
Subsidiary is or was listed or proposed for listing on the NPL or on the CERCLIS
or any analogous foreign, state or local list or is adjacent to any such
property; (ii) there are no and never have been any underground or above-ground
storage tanks or any surface impoundments, septic tanks, pits, sumps or lagoons
in which Hazardous Materials are being or have been treated, stored or disposed
on any property currently owned or operated by any Loan Party or Restricted
Subsidiary in violation of any Environmental Laws or, to the knowledge of any of
the Loan Parties on any property formerly owned or operated by any Loan Party or
Restricted Subsidiary; (iii) there is no asbestos or asbestos-containing
material on any property currently owned or operated by any Loan Party or
Restricted Subsidiary; (iv) Hazardous Materials have not been released,
discharged or disposed of on any property currently or formerly owned or
operated by any Loan Party or Restricted Subsidiary in violation of any
Environmental Laws; and (v) to the knowledge of any of the Loan Parties, there
are no pending or threatened Liens under or pursuant to any applicable
Environmental Laws on any Real Estate or other assets owned or leased by any
Loan Party or Restricted Subsidiary, and to the best of the knowledge of any of
the Loan Parties, no actions by any Governmental Authority have been taken or
are in process which would subject any of such properties or assets to such
Liens, except, in the case of clauses (i) through (v) above, as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(c) Except as otherwise set forth on Schedule 5,09, no Loan Party or any
Restricted Subsidiary thereof is undertaking, and no Loan Party or any
Restricted Subsidiary thereof has completed, either individually or together
with other potentially responsible parties, any investigation or assessment or
remedial or response action relating to any actual or threatened release,
discharge or disposal of Hazardous Materials at any site, location or operation,
either voluntarily or pursuant to the order of any Governmental Authority or the
requirements of any Environmental Law; and all Hazardous Materials generated,
used, treated, handled or stored at, or transported to or from, any property
currently or formerly owned or operated by any Loan Party or any Restricted
Subsidiary thereof have been disposed of in a manner not reasonably expected to
result in a Material Adverse Effect.

5.10. Insurance. Schedule 5.10 hereto sets forth a list of the Loan Parties’ and
their Respective Subsidiaries’ insurance policies. The properties of the Loan
Parties and their Restricted Subsidiaries are insured with insurance companies
the Loan Parties believe (in the good faith judgment of its management) to be
financially sound and reputable at the time the relevant coverage is placed or
renewed against such loss or damage with respect to its properties and business
of the kind customarily insured against by Persons engaged in the same or
similar business, of such types and such amounts (after giving effect to
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as the Loan Parties), in such amounts as are
customarily carried under similar circumstances by such other Persons.

 

120



--------------------------------------------------------------------------------

5.11. Taxes. (a) Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the Loan Parties
and their Restricted Subsidiaries have filed all Federal, state and other tax
returns and reports required to be filed, and (b) have paid when due and payable
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings being diligently conducted, for which adequate
reserves have been provided in accordance with GAAP, as to which Taxes no Lien
has been filed and which contest effectively suspends the collection of the
contested obligation and the enforcement of any Lien securing such obligation.
There is no proposed tax assessment against any Loan Party or any Restricted
Subsidiary that would, if made, have a Material Adverse Effect. Except as set
forth on Schedule 5.11, no Loan Party or any Restricted Subsidiary thereof is a
party to any tax sharing agreement.

5.12. ERISA and Canadian Pension Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto or is maintained under
a prototype or volume submitter plan and may rely upon a favorable opinion or
advisory letter issued by the IRS with respect to such prototype or volume
submitter plan. To the best knowledge of the Lead Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification. The Loan Parties
and each ERISA Affiliate have made all required contributions to each Plan
subject to Section 412 of the Code, and no application for a funding waiver or
an extension of any amortization period pursuant to Section 412 of the Code has
been made with respect to any Plan except to the extent where such failure has
not resulted in and could not reasonably be expected to have a Material Adverse
Effect.

(b) There are no pending or, to the best knowledge of the Lead Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) Except as would not be expected to result in a Material Adverse Effect,
no ERISA Event has occurred or is reasonably expected to occur; (ii) no Pension
Plan has any Unfunded Pension Liability; (iii) neither any Loan Party nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA) except as has not and could
not be expected to result in a Material Adverse Effect; (iv) neither any Loan
Party nor any ERISA Affiliate has incurred, or reasonably expects to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan that has or would be
reasonably expected to have a Material Adverse Effect; and (v) except as has not
or could not be expected to result in a Material Adverse Effect, neither any
Loan Party nor any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA.

 

121



--------------------------------------------------------------------------------

(d) (i) No Loan Party nor any Restricted Subsidiary maintains, sponsors,
administers, contributes to, participates in or has any liability in respect of
any Specified Canadian Pension Plan, nor has any such Person ever maintained,
sponsored, administered, contributed to or participated in any Specified
Canadian Pension Plan; (ii) the Canadian Pension Plans are duly registered under
the Income Tax Act (Canada) and any other applicable Laws which require
registration, have been administered in accordance with the Income Tax Act
(Canada) and such other applicable Laws and no event has occurred which could
cause the loss of such registered status; (iii) all obligations of the Loan
Parties and their Restricted Subsidiaries (including funding, investment and
administration obligations) required to be performed in connection with the
Canadian Pension Plans and the Canadian Union Plans have been performed on a
timely basis except where the failure to so perform on a timely basis would be
reasonably expected to have a Material Adverse Effect; (iv) all contributions or
premiums required to be made or paid by the Loan Parties and their Restricted
Subsidiaries to the Canadian Pension Plans, Canadian Benefit Plans and Canadian
Union Plans have been made on a timely basis in accordance with the terms of
such plans and all applicable Laws; (v) the sole obligation of any Loan Party or
any Restricted Subsidiary of any Loan Party under a Canadian Union Plan is to
make monetary contributions to the plan in the amounts and in the manner set
forth in the applicable Canadian Union Plan, collective agreement or
participation agreement, and all such contributions have been made; (vi) No Loan
Party or Restricted Subsidiary has a material liability with respect to any
post-retirement benefit under a Canadian Benefit Plan; (vii) As of the date
hereof, no Canadian Pension Event has occurred; (viii) There are no outstanding
disputes concerning the Canadian Pension Plans, Canadian Union Plans or Canadian
Benefit Plans or the assets thereof which would reasonably be expected to have a
Material Adverse Effect.

5.13. Subsidiaries; Equity Interests. As of the Restatement Effective Date, the
Loan Parties have no Subsidiaries other than those specifically disclosed in
Part (a) of Schedule 5.13, which Schedule sets forth the legal name,
jurisdiction of incorporation or formation and authorized Equity Interests of
each such Subsidiary. All of the outstanding Equity Interests in the Loan
Parties and Restricted Subsidiaries have been validly issued, are fully paid and
non-assessable (other than with respect to the Lead Borrower) and are owned by a
Loan Party (or a Subsidiary of a Loan Party) in the amounts specified on Part
(a) of Schedule 5.13 free and clear of all Liens except for (i) those created
under the Security Documents, and (ii) Permitted Encumbrances securing any
Permitted Term Loan Indebtedness, and (iii) Permitted Encumbrances under clauses
(a) and (e) in the definition thereof. Except as set forth in Schedule 5.13,
there are no outstanding rights to purchase any Equity Interests in any
Restricted Subsidiary. The Loan Parties have no equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13. The copies of the Organization Documents of each Loan Party and
each amendment thereto provided pursuant to Section 4.01 are true and correct
copies of each such document, each of which is valid and in full force and
effect.

5.14. Margin Regulations; Investment Company Act.

(a) No Loan Party is engaged or will be engaged, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. None of the proceeds of the
Credit Extensions shall be used directly or indirectly for purpose that might
cause any of the Credit Extensions to be considered a “purpose credit” within
the meaning of Regulations T, U, or X issued by the FRB.

 

122



--------------------------------------------------------------------------------

(b) None of the Loan Parties, any Person Controlling any Loan Party, or any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

5.15. Disclosure. Each Loan Party has disclosed to the Administrative Agent and
the Lenders all agreements, instruments and corporate or other restrictions to
which it or any of its Subsidiaries is subject, and all other matters known to
it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other information or other data furnished (whether in writing or orally) by
or on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or under any other Loan Document (in each case,
as modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements, information or data taken as a whole, in
the light of the circumstances under which they were made or delivered, not
misleading in any material respect at such time in light of the circumstances
under which such information was provided; it being understood that for the
purposes of this Section 5.15 such statements or information or data shall not
include projections and pro forma financial information or any other
forward-looking information or information of a general economic or
industry-specific nature.

5.16. Compliance with Laws.

(a) Generally.

(i) Each of the Loan Parties and each Restricted Subsidiary is in compliance in
all material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

(ii) No part of the proceeds of any Loan will be used directly or indirectly
(1) for the purpose of financing any activities or business of or with any
Person subject to any sanctions or economic embargoes administered or enforced
by the U.S. Department of State or the U.S. Department of Treasury (including
OFAC) or any other applicable sanctions authority (the associated Laws, rules,
regulations and orders, collectively, “Sanctions Laws”) or (2) for any payments
to any Government Official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of any Sanctions Laws or the FCPA.

(b) Anti-Terrorism Laws, Etc. Without limiting the foregoing, no Loan Party, any
of its Restricted Subsidiaries or, to the knowledge of the Borrowers, any of
their respective Affiliates (i) is in violation of any Anti-Terrorism Law,
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, any of the prohibitions set forth in
any Anti-Terrorism Law, or (iii) is a Blocked Person. No Loan Party, any of its
Restricted Subsidiaries or, to the knowledge of the Borrowers, any of their
respective Affiliates (x) conducts any business or engages in making or
receiving any contribution of funds,

 

123



--------------------------------------------------------------------------------

goods or services to or for the benefit of any Blocked Person, or (y) deals in,
or otherwise engages in any transaction relating to, any property or interest in
property blocked pursuant to Executive Order No. 13224, any similar executive
order or other Anti-Terrorism Law.

(c) Anti-Corruption Laws, Etc. No Loan Party, any of its Restricted Subsidiaries
or, to the knowledge of the Borrowers, any of their respective Affiliates or any
officer, director, or employee, or agent, representative, sales intermediary of
such Person, in each case, acting on behalf of any Loan Party or any of its
Restricted Subsidiaries in violation of any applicable Anti-Corruption Law. None
of the Loan Parties, its Restricted Subsidiaries or any of their Affiliates has
been convicted of violating any Anti-Corruption Laws or subjected to any
investigation by a Governmental Authority for violation of any applicable
Anti-Corruption Laws. There is no material suit, litigation, arbitration, claim,
audit, action, proceeding or investigation pending or, to the knowledge of any
executive officer of the Borrowers, threatened against or affecting the Loan
Parties, their Restricted Subsidiaries or any of their Affiliates related to any
applicable Anti-Corruption Law, before or by any Governmental Authority. None of
the Loan Parties nor any of their respective Restricted Subsidiaries has
conducted or initiated any internal investigation or made a voluntary, directed,
or involuntary disclosure to any Governmental Authority with respect to any
alleged act or omission arising under or relating to any noncompliance with any
Anti-Corruption Law. In the three (3) years prior to November 1, 2012, none of
the Loan Parties nor any of their respective Restricted Subsidiaries has
received any written notice, request or citation for any actual or potential
noncompliance with any of the foregoing.

(d) Foreign Assets Control Regulations and Anti-Money Laundering. Each Loan
Party and its Restricted Subsidiaries are in compliance in all material respects
with all Sanctions Laws, and all applicable anti-money laundering and
counter-terrorism financing provisions of the Bank Secrecy Act and all
regulations issued pursuant to it. No Loan Party, any of its Restricted
Subsidiaries, or, to the knowledge of the Borrowers, any of their respective
Affiliates, officers or directors (i) is a Person designated by the U.S.
government on the list of the SDN List with which a U.S. Person cannot deal or
otherwise engage in business transactions or (ii) is organized, resident or
operating in any country or territory that is itself the target of any Sanctions
Laws.

5.17. Intellectual Property; Licenses, Etc. Except as set forth on Schedule 5.17
hereto, the Loan Parties and their Restricted Subsidiaries own, or possess the
right to use, all of the Intellectual Property, licenses, permits and other
authorizations that are reasonably necessary for the operation of their
respective businesses as currently conducted. Except as set forth on Schedule
5.17 hereto, to the knowledge of the Lead Borrower, the operation of the
respective business of the Loan Parties and their Restricted Subsidiaries as
currently conducted does not infringe upon misuse, misappropriate or violate any
rights held by any other Person except for such infringements, misuses,
misappropriations or violations that would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect. Except
as set forth on Schedule 5.17 hereto, no claim or litigation regarding any of
the foregoing is pending or, to the knowledge of the Lead Borrower, threatened
in writing, which, either individually or in the aggregate, would reasonably be
expected to have a Material Adverse Effect.

 

124



--------------------------------------------------------------------------------

5.18. Labor Matters.

There are no strikes, lockouts, slowdowns or other material labor disputes
against any Loan Party or any Restricted Subsidiary thereof pending or, to the
knowledge of any Loan Party, threatened. The hours worked by and payments made
based on hours worked to employees of the Loan Parties comply with the Fair
Labor Standards Act and any other applicable federal, state, local or foreign
Law dealing with such wage and hour matters except to the extent that any such
violation could not reasonably be expected to have a Material Adverse Effect. No
Loan Party or any of its Restricted Subsidiaries has incurred any liability or
obligation under the Worker Adjustment and Retraining Act or similar state Law
except where such incurrence could not reasonably be expected, individually or
in the aggregate to have a Material Adverse Effect. All payments due from any
Loan Party and its Restricted Subsidiaries, or for which any claim may be made
against any Loan Party or any of its Restricted Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or properly accrued in accordance with GAAP as a liability on the books of
such Loan Party. Except as set forth on Schedule 5.18, no Loan Party or any
Restricted Subsidiary is a party to or bound by any collective bargaining
agreement, management agreement, employment agreement which constitutes a
Material Contract, bonus plan, restricted stock plan, stock option plan, or
stock appreciation plan or agreement or any similar plan, agreement or
arrangement. There are no representation proceedings pending or, to any Loan
Party’s knowledge, threatened to be filed with the National Labor Relations
Board, and no labor organization or group of employees of any Loan Party or any
Restricted Subsidiary has made a pending demand for recognition that would
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, there are no
complaints, unfair labor practice charges, grievances, arbitrations, unfair
employment practices charges or any other claims or complaints against any Loan
Party or any Restricted Subsidiary pending or, to the knowledge of any Loan
Party, threatened to be filed with any Governmental Authority or arbitrator
based on, arising out of, in connection with, or otherwise relating to the
employment or termination of employment of any employee of any Loan Party or any
of its Restricted Subsidiaries. The consummation of the transactions
contemplated by the Loan Documents on the Restatement Effective Date will not
give rise to any right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which any Loan Party or
any of its Restricted Subsidiaries is bound.

5.19. Security Documents.

The provisions of the Security Documents, together with such filings and other
actions required to be taken hereby or by the applicable Security Documents
(including the delivery to the Administrative Agent of any Pledged Securities
(as defined in the Security Agreement, as applicable required to be delivered
pursuant to the applicable Security Documents together with stock powers or
other appropriate instruments of transfer executed in blank form), are effective
to create in favor of the Administrative Agent, for the benefit of the Secured
Parties referred to therein, a legal, valid and enforceable security interest in
and first priority Lien (except for those Permitted Encumbrances that have
priority in such Collateral by operation of law and except as to the Term Loan
Priority Collateral, for the Liens of the Term Loan Agent to the extent provided
in the Term Loan Intercreditor Agreement) on all right title and interest of the
respective Loan Parties in the Collateral described therein, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity

 

125



--------------------------------------------------------------------------------

or at law, except (a) as otherwise contemplated hereby or under any other Loan
Documents, and (b) except as to specific items of Collateral as to which Agent
may determine, in consultation with the Lead Borrower, not to perfect its
security interest therein based on the value thereof relative to the costs of
such perfection.

5.20. Solvency.

On the Restatement Effective Date and after giving effect to the transactions
contemplated by this Agreement, and before and after giving effect to each
Credit Extension, the Loan Parties, on a Consolidated basis, are Solvent. No
transfer of property has been made by any Loan Party and no obligation has been
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of any Loan Party.

5.21. Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.21(a) is a list of all DDAs (and including
Blocked Accounts) maintained by the Loan Parties as of the Restatement Effective
Date, which Schedule includes, with respect to each DDA (i) the name and address
of the depository; (ii) the account number(s) maintained with such depository;
(iii) the purpose of the DDA, and (iv) the identification of each Blocked
Account Bank.

(b) Annexed hereto as Schedule 5.21(b) is a list describing all arrangements as
of the Restatement Effective Date to which any Loan Party is a party with
respect to the processing and/or payment to such Loan Party of the proceeds of
any credit card charges and debit card charges for sales made by such Loan
Party.

5.22. Brokers. No broker or finder brought about the obtaining, making or
closing of the Loans or transactions contemplated by the Loan Documents, and no
Loan Party or Affiliate thereof has any obligation to any Person in respect of
any finder’s or brokerage fees in connection therewith.

5.23. Customer and Trade Relations. There exists no actual or, to the knowledge
of any Loan Party, threatened, termination or cancellation of, or any
modification or change in the business relationship of any Loan Party with any
supplier that would reasonably be expected to have a Material Adverse Effect.

5.24. Material Contracts. Schedule 5.24 sets forth all Material Contracts to
which any Loan Party is a party or is bound as of the Restatement Effective
Date. The Loan Parties have delivered true, correct and complete copies of such
Material Contracts to the Administrative Agent on or before the Restatement
Effective Date. Except as would not be reasonably be expected to have a Material
Adverse Effect, the Loan Parties are not in breach or in default in any material
respect of or under any Material Contract and have not received any notice of
the intention of any other party thereto to terminate any Material Contract.

5.25. Payables Practices. No Loan Party has made any material change in its
historical accounts payable practices from those in effect immediately prior to
the Restatement Effective Date that has or would reasonably be expected to have
a Material Adverse Effect.

 

126



--------------------------------------------------------------------------------

5.26. Credit Card Receivables. As of the time when each of its Accounts is
included in the Borrowing Base as an Eligible Credit Card Receivable, such
Account and all records, papers and documents relating thereto (a) are genuine
and correct in all material respects, (b) represent the legal, valid and binding
obligation of the Account Debtor, except as such enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar Laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability, evidencing indebtedness unpaid and owed by such Account
Debtor, arising out of the performance of labor or services or the sale, lease,
license, assignment or other disposition and delivery of the goods or other
property listed therein or out of an advance or a loan, and (c) are in all
material respects in compliance and conform with all applicable material
federal, state and local Laws and applicable Laws of any relevant foreign
jurisdiction.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, and until such time,
as Obligations are paid in full, the Loan Parties shall, and shall (except in
the case of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Restricted Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent for distribution
to each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each Fiscal Year of the Lead Borrower (commencing with the Fiscal Year ended
2012), a Consolidated balance sheet of the Lead Borrower and its Subsidiaries as
at the end of such Fiscal Year, and the related consolidated statements of
income or operations, Shareholders’ Equity and cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and prepared in accordance with GAAP, such
consolidated statements to be audited and accompanied by (i) a report and
unqualified opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit and (ii) an opinion of such Registered Public Accounting Firm
independently assessing Loan Parties’ internal controls over financial reporting
in accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard
No. 2, and Section 404 of Sarbanes-Oxley expressing a conclusion that contains
no statement that there is a material weakness in such internal controls;

(b) as soon as available, but in any event within forty-five (45) days after the
end of each of the first three Fiscal Quarters of each Fiscal Year of the Lead
Borrower (commencing with the Fiscal Quarter ended December 31, 2012), a
Consolidated balance sheet of the Lead Borrower and its Subsidiaries as at the
end of such Fiscal Quarter, and the related consolidated statements of income or
operations, Shareholders’ Equity (year to date) and cash flows for such Fiscal
Quarter and for the portion of the Lead Borrower’s Fiscal Year then ended,
setting forth in each case in comparative form the figures for (A) such period
set forth in the projections delivered pursuant to Section 6.01(d) hereof,
(B) the corresponding Fiscal Quarter of the previous Fiscal Year and (C) the
corresponding portion of the previous Fiscal Year, all in reasonable detail,
such Consolidated statements to be certified by a Responsible Officer of the
Lead Borrower as fairly presenting in all material respects the financial
condition, results of operations, Shareholders’ Equity (year to date) and cash
flows of the Lead Borrower and its Subsidiaries as of the end of such Fiscal
Quarter in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

127



--------------------------------------------------------------------------------

(c) as soon as available, but in any event within thirty (30) days after the end
of each of the Fiscal Months of each Fiscal Year of the Lead Borrower
(commencing with the Fiscal Month ended September 30, 2012), a consolidated
balance sheet of the Lead Borrower and its Subsidiaries as at the end of such
Fiscal Month, and the related Consolidated statements of income or operations,
and cash flows for such Fiscal Month, and for the portion of the Lead Borrower’s
Fiscal Year then ended, setting forth in each case in comparative form the
figures for (A) such period set forth in the projections delivered pursuant to
Section 6.01(d) hereof, (B) the corresponding Fiscal Month of the previous
Fiscal Year and (C) the corresponding portion of the previous Fiscal Year, all
in reasonable detail, such consolidated statements to be certified by a
Responsible Officer of the Lead Borrower as fairly presenting in all material
respects the financial condition, results of operations and cash flows of the
Lead Borrower and its Subsidiaries as of the end of such Fiscal Month in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;

(d) as soon as available, but in any event no later than thirty (30) days before
the end of each Fiscal Year of the Lead Borrower, forecasts prepared by
management of the Lead Borrower, in form consistent with the forecasts delivered
by Lead Borrower to Administrative Agent for the 2013 Fiscal Year, of
consolidated balance sheets and statements of income or operations and cash
flows of the Lead Borrower and its Subsidiaries on a monthly basis for the
immediately following Fiscal Year (including the Fiscal Year in which the
Maturity Date occurs), and as soon as available, any significant revisions to
such forecast with respect to such Fiscal Year.

6.02. Certificates; Other Information. Deliver to the Administrative Agent for
distribution to each Lender:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) and (c) (commencing with the delivery of the financial
statements for the Fiscal Month ended October 31, 2012), a duly completed
Compliance Certificate signed by a Responsible Officer of the Lead Borrower, and
in the event of any change in generally accepted accounting principles used in
the preparation of such financial statements, the Lead Borrower shall also
provide a statement of reconciliation conforming such financial statements to
GAAP and (ii) with respect to the financial statements referred to in Sections
6.01(a) and (b), a copy of management’s discussion and analysis with respect to
such financial statements;

(b) within ten (10) Business Days after the end of each Fiscal Month, a
Borrowing Base Certificate showing the Borrowing Base as of the close of
business as of the last day of the immediately preceding Fiscal Month, each
Borrowing Base Certificate to be certified as complete and correct by a
Responsible Officer of the Lead Borrower; provided, that, (i) at any time that
an Accelerated Borrowing Base Delivery Event has occurred and is continuing, at
the election of the Administrative Agent, such Borrowing Base Certificate shall
be delivered on Wednesday of each week (or, if Wednesday is not a Business Day,
on the next succeeding Business Day), as of the close of business on the
immediately preceding Saturday; and (ii) at any

 

128



--------------------------------------------------------------------------------

time, Lead Borrower may elect to deliver a Borrowing Base Certificate on
Wednesday (or if Wednesday is not a Business Day, on the next succeeding
Business Day) of each week, as of the close of business on the Saturday of the
immediately preceding week, provided, that, in the event that Lead Borrower
elects to exercise such option, a weekly Borrowing Base Certificate shall be
delivered for not less than eight (8) consecutive weeks thereafter unless
otherwise agreed by Administrative Agent;

(c) promptly upon receipt, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by its Registered Public
Accounting Firm in connection with the accounts or books of the Loan Parties or
any Restricted Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other material report or material communication sent
to the stockholders of the Loan Parties, and copies of all annual, regular,
periodic and special reports and registration statements which any Loan Party
may file or be required to file with the SEC under Section 13 or 15(d) of the
Securities Exchange Act of 1934 or with any national securities exchange, and in
any case not otherwise required to be delivered to the Administrative Agent
pursuant hereto;

(e) The financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(f) promptly after the furnishing thereof, copies of any material statement or
report furnished to any holder of debt securities of any Loan Party or any
Restricted Subsidiary thereof pursuant to the terms of any indenture, loan or
credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02;

(g) as soon as available, but in any event within thirty (30) days after the end
of each Fiscal Year of the Loan Parties, a report summarizing the insurance
coverage (specifying type, amount and carrier) in effect for each Loan Party and
its Restricted Subsidiaries and containing such additional information as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

(h) promptly after the Administrative Agent’s request therefor, copies of all
Material Contracts and documents evidencing Material Indebtedness not otherwise
previously provided hereunder;

(i) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Restricted Subsidiary thereof, copies of each
material notice or other correspondence received from any Governmental Authority
(including, without limitation, the SEC (or comparable agency in any applicable
non-U.S. jurisdiction)) concerning any proceeding with, or investigation or
possible investigation or other inquiry by such Governmental Authority regarding
financial or other operational results of any Loan Party or any Restricted
Subsidiary thereof (exclusive of any state or municipal sales tax audits unless
the result thereof could reasonably be expected to have a Material Adverse
Effect) or any other matter which, would reasonably be expected to have a
Material Adverse Effect; and

 

129



--------------------------------------------------------------------------------

(j) promptly, such additional information regarding the business affairs,
financial condition or operations of any Loan Party or any Restricted
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time reasonably request.

Documents and notices required to be delivered pursuant to Section 6.01(a), (b),
or (c), Section 6.02(d), (f) or (g) or Section 6.03 (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Lead Borrower posts such documents or
notices, or provides a link thereto on the Lead Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents or notices are posted on the Lead Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) the Lead Borrower shall deliver paper
copies of such documents or notices to the Administrative Agent or any Lender
that requests the Lead Borrower to deliver such paper copies until a written
request to cease delivering paper copies is given by the Administrative Agent or
such Lender and (ii) the Lead Borrower shall notify the Administrative Agent and
each Lender (by telecopy or electronic mail) of the posting of any such
documents and provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents or notices referred to above, and in any event shall have no
responsibility to monitor compliance by the Loan Parties with any such request
for delivery, and each Lender shall be solely responsible for requesting
delivery to it or maintaining its copies of such documents or notices.

The Loan Parties hereby acknowledge that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Loan Parties hereby agree that
so long as any Loan Party is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities they will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Loan Parties shall be deemed to
have authorized the Administrative Agent, the Arranger, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Loan Parties or their securities for purposes of United States
Federal and state securities laws (provided, that, to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in

 

130



--------------------------------------------------------------------------------

Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Investor.”

6.03. Notices. Promptly notify (and in any event in the case of clause (a) below
within two (2) days of the occurrence of such event, and with respect to clauses
(b) through (j) within ten (10) Business Days of such event) the Administrative
Agent:

(a) of the occurrence of any Event of Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect;

(c) of the occurrence of any ERISA Event or any Canadian Pension Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Restricted Subsidiary thereof;

(e) of any change in any Loan Party’s Named Executive Officers (as such term is
defined in the Securities Laws);

(f) of the discharge by any Loan Party of its present Registered Public
Accounting Firm or any withdrawal or resignation by such Registered Public
Accounting Firm;

(g) of the filing of any Lien for unpaid Taxes exceeding $1,000,000 in the
aggregate against the Loan Parties;

(h) of any casualty or other insured damage to any material portion of the
Collateral or the commencement of any action or proceeding for the taking of any
interest in a material portion of the Collateral under power of eminent domain
or by condemnation or similar proceeding or if any material portion of the
Collateral is damaged or destroyed;

(i) of any transaction of the nature contained in ARTICLE VII hereof, occurring
after the Restatement Effective Date, consisting of (i) the incurrence by a Loan
Party of Material Indebtedness, (ii) the voluntary or involuntary grant of any
Lien other than a Permitted Encumbrance upon any property of any Loan Party, or
(ii) the making of any Permitted Investments by a Loan Party in excess of
$5,000,000 (provided, that, if Lead Borrower shall have already provided and
updated Occurrence Update Schedule or Periodic Update Schedule reflecting any of
the foregoing, no additional notice shall be necessary unless the same
constitutes an Event of Default); and

(j) of any failure by any Loan Party to pay rent at (i) ten percent (10%) or
more of such Loan Party’s locations or (ii) any of such Loan Party’s locations
if such failure continues for more than ten (10) days following the day on which
such rent first came due and such failure would be reasonably likely to result
in a Material Adverse Effect;

 

131



--------------------------------------------------------------------------------

(k) of any sale, disposition, or abandonment of any Intellectual Property, other
than such sale, disposition, or abandonment that constitutes a Permitted
Disposition hereunder;

(l) of any Disposition of property or assets constituting a Prepayment Event for
which the Borrowers are required to make a mandatory prepayment pursuant to
Section 2.05 hereof;

(m) of any material breach or non-performance of, or any material default under,
a Material Contract or with respect to Material Indebtedness, after giving
effect to any applicable cure period of any Loan Party or any Subsidiary
thereof;

(n) of any dispute, litigation, investigation, proceeding or suspension between
any Loan Party or any Subsidiary thereof and any Governmental Authority or the
commencement of, or any material development in, any litigation or proceeding
affecting any Loan Party or any Subsidiary thereof, including pursuant to any
applicable Environmental Laws that could reasonably be expected to have a
Material Adverse Effect; and

(o) of any sale or transfer of Equity Interest that would constitute a Change in
Control under clause (a) or (c) of the definition of Change of Control thirty
(30) days prior to the consummation of such sale or transfer.

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Lead Borrower setting forth details of the occurrence
referred to therein and stating what action the Lead Borrower has taken and
proposes to take with respect thereto. Each notice pursuant to Section 6.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

6.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all material tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, (b) all lawful claims (including, without limitation,
claims of landlords, warehousemen, customs brokers, and carriers) which, if
unpaid, would by law become a Lien upon its property securing obligations in
excess of $250,000; and (c) all Material Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness, except, in each case, where (i) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (ii) such Loan Party has set aside on its books adequate reserves
with respect thereto in accordance with GAAP, (iii) such contest effectively
suspends collection of the contested obligation and enforcement of any Lien
securing such obligation, (iv) no Lien has been filed with respect thereto and
(v) the failure to make payment pending such contest would not reasonably be
expected to result in a Material Adverse Effect. Nothing contained herein shall
be deemed to limit the rights of the Administrative Agent with respect to
determining Reserves in its Permitted Discretion pursuant to this Agreement.

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization or formation except in a transaction permitted
by Section 7.04 or 7.05; (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and (c) preserve
or renew all of its Intellectual Property, except to the extent such
Intellectual Property (i) is no longer used or useful in the conduct of the
business of the Loan Parties or any Restricted Subsidiary or (ii) the failure to
preserve or renew such Intellectual Property could not reasonably be expected to
have a Material Adverse Effect.

 

132



--------------------------------------------------------------------------------

6.06. Maintenance of Properties. Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, (a) maintain, preserve
and protect all of its properties and equipment necessary or useful in the
operation of its business in good working order and condition, ordinary wear and
tear excepted; and (b) make all necessary repairs thereto and renewals and
replacements thereof except where the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

6.07. Maintenance of Insurance. Maintain at all times with financially sound and
reputable insurers insurance with respect to the Collateral against loss or
damage and all other insurance of the kinds and in the amounts customarily
insured against or carried by corporations of established reputation engaged in
the same or similar businesses and similarly situated, and such other insurance
as may be required by applicable Law. Said policies of insurance shall be
reasonably satisfactory to Administrative Agent as to form, amount and insurer.
The Lead Borrower shall furnish certificates, policies or endorsements to
Administrative Agent as Administrative Agent shall reasonably require as proof
of such insurance, and, in the event that the Loan Parties at any time or times
shall fail to obtain or maintain any of the policies of insurance required
hereby or to pay any premium in whole or in part relating thereto, the
Administrative Agent may, without waiving or releasing any obligation or
liability of the Loan Parties hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Administrative Agent
deems advisable, at the expense of Borrowers. All policies shall provide for at
least thirty (30) days prior written notice to Administrative Agent of any
cancellation or reduction of coverage and that Administrative Agent may act as
attorney for each Borrower and Guarantor in obtaining, and at any time an Event
of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Borrowers and Guarantors shall cause
Administrative Agent to be named as a loss payee and an additional insured (but
without any liability for any premiums) under such insurance policies and
Borrowers and Guarantors shall obtain non-contributory lender’s loss payable
endorsements to all insurance policies in form and substance satisfactory to
Administrative Agent. Such lender’s loss payable endorsements shall specify that
the proceeds of such insurance shall be payable to Administrative Agent as its
interests may appear and further specify that Administrative Agent and Lenders
shall be paid regardless of any act or omission by any Borrower, Guarantor or
any of its or their Affiliates. Without limiting any other rights of
Administrative Agent or Lenders, any insurance proceeds received by
Administrative Agent at any time may, subject to the terms of the Term Loan
Intercreditor Agreement, be applied to payment of the Obligations (subject to
the terms of the Term Loan Intercreditor Agreement), whether or not then due, in
any order and in such manner as Administrative Agent may determine. Upon
application of such proceeds to the Loans, Loans may be available subject and
pursuant to the terms hereof to be used for the costs of repair or replacement
of the Collateral lost or damages resulting in the payment of such insurance
proceeds. Each Loan Party hereby irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Loan Party’s true and lawful agent (and
attorney-in-fact), exercisable only after the occurrence and during the
continuance of an Event of Default, for the purpose of making, settling and
adjusting claims in respect of the Collateral under policies of insurance,
endorsing the name of such Loan Party on any check, draft, instrument or other
item of payment for the proceeds of such policies of insurance and for making
all determinations and decisions with respect thereto. All sums disbursed by the
Administrative Agent in connection with this Section 6.07, including reasonable
attorneys’ fees, court costs, expenses and other charges relating thereto, shall
be payable, upon demand, by the Loan Parties to the Administrative Agent and
shall be additional Obligations secured hereby.

 

133



--------------------------------------------------------------------------------

6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property (including all applicable ERISA,
FCPA, OFAC, PATRIOT Act and anti-money laundering Laws), except in such
instances in which the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09. Books and Records; Accountants.

(a) Maintain proper books of record and account, in which entries are full, true
and correct in all material respects and are in conformity with GAAP
consistently applied shall be made of all material financial transactions and
matters involving the assets and business of the Loan Parties and their
Subsidiaries; and maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Loan Parties and their Subsidiaries.

(b) at all times retain a Registered Public Accounting Firm of national standing
and shall instruct such Registered Public Accounting Firm to cooperate with, and
be available to, the Administrative Agent or its representatives to discuss the
Loan Parties’ financial performance, financial condition, operating results,
controls, and such other matters, within the scope of the retention of such
Registered Public Accounting Firm, as may be raised by the Administrative Agent.

6.10. Inspection Rights; Field Examinations; Appraisals.

(a) Permit representatives and independent contractors of the Administrative
Agent to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and Registered Public Accounting Firm, all at the expense of the Loan Parties
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Lead Borrower;
provided, that, when an Event of Default exists the Administrative Agent (or any
of its representatives or independent contractors) may do any of the foregoing
at the expense of the Loan Parties at any time during normal business hours and
without advance notice.

(b) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including investment bankers,
consultants, accountants and lawyers) retained by the Administrative Agent to
conduct field examinations and other evaluations, including, without limitation,
of (1) the Lead Borrower’s practices in the computation of the Borrowing Base,
(2) the assets included in the Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves, and (3) the Loan Parties’ business plan and cash flows. The Loan
Parties shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to such examinations and evaluations, provided, that,
the Administrative Agent shall undertake only one (1) field examination in each
period of twelve (12) consecutive Fiscal Months at the Loan Parties’ expense;
except, that, if (i) Excess Availability is less than the amount equal to thirty
percent (30%) of the Borrowing Base (calculated without giving effect to the
Term Loan Reserves) but greater than or equal to fifteen percent (15%) of the
Borrowing Base (calculated

 

134



--------------------------------------------------------------------------------

without giving effect to the Term Loan Reserves) at any time during such twelve
(12) consecutive Fiscal Months, the Administrative Agent may, in its discretion,
have one (1) additional field examination done during such twelve
(12) consecutive Fiscal Months at the Loan Parties’ expense, and (ii) Excess
Availability is less than the amount equal to fifteen percent (15%) of the
Borrowing Base (calculated without giving effect to the Term Loan Reserves) at
any time during such twelve (12) consecutive Fiscal Months, the Administrative
Agent may, in its discretion, have two (2) additional field examination
doneexaminations conducted during such twelve (12) consecutive Fiscal Months at
the Loan Parties’ expense. Notwithstanding the foregoing, in addition to the
field examinations described above, the Administrative Agent may have additional
field examinations done (a) as it in its discretion deems necessary or
appropriate at its own expense, or (b) if required by Law or if an Event of
Default shall have occurred and be continuing, at the Loan Parties’ expense.

(c) Upon the request of the Administrative Agent after reasonable prior notice,
permit the Administrative Agent or professionals (including appraisers) retained
by the Administrative Agent to conduct appraisals of the Collateral, including,
without limitation, the assets included in the Borrowing Base. The Loan Parties
shall pay the fees and expenses of the Administrative Agent and such
professionals with respect to such appraisals. Without limiting the foregoing,
the Loan Parties acknowledge that the Administrative Agent may, in its Permitted
Discretion, undertake up to (1) one (1) inventory appraisal each period of
twelve (12) consecutive Fiscal Months at the Loan Parties’ expense; except,
that, if (A) Excess Availability is less than the amount equal to thirty percent
(30%) of the Borrowing Base but greater than or equal to fifteen percent
(15%) of the Borrowing Base (calculated without giving effect to the Term Loan
Reserves) at any time during such twelve (12) consecutive Fiscal Months, the
Administrative Agent may, in its Permitted Discretion, conduct one
(1) additional appraisal during such twelve (12) consecutive Fiscal Months at
the Loan Parties’ expense, and (B) Excess Availability is less than the amount
equal to fifteen percent (15%) of the Borrowing Base (calculated without giving
effect to the Term Loan Reserves) at any time during such twelve
(12) consecutive Fiscal Months, the Administrative Agent may, in its Permitted
Discretion, conduct two (2) additional appraisals during such twelve
(12) consecutive Fiscal Months at the Loan Parties’ expense. Notwithstanding the
foregoing, in addition to the appraisals described above, the Administrative
Agent may have additional appraisals done (a) as it in its Permitted Discretion
deems necessary or appropriate at its own expense, or (b) if required by Law or
if an Event of Default shall have occurred and be continuing, at the Loan
Parties’ expense.

(d) Reserved

6.11. Use of Proceeds. Use the proceeds of the Credit Extension (a) to repay the
Indebtedness outstanding (and cash collateralize outstanding letters of credit)
under the Existing Credit Agreements, (b) to finance the acquisition of working
capital assets of the Borrowers, including the purchase of inventory and
equipment, in each case in the ordinary course of business, (c) to finance
Capital Expenditures of the Borrowers, (d) to pay costs, fees, and expenses in
connection with the credit facility provided hereunder and (e) for general
corporate purposes of the Loan Parties, in each case to the extent expressly
permitted under applicable Law and not expressly prohibited by the Loan
Documents.

 

135



--------------------------------------------------------------------------------

6.12. Additional Loan Parties. Promptly (and in any event within five
(5) Business Days after the acquisition or formation of any Subsidiary notify
the Administrative Agent thereof and (a) unless such Subsidiary is an Excluded
Subsidiary, at the time that any Person becomes a Subsidiary, and promptly
thereafter (and in any event within sixty (60) days thereafter), cause any such
Person to (i) become a Loan Party by executing and delivering to the
Administrative Agent a Joinder to this Agreement or a counterpart of the
Facility Guaranty or such other document as the Administrative Agent shall
reasonably deem appropriate for such purpose, (ii) grant a Lien to the
Administrative Agent on such Person’s assets to secure the Obligations, and
(iii) deliver to the Administrative Agent documents of the types referred to in
clauses (iii) and (iv) of Section 4.01(a) and favorable opinions of counsel to
such Person (which shall cover, among other things, the legality, validity,
binding effect and enforceability of the documentation referred to in clause
(a)), and (b) if any Equity Interests or Indebtedness of such Person are owned
by or on behalf of any Loan Party, to pledge such Equity Interests and
promissory notes evidencing such Indebtedness (except that, if such Subsidiary
is a CFC, the Equity Interests of such Subsidiary to be pledged may be limited
to sixty-five percent (65%) of the outstanding voting Equity Interests of such
Subsidiary and one hundred percent (100%) of the non-voting Equity Interests of
such Subsidiary and such time period may be extended based on local law or
practice), in each case in form, content and scope reasonably satisfactory to
the Administrative Agent. In no event shall compliance with this Section 6.12
waive or be deemed a waiver or Consent to any transaction giving rise to the
need to comply with this Section 6.12 if such transaction was not otherwise
expressly permitted by this Agreement or constitute or be deemed to constitute,
with respect to any Subsidiary, an approval of such Person as a Borrower or
permit the inclusion of any acquired assets in the computation of the Borrowing
Base.

6.13. Cash Management.

(a) On or prior to the Restatement Effective Date, deliver to the Administrative
Agent copies of notifications (each, a “Credit Card Notification”) substantially
in the form attached hereto as Exhibit I which have been executed on behalf of
such Loan Party and delivered to such Loan Party’s Credit Card Processors listed
on Schedule 5.21(b).

(b) The Loan Parties shall ACH or wire transfer (i) no less frequently than
weekly (and whether or not there are then any outstanding Obligations) to a
Blocked Account all available amounts on deposit in each DDA used by any Store
or other retail location or otherwise for the receipt of proceeds of Accounts or
other Collateral from customers and other obligors (which shall not include any
Excluded DDA, so that funds in an Excluded DDA are not sent to a Blocked
Account), (ii) no less frequently than daily (and whether or not there are then
any outstanding Obligations) to a Blocked Account all payments due from Credit
Card Issuers and Credit Card Processors, and (iii) no less frequently than daily
(and whether or not there are then any outstanding Obligations) all amounts on
deposit in a Blocked Account to the Concentration Account; provided, that, the
available amounts from any DDA shall only be required to be transferred if the
available amount on deposit in such DDA on such day is greater than $2,500, as
may be required to be kept in the subject DDA by the depository bank.

(c) Each Blocked Account Agreement as to a Blocked Account shall require that
the applicable Blocked Account Bank, after notice by Administrative Agent to the
applicable Blocked Account Bank, transfer no less frequently than daily to the
Agent Payment Account all available amounts on deposit in the Blocked Account
subject to such Blocked Account Agreement, including the following: (i) all
available cash receipts from the sale of Inventory and other assets (whether or
not constituting Collateral); (ii) all proceeds of collections of Accounts;
(iii) all Net Proceeds, and all other cash payments received by a Loan Party
from any Person or from any source or on account of any sale or other
transaction or event, including any Prepayment Event, provided, that,
Administrative Agent shall only send such notice to a Blocked Account Bank with
respect to a Blocked Account at any time a Cash Dominion Event shall exist.

 

136



--------------------------------------------------------------------------------

(d) The Blocked Account Agreement as to the Concentration Account shall require
that the applicable Blocked Account Bank, after notice by Administrative Agent
to the applicable Blocked Account Bank, transfer no less frequently than daily
to the Agent Payment Account, all funds on deposit therein, provided, that,
Administrative Agent shall only send such notice to a Blocked Account Bank with
respect to a Concentration Account at any time a Cash Dominion Event shall
exist.

(e) All funds received in the Agent Payment Account shall be applied to the
Obligations as provided in accordance with this Agreement. In the event that,
notwithstanding the provisions of this Section 6.13, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections, such
proceeds and collections shall be held in trust by such Loan Party for the
Administrative Agent, shall not be commingled with any of such Loan Party’s
other funds or deposited in any account of such Loan Party and shall, not later
than the Business Day after receipt thereof, be deposited into a Blocked Account
or the Concentration Account, or if there then exists a Cash Dominion Event,
dealt with in such other fashion as such Loan Party may be instructed by the
Administrative Agent.

(f) Upon the written request of the Administrative Agent, the Loan Parties shall
cause bank statements and/or other reports to be delivered to the Administrative
Agent not less often than monthly, accurately setting forth all amounts
deposited in each Blocked Account to ensure the proper transfer of funds as set
forth above.

6.14. Information Regarding the Collateral.

(a) Furnish to the Administrative Agent at least ten (10) days prior written
notice of any change in: (i) any Loan Party’s legal name; (ii) the location of
any Loan Party’s chief executive office, its principal place of business, any
office in which it maintains books or records relating to Collateral owned by it
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility); (iii) any Loan Party’s
organizational structure or jurisdiction of incorporation or formation; or
(iv) any Loan Party’s Federal Taxpayer Identification Number or organizational
identification number assigned to it by its jurisdiction of incorporation or
formation. The Loan Parties agree not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the UCC, PPSA
or otherwise that are required in order for the Administrative Agent to continue
at all times following such change to have a valid, legal and perfected first
priority security interest in all the Collateral (subject to, with respect to
priority, Permitted Encumbrances having priority by operation of law and
Permitted Encumbrances on Term Loan Priority Collateral securing Permitted Term
Loan Indebtedness) for its own benefit and the benefit of the other Secured
Parties. Each Loan Party agrees to promptly provide the Administrative Agent
with certified Organization Documents reflecting any of the changes described in
this Section 6.14(a).

 

137



--------------------------------------------------------------------------------

(b) The Administrative Agent may rely on opinions of counsel as to whether any
or all UCC financing statements of the Loan Parties need to be amended as a
result of any of the changes described in Section 6.14(a). If any Loan Party
fails to provide information to the Administrative Agent about such changes on a
timely basis, the Administrative Agent shall not be liable or responsible to any
party for any failure to maintain a perfected security interest in such Loan
Party’s property constituting Collateral, for which the Administrative Agent
needed to have information relating to such changes. The Administrative Agent
shall have no duty to inquire about such changes if any Loan Party does not
inform the Administrative Agent of such changes, the parties acknowledging and
agreeing that it would not be feasible or practical for the Administrative Agent
to search for information on such changes if such information is not provided by
any Loan Party.

(c) Should any of the information on any (i) Periodic Update Schedule hereto
become inaccurate or misleading in any material respect as a result of changes
after the Restatement Effective Date, the Lead Borrower shall provide updated
versions of such Periodic Update Schedule together with the next delivery of
financial statements required to be delivered to the Administrative Agent
pursuant to Section 6.01(a), (b) or (c) and (ii) Schedule become inaccurate or
misleading in any material respect as a result of changes after the Restatement
Effective Date, the Lead Borrower shall advise the Administrative Agent in
writing of such revisions or updates as may be necessary or appropriate to
update or correct the same promptly, but in any event within fifteen
(15) Business Days. From time to time as may be reasonably requested by the
Administrative Agent, the Lead Borrower shall supplement each Schedule hereto,
or any representation herein or in any other Loan Document, with respect to any
matter arising after the Restatement Effective Date that, if existing or
occurring on the Restatement Effective Date, would have been required to be set
forth or described in such Schedule or as an exception to such representation or
that is necessary to correct any information in such Schedule or representation
which has been rendered materially inaccurate thereby (and, in the case of any
supplements to any Schedule, such Schedule shall be appropriately marked to show
the changes made therein). Notwithstanding the foregoing, no supplement or
revision to any Schedule or representation shall be deemed the Secured Parties’
consent to the matters reflected in such updated Schedules or revised
representations nor permit the Loan Parties to undertake any actions otherwise
prohibited hereunder or fail to undertake any action required hereunder from the
restrictions and requirements in existence prior to the delivery of such updated
Schedules or such revision of a representation; nor shall any such supplement or
revision to any Schedule or representation be deemed the Secured Parties’ waiver
of any Default or Event of Default resulting from the matters disclosed therein.

6.15. Physical Inventories.

(a) Cause not less than two (2) periodic cycle counts, in each case consistent
with practices of the Loan Parties in effect on the date hereof, conducted by
such inventory takers as are reasonably satisfactory to the Administrative Agent
and following such methodology as is consistent with the methodology used in the
immediately preceding inventory or as otherwise may be reasonably satisfactory
to the Administrative Agent, so long such cycle counts result in at least twoone
(21) physical inventoriesinventory of each retail store location and leased
department (and so long as cycle counts of each distribution center result in at
least one (1) physical inventory of such distribution center) in each
consecutive twelve (12) month period. The Administrative Agent, at the expense
of the Loan Parties, may participate in and/or

 

138



--------------------------------------------------------------------------------

observe each scheduled physical count of Inventory which is undertaken on behalf
of any Loan Party with respect to up to ten percent (10%) of all Stores, in any
consecutive twelve (12) month period. The Lead Borrower, within thirty (30) days
following the completion of such inventory, shall provide the Administrative
Agent with a reconciliation of the results of such inventory (as well as of any
other physical inventory or cycle counts undertaken by a Loan Party) and shall
post such results to the Loan Parties’ stock ledgers and general ledgers, as
applicable.

(b) Permit the Administrative Agent, in its discretion, if any Event of Default
exists, to cause additional such inventories to be taken as the Administrative
Agent determines (each, at the expense of the Loan Parties).

6.16. Environmental Laws.

(a) Conduct its operations and keep and maintain its Real Estate and requires
all lessees and sublessees of such Real Estate to operate and maintain such Real
Estate in material compliance with all Environmental Laws; (b) obtain and renew
all environmental permits necessary for its operations and properties; and
(c) implement any and all investigation, remediation, removal and response
actions that are appropriate or necessary to maintain the value and
marketability of the Real Estate or to otherwise comply with Environmental Laws
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or release of any Hazardous Materials on, at, in, under, above,
to, from or about any of its Real Estate, except where such failure would not
reasonably be expected to have a Material Adverse Effect, provided, that,
neither a Loan Party nor any of its Subsidiaries shall be required to undertake
any such cleanup, removal, remedial or other action to the extent that its
obligation to do so is being contested in good faith and by proper proceedings
and adequate reserves have been set aside and are being maintained by the Loan
Parties with respect to such circumstances in accordance with GAAP.

6.17. Further Assurances.

(a) Execute any and all further documents, financing statements, agreements and
instruments, and take all such further actions (including the filing and
recording of financing statements and other documents), that may be required
under any applicable Law, or which Administrative Agent may reasonably request,
to effectuate the transactions contemplated by the Loan Documents or to grant,
preserve, protect or perfect the Liens created or intended to be created by the
Security Documents or the validity or priority of any such Lien, all at the
expense of the Loan Parties. The Loan Parties also agree to provide to the
Administrative Agent, from time to time upon written request, evidence
reasonably satisfactory to the Administrative Agent as to the perfection and
priority of the Liens created or intended to be created by the Security
Documents.

(b) If any material assets (including any Term Loan Priority Collateral but
excluding any “Excluded Property,” as such term is defined in the Security
Agreement) are acquired by any Loan Party (other than assets constituting
Collateral under the Security Documents that become subject to the Lien of the
Security Documents upon acquisition thereof) , notify the Administrative Agent
thereof, and the Loan Parties will cause such assets to be subjected to a Lien
securing the Obligations and will take such actions as shall be necessary or

 

139



--------------------------------------------------------------------------------

shall be requested by any the Administrative Agent in its Permitted Discretion
to grant and perfect such Liens, including actions described in paragraph (a) of
this Section 6.13, all at the expense of the Loan Parties. In no event shall
compliance with this Section 6.13(b) waive or be deemed a waiver or Consent to
any transaction giving rise to the need to comply with this Section 6.13(b) if
such transaction was not otherwise expressly permitted by this Agreement or
constitute or be deemed to constitute Consent to the inclusion of any acquired
assets in the computation of the Borrowing Base.

(c) Use, and cause each of the Restricted Subsidiaries to use, their
commercially reasonable efforts to obtain lease terms in any Lease entered into
by any Loan Party after the date hereof not expressly prohibiting the recording
in the relevant real estate filing office of an appropriate memorandum of lease
and the encumbrancing of the leasehold interest of such Loan Party in the
property that is the subject of such Lease.

(d) Upon the request of the Administrative Agent, cause any of its landlords
(other than with respect to Department Lessors and lessors of Store Leased
Locations except in respect of Store Leased Locations in Landlord Lien States)
to deliver a Collateral Access Agreement to the Administrative Agent in such
form as the Administrative Agent may reasonably require. With respect to Store
Leased Locations in Landlord Lien States, Administrative Agent agrees that it
shall only request a Collateral Access Agreement for any such Store Leased
Location to the extent the Lead Borrower requests the removal of all or a
portion of any Reserves relating to such Store Leased Location.

(e) Upon the request of the Administrative Agent, deliver to the Administrative
Agent copies of notifications (each, a “DDA Notification”) substantially in the
form attached hereto as Exhibit H which have been executed on behalf of such
Loan Party and delivered to each depository institution at which a DDA (other
than an Excluded DDA) is maintained.

(f) Upon the reasonable request of the Administrative Agent with respect to any
Leased Department, the Loan Parties shall send notices to any Department
Lessor’s secured creditors holding a lien on such Department Lessor’s inventory
and otherwise comply with the relevant provisions of the UCC, including without
limitation, Section 9-324, to establish priority of the Loan Parties’ title and
rights to all inventory owned by the Loan Parties and located at such Department
Lessor.

6.18. Lender Meetings. Within sixty (60) days after the receipt by
Administrative Agent of the audited financial statements pursuant to
Section 6.01(a)(i) for the then most recently ended Fiscal Year of Lead Borrower
or on such other date as Administrative Agent and Lead Borrower may agree, at
the request of Administrative Agent or of the Required Lenders and upon
reasonable prior notice, hold a meeting (at a mutually agreeable location and
time or, at the option of Administrative Agent, by conference call) with all
Lenders who choose to attend such meeting at which meeting shall be reviewed the
financial results of the previous Fiscal Year and the financial condition of the
Lead Borrower and its Subsidiaries and the projections presented for the current
Fiscal Year of Lead Borrower.

6.19. Reserved.

 

140



--------------------------------------------------------------------------------

6.20. Designation as Senior Debt. Designate all Obligations as “Designated
Senior Indebtedness” under, and defined in, any agreement evidencing any
Subordinated Indebtedness.

6.21. Post-Closing Matters. Execute and deliver the documents and complete the
tasks set forth on Schedule 6.21, in each case within the time limits specified
on such schedule (unless Administrative Agent, in its Permitted Discretion,
shall have agreed to any particular longer period).

6.22. Compliance with Canadian Pension Matters. Promptly notify the
Administrative Agent of each Canadian Pension Plan, Canadian Benefit Plan and
Canadian Union Plan hereafter adopted or contributed to by any of the Borrowers
or their Restricted Subsidiaries. For each existing, or hereafter adopted,
Canadian Benefit Plan, Canadian Pension Plan and Canadian Union Plan, each Loan
Party and Restricted Subsidiary, as applicable, shall in a timely fashion comply
with and perform in all material respects its obligations under and in respect
of such Canadian Benefit Plan, Canadian Pension Plan and Canadian Union Plan in
accordance with applicable Laws and plan terms. All employer contributions or
premiums required to be remitted or paid (including employee withheld amounts)
to or in respect of each Canadian Benefit Plan, Canadian Pension Plan and
Canadian Union Plan shall be paid or remitted by each Loan Party or Restricted
Subsidiary in a timely fashion in accordance with the terms thereof, any funding
agreements and all Applicable Laws. The Lead Borrower shall deliver to the
Administrative Agent (i) if requested by the Administrative Agent, copies of
each annual and other return, report or valuation with respect to each Canadian
Pension Plan required to be and as filed with any applicable Governmental
Authority; (ii) promptly, after receipt thereof, a copy of any direction, order,
notice, ruling or opinion that any Borrower or Restricted Subsidiary may receive
from any Governmental Authority with respect to any Canadian Pension Plan or
Canadian Union Plan; and (iii) notification within 30 days of any increases
having a cost to one or more of the Loan Parties or any Restricted Subsidiaries
in excess of $500,000.00 per annum in the aggregate, in the benefits of any
existing Canadian Pension Plan, Canadian Benefit Plan or Canadian Union Plan or
the commencement of contributions to any such plan to which any Borrower or
Restricted Subsidiary was not previously contributing.

6.23. Maintenance of Records. Keep and maintain at their own cost and expense
materially complete records of each Account, in a manner consistent with prudent
business practice, including, without limitation, records of all payments
received, all credits granted thereon, all merchandise returned and all other
documentation relating thereto. Each Loan Party shall, at such Loan Party’s sole
cost and expense, upon the Administrative Agent’s demand made at any time after
the occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including, without limitation, all documents
evidencing Accounts and any books and records relating thereto to the
Administrative Agent or to its representatives (copies of which evidence and
books and records may be retained by such Loan Party). Upon the occurrence and
during the continuance of any Event of Default, the Administrative Agent may
transfer a full and complete copy of any Loan Party’s books, records, credit
information, reports, memoranda and all other writings relating to the Accounts
to and for the use by any Person that has acquired or is contemplating
acquisition of an interest in the Accounts or the Administrative Agent’s
security interest therein in accordance with applicable Law without the consent
of any Loan Party.

6.24. Collection. Cause to be collected from the Account Debtor of each of the
Accounts, as and when due in the ordinary course of business consistent with
prudent business practice (including, without limitation, Accounts that are
delinquent, such Accounts to be collected in accordance with generally accepted
commercial collection procedures), any and all amounts owing under or on account
of such Account, and apply forthwith upon receipt thereof all such amounts as
are so collected to the outstanding balance of such Account. The costs and
expenses (including, without limitation, attorneys’ fees) of collection, in any
case, whether incurred by any Loan Party, the Administrative Agent or any other
Credit Party, shall be paid by the Loan Parties.

 

141



--------------------------------------------------------------------------------

6.25. Actions Regarding Intellectual Property. Subject to Term Loan
Intercreditor Agreement, if any Event of Default shall have occurred and be
continuing, upon the written demand of Administrative Agent, execute and deliver
to the Administrative Agent an assignment or assignments of the registered
Patents, Trademarks and/or Copyrights (as each such term is defined in the
Security Agreement) and such other documents as are necessary or appropriate to
carry out the intent and purposes of hereof and of the Security Agreement to the
extent such assignment does not result in any loss of rights therein under
applicable Law. Within five (5) Business Days of written notice thereafter from
Administrative Agent, each Loan Party shall make available to Administrative
Agent, to the extent within such Loan Party’s power and authority, such
personnel in such Loan Party’s employ on the date of the Event of Default as
Administrative Agent may reasonably designate to permit such Loan Party to
continue, directly or indirectly, to produce, advertise and sell the products
and services sold by such Loan Party under the registered Patents, Trademarks
and/or Copyrights, and such Persons shall be available to perform their prior
functions on Administrative Agent’s behalf.

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding (other than contingent indemnification obligations for
which a claim has not been asserted), no Loan Party shall, nor shall it permit
any Restricted Subsidiary to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired or sign or
file or suffer to exist under the UCC, the PPSA, or any similar Law or statute
of any jurisdiction a financing statement that names any Loan Party or any
Restricted Subsidiary thereof as debtor; sign or suffer to exist any security
agreement authorizing any Person thereunder to file such financing statement;
sell any of its property or assets subject to an understanding or agreement
(contingent or otherwise) to repurchase such property or assets with recourse to
it or any of its Restricted Subsidiaries; or assign or otherwise transfer any
accounts or other rights to receive income, other than, as to all of the above,
Permitted Encumbrances and in the case of the assignment or transfer of accounts
or other rights to receive payment except for Permitted Dispositions.

7.02. Investments; Acquisitions. Make any Investments, except Permitted
Investments.

7.03. Indebtedness; Disqualified Stock.

(a) Create, incur, assume, guarantee, suffer to exist or otherwise become or
remain liable with respect to, any Indebtedness, except Permitted Indebtedness;
or

(b) issue Disqualified Stock except as permitted by clause (m) of the definition
of Permitted Indebtedness;

(c) issue and sell Equity Interest in a Restricted Subsidiary of a Loan Party.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, (or (x) agree to do any of the below unless permitted under any
of clauses (a)-(i) below or (y) enter into any agreement to do any of the below
unless such agreement is conditioned upon either

 

142



--------------------------------------------------------------------------------

obtaining the consent of the Administrative Agent and Required Lenders to such
transaction or the termination of the Aggregate Commitments and the payment in
full of the Obligations upon the occurrence of such fundamental change), except,
that, so long as no Event of Default shall have occurred and be continuing prior
to or immediately after giving effect to any action described below or would
result therefrom:

(a) (i) any domestic wholly-owned Subsidiary that is not a Loan Party may merge
with a Loan Party, provided, that, the Loan Party shall be the continuing or
surviving Person and (ii) any Subsidiary of Lead Borrower that is a Loan Party
may merge into any Subsidiary that is a Loan Party or into a Borrower; provided,
that, in any merger involving a Borrower, such Borrower shall be the continuing
or surviving person, and any merger involving the Lead Borrower, the Lead
Borrower shall be the continuing or surviving Person;

(b) in connection with a Permitted Acquisition, any Restricted Subsidiary (other
than a Loan Party) may merge with or into or consolidate with any other Person
or permit any other Person to merge with or into or consolidate with it;
provided, that, (i) the Person surviving such merger shall be a Wholly-Owned
Subsidiary of a Loan Party and (ii) in the case of any such merger to which any
Loan Party is a party, such Loan Party is the surviving Person;

(c) any CFC that is not a Loan Party may merge into any CFC that is not a Loan
Party

(d) any merger the sole purpose of which is to reincorporate or reorganize a
Loan Party in another jurisdiction in the United States shall be permitted;

(e) any Loan Party or Restricted Subsidiary (other than the Lead Borrower) may
liquidate, wind-up or dissolve or change its legal form, provided, that,
promptly upon the commencement of the winding up, any action to dissolve or
change such Loan Party or Restricted Subsidiary, as the case may be, (A) any
assets of such Loan Party which constitute Collateral are either (1) transferred
to any other Loan Party and are subject to the valid perfected security
interests of Administrative Agent as to any Revolving Loan Priority Collateral
and Term Loan Priority Collateral or (2) are subject to a Disposition which is a
Permitted Disposition and (B) any such Loan Party that is a Borrower shall cease
to be a Borrower;

(f) so long as no Event of Default exists or would result therefrom, any Loan
Party may merge or consolidate with any other Person in order to effect any
Permitted Investment (other than clause (j) of the definition of Permitted
Investments); provided, that, the continuing or surviving Person shall be a
Borrower or a Loan Party (unless such Subsidiary is an Excluded Subsidiary),
which shall have complied with the applicable requirements of Section 6.12;

(g) so long as no Event of Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05 (other than clause
(h) of the definition of Permitted Dispositions); and

 

143



--------------------------------------------------------------------------------

(h) any Subsidiary of Lead Borrower that is a Loan Party may liquidate, wind-up
or dissolve, provided, that, promptly upon the commencement of the winding up or
any action to dissolve such Subsidiary, (A) any assets of such Subsidiary which
constitute Collateral are either (1) transferred to a Loan Party and are subject
to the valid perfected security interests of Agent as to any Revolving Loan
Priority Collateral and Term Loan Priority Collateral or (2) are subject to a
Disposition which is a Permitted Disposition, and (3) any such Subsidiary that
is a Borrower shall cease to be a Borrower; and

(i) any Loan Party may change its name (within the meaning of Section 9-503 of
the Code), organizational identification number, jurisdiction of organization or
organizational identity; provided, that, (a) such Loan Party gives at least 10
days’ prior written notice to Administrative Agent of such change; (b) such
jurisdiction of organization shall be within the United States; (c) such
organizational identity shall be a corporation, a limited liability company or
other identity reasonably acceptable to Administrative Agent; and
(d) Administrative Agent shall have received such agreements, documents and
instruments as it shall reasonably request in order to continue the perfection
of its security interests and to confirm the continuation of the party being
bound to the Loan Documents to which it is a party immediately prior to such
change.

7.05. Dispositions. Make any Disposition (or enter into any agreement to make
any Disposition unless such agreement is conditioned upon either obtaining the
consent of the Administrative Agent and Required Lenders to such transaction or
the termination of the Aggregate Commitments and the payment in full of the
Obligations upon the occurrence of such Disposition), except Permitted
Dispositions.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, (or enter into any agreement which obligates any Loan Party
or Restricted Subsidiary to make any Restricted Payment unless such agreement is
conditioned upon either obtaining the consent of the Administrative Agent and
Required Lenders to such transaction or the termination of the Aggregate
Commitments and the payment in full of the Obligations upon the making of such
Restricted Payment) except that, so long as no Event of Default shall have
occurred and be continuing prior to or immediately after giving effect to any
Restricted Payment described below or would result therefrom:

(a) If the Payments Conditions are satisfied, the Loan Parties may declare or
make any Restricted Payment;

(b) each Subsidiary of a Loan Party may make Restricted Payments to any Loan
Party;

(c) the Loan Parties and each Restricted Subsidiary may declare and make
dividend payments or other distributions payable solely in the common stock or
other common Equity Interests of such Person, so long as such dividends do not
result in a Change of Control.

(d) the Loan Parties and Restricted Subsidiaries may make payments (or make
Restricted Payments to the Lead Borrower to pay) for the repurchase, retirement
or other acquisition or retirement for value of Equity Interests of the Lead
Borrower held by any future, present or former employee, director, consultant or
distributor (or any spouses, former spouses, domestic partners, executors,
administrators, heirs, legatees or distributes of any of the foregoing) of the
Loan Parties upon the death, disability, retirement or termination of employment
of any such Person or otherwise pursuant to any employee or director equity
plan,

 

144



--------------------------------------------------------------------------------

employee or director stock option plan or any other employee or director benefit
plan or any agreement (including any stock subscription or shareholder
agreement) with any employee, director, consultant or distributor of the Loan
Parties in an aggregate amount after the November 1, 2012 together with the
aggregate amount of any loans or advances made in lieu of Restricted Payments
permitted pursuant to Section 7.03 not to exceed $2,000,000 in any calendar
year; provided, that, such amount in any calendar year may be increased by an
amount to exceed the cash proceeds of key-man life insurance policies received
by the Loan Parties after November 1, 2012; and

(e) to the extent constituting Restricted Payments, the Loan Parties and
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.02 (other than clause (k) of the
definition of Permitted Investments), 7.04 or 7.09 so long as such Restricted
Payment is otherwise permitted to be made pursuant to this Section 7.06;
and7.06.

(f) notwithstanding anything to the contrary above, in addition to the cash
dividends permitted to be paid pursuant to the other subsections of this
Section 7.06, Lead Borrower may declare or pay regularly scheduled cash
dividends to holders of its Equity Interests of up to $15,000,000 in the
aggregate in any Fiscal Year of the Lead Borrower at times and in amounts
otherwise consistent with its practice as in effect on the date hereof, without
regard to the satisfaction of the Payment Conditions, except, that, as of the
date of any such payment of a dividend and after giving effect thereto, no Event
of Default shall exist or have occurred and be continuing.

7.07. Prepayments of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner any
Indebtedness, or make any payment in violation of any subordination terms of any
Subordinated Indebtedness, except:

(a) as long as no Event of Default then exists, regularly scheduled or mandatory
repayments, repurchases, redemptions or defeasances of Permitted Indebtedness
(other than Subordinated Indebtedness);

(b) prepayments, redemptions, purchases, defeasements and satisfactions prior to
the scheduled maturity thereof of any Permitted Indebtedness so long as (i) the
Payment Conditions are satisfied after giving effect to such prepayment,
redemption, purchase, defeasement or satisfaction, and (ii) Administrative Agent
shall have received prior notice of such prepayment, redemption, purchase,
defeasement or satisfaction and information related to such prepayment,
redemption, purchase, defeasement or satisfaction reasonably requested by
Administrative Agent; and

(c) Permitted Refinancings of such Indebtedness.

7.08. Change in Nature of Business. In the case of each of the Loan Parties,
engage in any line of business substantially different from the Business
conducted by the Loan Parties and their Subsidiaries on the date hereof or any
business substantially related or incidental thereto and any logical extensions
thereof.

 

145



--------------------------------------------------------------------------------

7.09. Transactions with Affiliates. Enter into, renew, extend or be a party to
any transaction of any kind with any Affiliate of any Loan Party, whether or not
in the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to the Loan Parties or such Subsidiary as would be
obtainable by the Loan Parties or such Subsidiary at the time in a comparable
arm’s length transaction with a Person other than an Affiliate, provided, that,
the foregoing restriction shall not apply to:

(a) transactions between or among the Loan Parties, including any entity that
becomes a Loan Party as a result of such transactions;

(b) employment and severance arrangements between the Loan Parties and their
respective officers and employees in the ordinary course of business and
transactions pursuant to stock option plans and employee benefit plans and
arrangements,

(c) the non-exclusive licensing of trademarks, copyrights or other Intellectual
Property rights in the ordinary course of business to permit the commercial
exploitation of Intellectual Property rights between or among Affiliates and
Subsidiaries of the Lead Borrower or the Lead Borrower,

(d) the payment of customary fees and reasonable out-of-pocket costs to, and
indemnities provided on behalf of, directors, officers and employees of the Loan
Parties in the ordinary course of business to the extent attributable to the
ownership or operation of the Loan Parties,

(e) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by a Loan
Party in such joint venture) in the ordinary course of business to the extent
otherwise permitted under Section 7.02, and,

(f) the transactions set forth on Schedule 7.09 hereto.

7.10. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document or any other
Contractual Obligation entered into with respect to Permitted Indebtedness
described in clauses (c) and (l) of such definition) that limits the ability of
the Loan Parties to create, incur, assume or suffer to exist Liens on Collateral
of such Person (other than an Excluded Subsidiary) in favor of the
Administrative Agent; provided, that, the foregoing shall not apply to
Contractual Obligations that:

(a) exist on the date hereof and (to the extent not otherwise permitted by this
Section 7.10) are listed on Schedule 7.10 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing does not expand the scope of such Contractual Obligation,

(b) are customary restrictions that arise in connection with (x) any Permitted
Encumbrance and relate to the property subject to such Lien or (y) any
Disposition permitted by Section 7.05 applicable pending such Disposition solely
to the assets subject to such Disposition,

 

146



--------------------------------------------------------------------------------

(c) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture entered into in the ordinary course of
business,

(d) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to the property financed by or the subject of such Indebtedness
and the proceeds and products thereof and, in the case of the Permitted Term
Loan Indebtedness, permits the Liens securing the Obligations (subject to the
Term Loan Intercreditor Agreement),

(e) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
assets subject thereto,

(f) comprise restrictions imposed by any agreement relating to Permitted
Indebtedness to the extent that such restrictions apply only to the property or
assets securing such Indebtedness,

(g) are customary provisions restricting subletting or assignment of any lease
governing a leasehold interest,

(h) are customary provisions restricting assignment of any agreement entered
into in the ordinary course of business,

(i) restrictions contained in the Permitted Term Loan Indebtedness and any
Permitted Refinancing permitted under the Term Loan Intercreditor Agreement,

(j) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business, or

(k) arise in connection with cash or other deposits permitted under
Section 7.01.

7.11. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately,
(a) to purchase or carry margin stock (within the meaning of Regulation U of the
FRB) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund Indebtedness originally incurred for such purpose; or
(b) for purposes other than those permitted under this Agreement.

7.12. Amendment of Material Documents. Amend, modify or waive any of a Loan
Party’s rights under: (a) its Organization Documents or Material Contracts
(including the Tax Credit Sale Agreement) in a manner that has or would
reasonably be expected to have a Material Adverse Effect, (b) any of the terms
of any Indebtedness in excess of $7,500,000 (other than Permitted Term Loan
Indebtedness) to the extent that such amendment, modification or waiver would
result in an Event of Default, or that has or could reasonably be expected to
have a Material Adverse Effect, or (c) any terms of the Permitted Term Loan
Indebtedness, except as agreed to between holders of the Permitted Term Loan
Indebtedness and the Administrative Agent in the applicable intercreditor
agreement described in the definition of Permitted Term Loan
Indebtednesspermitted in the Term Loan Intercreditor Agreement.

 

147



--------------------------------------------------------------------------------

7.13. Fiscal Year. Change the Fiscal Year of any Loan Party, or the accounting
policies or reporting practices of the Loan Parties, except as permitted by
GAAP; provided, that, the Lead Borrower and its Subsidiaries may, after prior
written notice to Administrative Agent (not less than thirty (30) days prior to
the commencement of such new Fiscal Year), change their Fiscal Year (subject to
entering into such amendments to other provisions of the Loan Documents that are
affected by such change as required by Administrative Agent).

7.14. Deposit Accounts; Credit Card Processors. Open new DDAs, Blocked Accounts,
or Concentration Accounts unless the Loan Parties shall have delivered to the
Administrative Agent appropriate DDA Notifications or Blocked Account Agreements
consistent with the provisions of Section 6.13 and otherwise reasonably
satisfactory to the Administrative Agent. No Loan Party shall maintain any bank
accounts or enter into any agreements with Credit Card Processors other than as
expressly contemplated herein or in Section 6.13 hereof.

7.15. Financial Covenant. Permit Excess Availability at any time to be less than
the greater of (a) ten percent (10%) of the Combined Loan Caps (with the Loan
Cap calculated without giving effect to the Term Loan Reserve) and (b)
$10,000,000.7,000,000.

7.16. [Reserved]

7.17. Canadian Pension Plans.

(a) maintainMaintain, sponsor, administer, contribute to, participate in or
assume or incur any liability in respect of any Specified Canadian Pension Plan,
or acquire an interest in any Person if such Person sponsors, administers,
contributes to, participates in or has any liability in respect of, any
Specified Canadian Pension Plan.

(b) Contribute to or assume any obligation to contribute to any new
“multi-employer pension plan” as such term is defined in the Pension Benefits
Act (Ontario) or any similar plan under pension standards Laws in another
jurisdiction.

(c) Fail to withhold, make, remit or pay when due or permit any other Loan Party
to fail to withhold, make, remit or pay when due any material withheld employee
or employer payments, material contributions (including “normal cost”, “special
payments” and any other required contributions or payments in respect of any
funding deficiencies or shortfalls) or premiums to or in respect of any Canadian
Pension Plan, Canadian Benefit Plan or Canadian Union Plan pursuant to the terms
of the particular plan, any applicable collective bargaining agreement or
participation agreement or applicable Laws.

(d) Establish or terminate, or permit any other Loan Party to establish or
terminate, any Canadian Pension Plan or Canadian Benefit Plan or withdraw from
any Canadian Union Plan, if such establishment, termination or withdrawal would
reasonably be expected to result in any material liability of a Loan Party, or
take any other action with respect to any Canadian Pension Plan, Canadian Union
Plan or Canadian Benefit Plan which would reasonably be expected to result in
any material liability of a Loan Party.

 

148



--------------------------------------------------------------------------------

7.18. Modification of Terms, Etc. Rescind or cancel any indebtedness evidenced
by any Account or modify any term thereof or make any adjustment with respect
thereto except in the ordinary course of business consistent with prudent
business practice, or extend or renew any such indebtedness except in the
ordinary course of business consistent with prudent business practice or
compromise or settle any dispute, claim, suit or legal proceeding relating
thereto or sell any Account or interest therein except in the ordinary course of
business consistent with prudent business practice or in accordance with this
Agreement without the prior written consent of the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrowers or any other Loan Party fails to pay when and as
required to be paid herein, (i) any amount of principal of any Loan or any L/C
Obligation, or deposit any funds to Cash Collateralize L/C Obligations, or
(ii) pay within three (3) Business Days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) any
other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) Any Loan Party or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of Sections
6.01, 6.02 (a), (b),(e), and (g), 6.03 (other than notices of Default), 6.05,
6.07, 6.10, 6.11, 6.12, 6.13 (so long as a Cash Dominion Event has occurred and
is continuing) or 6.14 or Article VII; or (ii) any Guarantor fails to perform or
observe any term, covenant or agreement contained the Facility Guaranty beyond
any applicable grace or cure period, if any; or (ii) any Loan Party or any
Restricted Subsidiary fails to perform or observe any term, covenant or
agreement contained in any of Section 6.03(a) with respect to notices of Default
for more than ten (10) days after the occurrence of such Default, or

(c) Other Defaults. Any Loan Party or any Restricted Subsidiary fails to perform
or observe any other covenant or agreement (not specified in subsection (a) or
(b) above) contained in this Agreement or any other Loan Document on its part to
be performed or observed and such failure continues for twenty (20) days after
the date written notice thereof shall have been given to the Lead Borrower by
the Administrative Agent; provided, that, in the event the Lead Borrower fails
to notify the Administrative Agent in accordance with the terms of
Section 6.03(a) within two (2) days after the occurrence of its failure to
perform or observe such term, covenant or agreement as provided therein, an
Event of Default will occur as a result of the failure to perform or observe
such term, covenant or agreement on the date twenty (20) days after the earlier
of (i) the date of the event or occurrence which is the basis for such Event of
Default or (ii) the date written notice thereof shall have been given to the
Lead Borrower by the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Restricted
Subsidiary, any Borrower or any other Loan Party herein, in any other Loan
Document, or in any document, report, certificate, financial statement or other
instrument delivered in connection herewith or therewith (including, without
limitation, any Borrowing Base Certificate) shall be incorrect or misleading in
any material respect when made or deemed made except that such materiality
qualifier shall not be applicable to any representation or warranty that is
already qualified by materiality or “Material Adverse Effect”; or

 

149



--------------------------------------------------------------------------------

(e) Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise after the expiration of any applicable grace
period and after giving effect to any waivers or amendments with respect
thereto) in respect of any Material Indebtedness (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement), or (B) fails to observe or perform
any other agreement or condition relating to any such Material Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs (other than, with respect to Material
Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts and not as a result of any
default thereunder by any Loan Party), the effect of which default or other
event is to cause, or to permit the holder or holders of such Material
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, with the giving of notice if required and after the expiration of any
applicable cure period and after giving effect to any waiver or amendment with
respect thereto, such Material Indebtedness to be demanded or to become due or
to be repurchased, prepaid, defeased or redeemed (automatically or otherwise),
or an offer to repurchase, prepay, defease or redeem such Indebtedness to be
made, prior to its stated maturity; provided, that, this clause (e)(B) shall not
apply to secured Material Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Material
Indebtedness, if such sale or transfer is otherwise permitted hereunder and
under the documents providing for such Material Indebtedness; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Restricted
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or a proceeding shall be commenced or a
petition filed, without the application or consent of such Person, seeking or
requesting the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed and the appointment
continues undischarged, undismissed or unstayed for sixty (60) calendar days or
an order or decree approving or ordering any of the foregoing shall be entered;
or any proceeding under any Debtor Relief Law relating to any such Person or to
all or any material part of its property is instituted without the consent of
such Person and continues undismissed or unstayed for sixty (60) calendar days,
or an order for relief is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due in the ordinary course of business, or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against property of any of the Loan Parties in an aggregate amount in
excess of $2,000,000 (except to the extent paid or covered by third party
insurance (where the company has been notified of the potential claim and does
not dispute coverage) and is not released, vacated or fully bonded within thirty
(30) days after its issuance or levy (except in the case of an attachment of the
Blocked Accounts or Concentration Account, within five (5) days), or (3) takes
any action for the purpose of effecting the events described in the foregoing
paragraph (f) or this paragraph (g); or

 

150



--------------------------------------------------------------------------------

(h) Judgments. There is entered against any Loan Party or any Restricted
Subsidiary (i) one or more judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the US Dollar
Equivalent of $2,000,000 (to the extent not covered by independent third-party
insurance as to which the insurer is rated at least “A” by A.M. Best Company,
has been notified of the potential claim and does not dispute coverage), or
(ii) any one or more non-monetary judgments that have, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, is not in effect; or

(i) ERISA. (A) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $2,000,000 or
which could reasonably likely result in a Material Adverse Effect, or (B) a Loan
Party or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of $2,000,000 or which could reasonably likely result in a
Material Adverse Effect; or

(j) Canadian Pension Event. A Canadian Pension Event occurs with respect to a
Canadian Pension Plan or Canadian Union Plan which has resulted or could
reasonably be expected to result in Liability of any Loan Party to the Canadian
Pension Plan, Canadian Union Plan or other Person in an aggregate amount in
excess of $2,000,000 or which could reasonably likely result in a Material
Adverse Effect; or

(k) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any provision of any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document or
seeks to avoid, limit or otherwise adversely affect any Lien purported to be
created under any Security Document; or (ii) any Lien purported to be created
under any Security Document shall cease to be, or shall be asserted by any Loan
Party or any other Person not to be, a valid and perfected Lien on any
Collateral, with the priority required by the applicable Security Document; or

(l) Change of Control. There occurs any Change of Control; or

 

151



--------------------------------------------------------------------------------

(m) Cessation of Business. Except as otherwise expressly permitted hereunder,
Lead Borrower and its Restricted Subsidiaries shall take any action to suspend
the operation of their business, taken as a whole, in the ordinary course,
liquidate all or a material portion of its assets or Store locations, or employ
an agent or other third party to conduct a program of closings, liquidations or
“going-out-of-business” sales of any material portion of its business, taken as
a whole; or

(n) Loss of Collateral. There occurs any uninsured loss to any portion of the
Collateral having a Value in excess of $10,000,0005,000,000; or

(o) Breach of Contractual Obligation. Any Loan Party or any Restricted
Subsidiary thereof fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Material Contract or fails to observe or perform any other agreement or
condition relating to any such Material Contract or contained in any instrument
or agreement evidencing, securing or relating thereto, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
counterparty to such Material Contract to terminate such Material Contract but
only if any of the foregoing could reasonably be expected to result in a
Material Adverse Effect; or

(p) Indictment. The indictment or institution of any legal process or proceeding
against, any Loan Party or any Restricted Subsidiary thereof, under any federal,
state, municipal, and other criminal statute, rule, regulation, order, or other
requirement having the force of law for a felony and such action or proceeding
is reasonably expected to have a Material Adverse Effect;

(q) Guaranty. The termination or attempted termination of any Facility Guaranty
by any Guarantor except as expressly permitted hereunder or under any other Loan
Document;

(r) Credit Card Agreements. (i) any Credit Card Issuer or Credit Card Processor
shall send notice to any Borrower that it is ceasing to make or suspending
payments to such Borrower of amounts due or to become due to such Borrower or
shall cease or suspend such payments which represent ten percent (10%) or more
of the Credit Card Receivables then owing to Borrower and such suspension of
payments continues for five (5) consecutive days, or shall send notice to such
Borrower that it is terminating its arrangements with Borrower or such
arrangements shall terminate as a result of any event of default under such
arrangements, which continues for more than the applicable cure period, if any,
with respect thereto, unless such Borrower shall have entered into arrangements
with another Credit Card Issuer or Credit Card Processor, as the case may be,
within sixty (60) days after the date of any such notice or (ii) any Credit Card
Issuer or Credit Card Processor withholds payment of amounts otherwise payable
to a Borrower to fund a reserve account or otherwise hold as collateral, or
shall require a Borrower to pay funds into a reserve account or for such Credit
Card Issuer or Credit Card Processor to otherwise hold as collateral, or any
Borrower shall provide a letter of credit, guarantee, indemnity or similar
instrument to or in favor of such Credit Card Issuer or Credit Card Processors
such that in the aggregate all of such funds in the reserve account, other than
amounts held as collateral and the amount of such letters of credit, guarantees,
indemnities or similar instruments shall exceed an amount equal to or exceeding
ten percent (10%) of the Credit Card Receivables processed by such Credit Card
Issuer or Credit Card Processor in the immediately preceding Fiscal Year; or

 

152



--------------------------------------------------------------------------------

(s) Subordination. The subordination provisions of the documents evidencing or
governing any Subordinated Indebtedness or provisions of anythe Term Loan
Intercreditor Agreement (the “Intercreditor Provisions”) shall, in whole or in
part, terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Indebtedness; or (ii) any Loan
Party or any Restricted Subsidiary shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Intercreditor Provisions, (B) that the Intercreditor Provisions exist for
the benefit of the Secured Parties, or (C) that all payments of principal of or
premium and interest on the applicable Indebtedness, or realized from the
liquidation of any property of any Loan Party or any Restricted Subsidiary,
shall be subject to any of the Intercreditor Provisions.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent may, or, at the request of the Required
Lenders shall, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Secured Parties under this Agreement, any of the other Loan
Documents or applicable Law, including, but not limited to, by suit in equity,
action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Secured Parties;

provided, that, upon the entryoccurrence of an order for relief (or similar
order)Event of Default with respect to any Loan Party or any Restricted
Subsidiary thereof under any Debtor Relief LawsSection 8.02(f), the obligation
of each Lender to make Loans and any obligation of the L/C Issuer to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid (including
the Early Termination Fee) shall automatically become due and payable, and the
obligation of the Loan Parties to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other provision of Law.

 

153



--------------------------------------------------------------------------------

Each of the Lenders agrees that it shall not, unless specifically requested to
do so in writing by Administrative Agent, take or cause to be taken any action,
including, the commencement of any legal or equitable proceedings to enforce any
Loan Document against any Loan Party or to foreclose any Lien on, or otherwise
enforce any security interest in, or other rights to, any of the Collateral.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting fees, indemnities, Secured Party Expenses and other
amounts (including fees, charges and disbursements of counsel to the
Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent, each in its capacity as such;

Second, to payment of that portion of the Obligations (excluding the Other
Liabilities) constituting indemnities, Secured Party Expenses, and other amounts
(other than principal, interest and fees) payable to the Lenders and the L/C
Issuer (including fees, charges and disbursements of counsel to the respective
Lenders and the L/C Issuer and amounts payable under Article III), ratably among
them in proportion to the amounts described in this clause Second payable to
them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Administrative Agent of that portion of the Obligations constituting principal
and accrued and unpaid interest on any Permitted Overadvances;

Fourth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, payment to the Swing Line Lender of that portion of the
Obligations constituting accrued and unpaid interest on the Swing Line Loans;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, and fees (including Letter
of Credit Fees but excluding any early termination fees), ratably among the
Lenders and the L/C Issuer in proportion to the respective amounts described in
this clause Fifth payable to them;

Sixth, to the extent that Swing Line Loans have not been refinanced by a
Committed Loan, to payment to the Swing Line Lender of that portion of the
Obligations constituting unpaid principal of the Swing Line Loans;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Revolving Loans, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Seventh held by
them;

Eighth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;

Ninth, Reserved;

Tenth, to payment of all other Obligations (including without limitation the
cash collateralization of unliquidated indemnification obligations as provided
in Section 10.04(b), but excluding any Other Liabilities), ratably among the
Secured Parties in proportion to the respective amounts described in this clause
Tenth held by them;

 

154



--------------------------------------------------------------------------------

Eleventh, to payment of that portion of the Obligations arising from Cash
Management Services to the extent secured under the Security Documents, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Eleventh held by them;

Twelfth, to payment of all other Obligations arising from Bank Products and
Factored Receivables to the extent secured under the Security Documents, ratably
among the Secured Parties in proportion to the respective amounts described in
this clause Twelfth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Loan Parties or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Eighth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Each of the Secured Parties hereby irrevocably appoints Wells Fargo to act
on its behalf as the Administrative Agent hereunder and under the other Loan
Documents and authorizes the Administrative Agent to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
by the terms hereof or thereof, together with such actions and powers as are
reasonably incidental thereto. The provisions of this Article are solely for the
benefit of the Administrative Agent, the Lenders and the L/C Issuer, and no Loan
Party or any Subsidiary thereof shall have rights as a third party beneficiary
of any of such provisions.

(b) Each of the Secured Parties hereby irrevocably appoints Wells Fargo as
Administrative Agent and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article IX and Article X (including Section 10.04(c)), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents, as if set forth in full herein with respect
thereto.

 

155



--------------------------------------------------------------------------------

9.02. Rights as a Lender. Any Person serving as the Administrative Agent
hereunder shall have the same rights and powers in their capacity as a Lender as
any other Lender and may exercise the same as though they were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Loan Parties or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Loan Parties or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent, or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the Consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence, bad faith or willful misconduct as determined by a
final and non-appealable judgment of a court of competent jurisdiction.

The Administrative Agent shall not be deemed to have knowledge of any Default or
Event of Default unless and until notice describing such Default or Event of
Default is given to the Administrative Agent by the Loan Parties, a Lender or
the L/C Issuer. Upon the occurrence of an Event of Default, the Administrative
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Applicable Lenders. Unless and until the
Administrative Agent shall have received such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to any such Default or Event of Default as it
shall deem advisable in the best interest of the Secured Parties. In no event
shall the Administrative Agent be required to comply with any such directions to
the extent that the Administrative Agent believes that its compliance with such
directions would be unlawful.

 

156



--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. Each Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including, but not limited to, any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
the L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or the L/C Issuer unless the Administrative Agent
shall have received written notice to the contrary from such Lender or the L/C
Issuer prior to the making of such Loan or the issuance of such Letter of
Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as such Administrative Agent.

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give written notice of its resignation to the Lenders and the Lead
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Lead Borrower, to appoint a
successor, which shall be a Lender or a bank with an office in the United
States, or an Affiliate of any such Lender or bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided, that, if the Administrative Agent shall notify the Lead
Borrower and the Lenders that no qualifying Person has accepted such

 

157



--------------------------------------------------------------------------------

appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any Collateral held by the Administrative
Agent on behalf of the Lenders or the L/C Issuer under any of the Loan
Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Lead Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent
hereunder.

Any resignation by Wells Fargo as Administrative Agent pursuant to this Section
shall also constitute its resignation as Swing Line Lender and the resignation
of Wells Fargo as L/C Issuer. Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring L/C Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements reasonably satisfactory to the retiring L/C Issuer to effectively
assume the obligations of the retiring L/C Issuer with respect to such Letters
of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. Except
as provided in Section 9.12, the Administrative Agent shall not have any duty or
responsibility to provide any Secured Party with any other credit or other
information concerning the affairs, financial condition or business of any Loan
Party that may come into the possession of the Administrative Agent.

9.08. No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Bookrunners, Arrangers, Syndication Administrative Agent or
Documentation Administrative Agent listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or the L/C Issuer hereunder.

 

158



--------------------------------------------------------------------------------

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Loan Parties) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Administrative Agent and the other Secured Parties (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the L/C Issuer, the Administrative Agent, such Secured Parties and
their respective agents and counsel and all other amounts due the Lenders, the
L/C Issuer the Administrative Agent and such Secured Parties under Sections
2.03(i), 2.03(j), 2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer in any such proceeding.

9.10. Collateral and Guaranty Matters. The Secured Parties irrevocably authorize
the Administrative Agent, at its option and in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than contingent indemnification
obligations for which no claim has been asserted) and the expiration or
termination of all Letters of Credit (other than any Letter of Credit that has
been Cash Collateralized), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document,
or (iii) if approved, authorized or ratified in writing by the Applicable
Lenders in accordance with Section 10.01;

 

159



--------------------------------------------------------------------------------

(b) to release or subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by clauses (h), (q) and (r) of the definition of
Permitted Encumbrances; and

(c) to release any Guarantor from its obligations under the Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Administrative Agent at any time, the Applicable Lenders
will confirm in writing such Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Facility Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Loan Parties’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Security Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Facility
Guaranty, in each case in accordance with the terms of the Loan Documents and
this Section 9.10.

9.11. Notice of Transfer. The Administrative Agent may deem and treat a Lender
party to this Agreement as the owner of such Lender’s portion of the Obligations
for all purposes, unless and until, and except to the extent, an Assignment and
Assumption shall have become effective as set forth in Section 10.06.

9.12. Reports and Financial Statements. By signing this Agreement, each Lender:

(a) agrees to furnish the Administrative Agent (and thereafter at such frequency
as the Administrative Agent may reasonably request) with a summary of all Other
Liabilities due or to become due to such Lender. In connection with any
distributions to be made hereunder, the Administrative Agent shall be entitled
to assume that no amounts are due to any Lender on account of Other Liabilities
unless the Administrative Agent has received written notice thereof from such
Lender;

(b) is deemed to have requested that the Administrative Agent furnish such
Lender, promptly after they become available, copies of all financial statements
required to be delivered by the Lead Borrower hereunder and all field
examinations and appraisals of the Collateral received by the Administrative
Agent (collectively, the “Reports”);

(c) expressly agrees and acknowledges that the Administrative Agent makes no
representation or warranty as to the accuracy of the Reports, and shall not be
liable for any information contained in any Report;

(d) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Administrative Agent or any other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;

 

160



--------------------------------------------------------------------------------

(e) agrees to keep all Reports confidential in accordance with the provisions of
Section 10.07 hereof; and

(f) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Administrative Agent and
any such other Lender preparing a Report harmless from any action the
indemnifying Lender may take or conclusion the indemnifying Lender may reach or
draw from any Report in connection with any Credit Extensions that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a Loan or
Loans; and (ii) to pay and protect, and indemnify, defend, and hold the
Administrative Agent and any such other Lender preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including attorney costs) incurred by the Administrative Agent
and any such other Lender preparing a Report as the direct or indirect result of
any third parties who might obtain all or part of any Report through the
indemnifying Lender.

9.13. Agency for Perfection. Each Lender hereby appoints each other Lender as
agent for the purpose of perfecting Liens for the benefit of the Administrative
Agent and the Lenders, in assets which, in accordance with Article 9 of the UCC
or any other applicable Law of the United States can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

9.14. Indemnification. The Lenders hereby agree to indemnify the Administrative
Agent, the L/C Issuer and any of their respective Related Parties, as the case
may be (to the extent not reimbursed by the Loan Parties and without limiting
the obligations of Loan Parties hereunder), ratably according to their
Applicable Percentages, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by, or asserted against the Administrative Agent in any way relating to or
arising out of this Agreement or any other Loan Document or any action taken or
omitted to be taken by the Administrative Agent in connection therewith;
provided, that, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Administrative Agent’s gross
negligence, bad faith or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

9.15. Relation among Lenders. The Lenders are not partners or co-venturers, and
no Lender shall be liable for the acts or omissions of, or (except as otherwise
set forth herein in case of the Administrative Agent) authorized to act for, any
other Lender.

9.16. Defaulting or Deteriorating Lender.

(a) If for any reason any Lender shall become a Deteriorating Lender or shall
fail or refuse to abide by its obligations under this Agreement, including
without limitation its obligation to make available to Administrative Agent its
Applicable Percentage of any Loans, expenses or setoff or purchase its
Applicable Percentage of a participation interest in the Swing Line Loans and
such failure is not cured within one (1) Business Day after receipt from the

 

161



--------------------------------------------------------------------------------

Administrative Agent of written notice thereof, then, in addition to the rights
and remedies that may be available to the other Secured Parties, the Loan
Parties or any other party at law or in equity, and not at limitation thereof,
(i) such Deteriorating Lender’s or Defaulting Lender’s right to participate in
the administration of, or decision-making rights related to, the Obligations,
this Agreement or the other Loan Documents shall be suspended during the
pendency of such failure or refusal, and (ii) a Deteriorating Lender or
Defaulting Lender shall be deemed to have assigned any and all payments due to
it from the Loan Parties, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-Defaulting Lenders for application to,
and reduction of, their proportionate shares of all outstanding Obligations
until, as a result of application of such assigned payments the Lenders’
respective Applicable Percentages of all outstanding Obligations shall have
returned to those in effect immediately prior to such delinquency and without
giving effect to the nonpayment causing such delinquency, and (iii) at the
option of the Administrative Agent, any amount payable to such Deteriorating
Lender or Defaulting Lender hereunder (whether on account of principal,
interest, fees or otherwise) shall, in lieu of being distributed to such
Deteriorating Lender or Defaulting Lender, be retained by the Administrative
Agent as cash collateral for future funding obligations of the Deteriorating
Lender or Defaulting Lender in respect of any Loan or existing or future
participating interest in any Swing Line Loan or Letter of Credit. The
Defaulting Lender’s decision-making and participation rights and rights to
payments as set forth in clauses (i) and (ii) hereinabove shall be restored only
upon the payment by the Defaulting Lender of its Applicable Percentage of any
Obligations, any participation obligation, or expenses as to which it is
delinquent, together with interest thereon at the rate set forth in
Section 2.08(b) hereof from the date when originally due until the date upon
which any such amounts are actually paid.

(b) The non-Defaulting Lenders shall also have the right, but not the
obligation, in their respective, sole and absolute discretion, to cause the
termination and assignment, without any further action by the Deteriorating
Lender or Defaulting Lender for no cash consideration (pro rata, based on the
respective Commitments of those Lenders electing to exercise such right), of the
Deteriorating Lender’s or Defaulting Lender’s Commitment to fund future Loans.
Upon any such purchase of the Applicable Percentage of any Deteriorating Lender
or Defaulting Lender, the Deteriorating Lender’s or Defaulting Lender’s share in
future Credit Extensions and its rights under the Loan Documents with respect
thereto shall terminate on the date of purchase, and the Deteriorating Lender or
Defaulting Lender shall promptly execute all documents reasonably requested to
surrender and transfer such interest, including, if so requested, an Assignment
and Assumption.

(c) Each Deteriorating Lender and Defaulting Lender shall indemnify the
Administrative Agent and each non-Defaulting Lender from and against any and all
loss, damage or expenses, including but not limited to reasonable attorneys’
fees and funds advanced by the Administrative Agent or by any non-Defaulting
Lender, on account of a Deteriorating Lender’s or Defaulting Lender’s failure to
timely fund its Applicable Percentage of a Loan or to otherwise perform its
obligations under the Loan Documents.

9.17. [Reserved].

 

162



--------------------------------------------------------------------------------

9.18. Appointment for the Province of Québec. Without prejudice to Section 9.01
above, each Secured Party hereby appoints Wells Fargo as the person holding the
power of attorney (fondé pouvoir) of the Secured Parties as contemplated under
Article 2692 of the Civil Code of Québec, to enter into, to take and to hold on
their behalf, and for their benefit, any deed of hypothec (“Deed of Hypothec”)
to be executed by any of the Borrowers or Guarantors granting a hypothec
pursuant to the laws of the Province of Québec (Canada) and to exercise such
powers and duties which are conferred thereupon under such deed. All of the
Secured Parties hereby additionally appoint Administrative Agent as agent,
mandatary, custodian and depositary for and on behalf of the Secured Parties
(a) to hold and to be the sole registered holder of any bond (“Bond”) issued
under the Deed of Hypothec, the whole notwithstanding any other applicable law,
and (b) to enter into, to take and to hold on their behalf, and for their
benefit, a bond pledge agreement (“Pledge”) to be executed by such Borrower or
Guarantor pursuant to the laws of the Province of Québec and creating a pledge
of the Bond as security for the payment and performance of, inter alia, the
Obligations. In this respect, (i) Administrative Agent as agent, mandatary,
custodian and depositary for and on behalf of the Secured Parties, shall keep a
record indicating the names and addresses of, and the pro rata portion of the
obligations and indebtedness secured by the Pledge, owing to each of the Secured
Parties for and on behalf of whom the Bond is so held from time to time, and
(ii) each of the Secured Parties will be entitled to the benefits of any
property or assets charged under the Deed of Hypothec and the Pledge and will
participate in the proceeds of realization of any such property or assets. Wells
Fargo, in such aforesaid capacities shall (A) have the sole and exclusive right
and authority to exercise, except as may be otherwise specifically restricted by
the terms hereof, all rights and remedies given to Wells Fargo, as fondé de
pouvoir, with respect to the property or assets charged under the Deed of
Hypothec and to Administrative Agent with respect to the property and assets
changed under the Pledge, any other applicable law or otherwise, and (B) benefit
from and be subject to all provisions hereof with respect to Administrative
Agent mutatis mutandis, including, without limitation, all such provisions with
respect to the liability or responsibility to and indemnification by the Secured
Parties, the Borrowers or the Guarantors. The execution prior to the date hereof
by Wells Fargo, as fondé de pouvoir, or Administrative Agent of any Deed of
Hypothec, Pledge or other security documents made pursuant to the laws of the
Province of Québec (Canada) is hereby ratified and confirmed. The constitution
of Wells Fargo as the Person holding the power of attorney (fondé de pouvoir),
and of Administrative Agent, as agent, mandatary, custodian and depositary with
respect to any bond that may be issued and pledged from time to time to
Administrative Agent for the benefit of the Secured Parties, shall be deemed to
have been ratified and confirmed by each Person accepting an assignment of, a
participation in or an arrangement in respect of, all or any portion of any of
the Secured Parties’ rights and obligations under this Agreement by the
execution of an assignment, including an Assignment and Assumption or other
agreement pursuant to which it becomes such assignee or participant, and by each
successor Administrative Agent by the execution of an assignment agreement or
other agreement, or by the compliance with other formalities, as the case may
be, pursuant to which it becomes a successor Administrative Agent hereunder.

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no Consent to any departure by any
Loan Party therefrom, shall be effective unless in writing signed by the
Administrative Agent, with the Consent of the Required Lenders, and the Lead
Borrower or the applicable Loan Party, as the case may be, and acknowledged by
the Administrative Agent, and each such waiver or Consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, that, no such amendment, waiver or consent shall:

(a) extend or, increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written Consent of
such Lender;

 

163



--------------------------------------------------------------------------------

(b) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees (including any Early
Termination Fee) or other amounts due hereunder or under any of the other Loan
Documents without the written Consent of such Lender entitled to such payment,
or (ii) any scheduled or mandatory reduction of the Aggregate Commitments
hereunder or under any other Loan Document without the written Consent of such
Lender;

(c) as to any Lender, reduce the principal of, or the rate of interest specified
herein on, any Loan, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document, without the written Consent of each Lender entitled to such
amount; provided, that, only the Consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate;

(d) as to any Lender, change Section 2.13 or Section 8.03 in a manner that would
alter the pro rata sharing of payments required thereby without the written
Consent of such Lender;

(e) change any provision of this Section or the definition of “Required
Lenders”, or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
Consent of each Lender;

(f) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(g) except for Permitted Dispositions, release all or substantially all of the
Collateral from the Liens of the Security Documents without the written Consent
of each Lender;

(h) except as provided in Section 2.15, increase the Aggregate Commitments
without the written Consent of each Lender;

(i) modify the definition of Permitted Overadvance so as to increase the amount
thereof or, except as provided in such definition, the time period for which a
Permitted Overadvance may remain outstanding without the written Consent of each
Lender; and

(j) except as set forth in Section 9.10 or as otherwise expressly permitted
herein or in any other Loan Document, subordinate the Obligations hereunder or
the Liens granted hereunder or under the other Loan Documents, to any other
Indebtedness or Lien, as the case may be without the written Consent of each
Lender;

and, provided, that, (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the

 

164



--------------------------------------------------------------------------------

Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or Consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) no amendment, waiver or Consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document, and (v) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Deteriorating Lender or
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or Consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender.

Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no provider or holder of any Bank Products or Cash Management Services
shall have any voting or approval rights hereunder (or be deemed a Lender)
solely by virtue of its status as the provider or holder of such agreements or
products or the Obligations owing thereunder, nor shall the consent of any such
provider or holder be required (other than in their capacities as Lenders, to
the extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or any Loan Party.

If any Lender does not consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each Lender or of all Lenders directly affected thereby,
and that has been approved by the Required Lenders, the Lead Borrower may
replace such Non-Consenting Lender in accordance with Section 10.13; provided,
that, such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Lead Borrower to be made pursuant to this
paragraph).

10.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail, electronic communication (including via
pdf or other similar electronic communication) or sent by telecopier as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:

(i) if to the Loan Parties, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

165



--------------------------------------------------------------------------------

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, that, the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Lead
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided, that, approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided, that, if such notice or other communication
is not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of their Related Parties (collectively,
the “Administrative Agent Parties”) have any liability to any Loan Party, any
Lender, the L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Loan Parties’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence, bad faith or willful misconduct of such Administrative Agent
Party; provided, that, in no event shall the Administrative Agent Party have any
liability to any Loan Party, any Lender, the L/C Issuer or any other Person for
indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages).

 

166



--------------------------------------------------------------------------------

(d) Change of Address, Etc. Each of the Loan Parties, the Administrative Agent,
the L/C Issuer and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Lead Borrower, the Administrative Agent, the L/C Issuer and the Swing Line
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Loan Parties even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Loan Parties shall indemnify the Administrative Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Loan Parties. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03. No Waiver; Cumulative Remedies. No failure by any Secured Party to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder or
under any other Loan Document preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges provided herein and in the other Loan Documents
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Secured Party may
have had notice or knowledge of such Default or Event of Default at the time.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall pay all Secured Party Expenses.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each other Secured Party, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless (on an after
tax basis) from, any and all losses, claims, causes of action, damages,
liabilities, settlement payments, costs, and related expenses (including the
fees, charges and disbursements of counsel to the Indemnitees, limited to one
primary counsel

 

167



--------------------------------------------------------------------------------

for all Indemnitees, or in the case of a conflict of interest as reasonably
determined by the Indemnitee affected, after notice to the Lead Borrower,
separate counsel for such Indemnitee and any other appropriate local counsel),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by any Borrower or any other Loan Party arising out of, in connection with,
or as a result of (i) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agents
thereof) and their Related Parties only, the administration of this Agreement
and the other Loan Documents, (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), any bank advising or confirming a Letter of Credit or
any other nominated person with respect to a Letter of Credit seeking to be
reimbursed or indemnified or compensated, and any third party seeking to enforce
the rights of an Borrower, beneficiary, nominated person, transferee, assignee
of Letter of Credit proceeds, or holder of an instrument or document related to
any Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Loan Party
or any of its Restricted Subsidiaries, or any Environmental Liability related in
any way to any Loan Party or any of its Restricted Subsidiaries, (iv) any claims
of, or amounts paid by any Secured Party to, a Blocked Account Bank or other
Person which has entered into a Control Agreement with any Secured Party
hereunder, or (v) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory, whether brought by a third party or by any Borrower or any
other Loan Party or any of the Loan Parties’ directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided, that,
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (y) arising out of any litigation that does not involve an act or
omission of the any of the Loan Parties or their Affiliates and that is brought
by an Indemnitee against any other Indemnitee (except when one of the parties to
such action was acting in its capacity as an agent, an arranger, a bookrunner or
other agency capacity), or (z) result from a claim brought by a Borrower or any
other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrowers or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.

(c) Reimbursement by Lenders. Without limiting their obligations under
Section 9.14 hereof, to the extent that the Loan Parties for any reason fail to
indefeasibly pay any amount required under subsection (a) or (b) of this Section
to be paid by it, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the L/C Issuer or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided, that, the unreimbursed expense or indemnified loss, claim,
damage, liability or

 

168



--------------------------------------------------------------------------------

related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the L/C Issuer in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or L/C Issuer in connection with
such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, the Loan Parties shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence, bad faith, or willful misconduct of such Indemnitee
as determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Payments. All amounts due under this Section shall be payable on demand
therefore by the Administrative Agent.

(f) Survival. The agreements in this Section shall survive the resignation of
any Administrative Agent and the L/C Issuer, the assignment of any Commitment or
Loan by any Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Loan Parties is made to any Secured Party, or any Secured Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by such
Secured Party in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its Applicable Percentage (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the Federal Funds Rate from time to
time in effect. The obligations of the Lenders and the L/C Issuer under clause
(b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

169



--------------------------------------------------------------------------------

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Administrative Agent and
each Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of Section 10.06(b), (ii) by way of participation in accordance with
the provisions of subsection Section 10.06(d), or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of
Section 10.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Secured Parties) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided, that,
any such assignment shall be subject to the following conditions:

(i) Minimum Amounts

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Lead
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, that, concurrent assignments to members of an Assignee
Group and concurrent assignments from members of an Assignee Group to a single
Eligible Assignee (or to an Eligible Assignee and members of its Assignee Group)
will be treated as a single assignment for purposes of determining whether such
minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

170



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Lead Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) a Default or Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of any
Commitment if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender; and

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
assignment of any Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, provided, that, the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it shall not be
a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

 

171



--------------------------------------------------------------------------------

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Loan Parties,
the Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Lead Borrower and any Lender
at any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Administrative Agent, sell participations to
any Person (other than a natural person or the Loan Parties or any of the Loan
Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided, that, (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Loan Parties, the
Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Participant. Subject to subsection
(e) of this Section, the Loan Parties agree that each Participant shall be
entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Lead Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Lead Borrower is notified of
the participation sold to such Participant and such Participant agrees, for the
benefit of the Loan Parties, to comply with Section 3.01(e) as though it were a
Lender.

 

172



--------------------------------------------------------------------------------

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided,
that, no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(h) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo assigns all of its Commitment and Loans pursuant to subsection (b) above,
Wells Fargo may, (i) upon thirty (30) days’ notice to the Lead Borrower and the
Lenders, resign as L/C Issuer and/or (ii) upon thirty (30) days’ notice to the
Lead Borrower, Wells Fargo may resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Lead Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, that, no failure by the Lead Borrower to appoint any
such successor shall affect the resignation of Wells Fargo as L/C Issuer or
Swing Line Lender, as the case may be. If Wells Fargo resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans
pursuant to Section 2.03(c)). If Wells Fargo resigns as Swing Line Lender, it
shall retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loans pursuant
to Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements reasonably
satisfactory to Wells Fargo to effectively assume the obligations of Wells Fargo
with respect to such Letters of Credit.

10.07. Treatment of Certain Information; Confidentiality. Each of the Secured
Parties agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (a) to its Affiliates and to
its and its Affiliates’ respective partners, directors, officers, employees,
agents, funding sources, attorneys, advisors and representatives (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection

 

173



--------------------------------------------------------------------------------

with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Loan Party and its obligations, (g) with
the consent of the Lead Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to any Secured Party or any of their respective
Affiliates on a non-confidential basis from a source other than the Loan
Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Secured Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided,
that, in the case of information received from any Loan Party or any Subsidiary
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Secured Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including Federal and state
securities Laws.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing or if any Lender shall have been served with a trustee process or
similar attachment relating to property of a Loan Party, each Lender, the L/C
Issuer and each of their respective Affiliates is hereby authorized at any time
and from time to time, after obtaining the prior written consent of the
Administrative Agent or the Required Lenders, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
L/C Issuer or any such Affiliate to or for the credit or the account of the
Borrowers or any other Loan Party against any and all of the Obligations now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the L/C Issuer, regardless of the adequacy of the Collateral, and
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrowers or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Deteriorating Lender or
Defaulting Lender shall exercise any such right of setoff (x) all amounts so set
off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 9.16 and, pending such
payment, shall be segregated by such Deteriorating Lender or Defaulting Lender
from its other funds and deemed held in trust for the benefit of the
Administrative Agent and the Lenders and (y) such Deteriorating Lender or
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Deteriorating
Lender or Defaulting Lender as to which it exercised such right of setoff. The
rights of each Lender, the L/C Issuer and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, the L/C Issuer or their respective Affiliates may
have. Each Lender and the L/C Issuer agrees to notify the Lead Borrower and the
Administrative Agent promptly after any such setoff and application, provided,
that, the failure to give such notice shall not affect the validity of such
setoff and application.

 

174



--------------------------------------------------------------------------------

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy shall be as effective as delivery
of a manually executed counterpart of this Agreement.

10.11. Survival. All representations and warranties made hereunder and in any
other Loan Document or other document delivered pursuant hereto or thereto or in
connection herewith or therewith shall survive the execution and delivery hereof
and thereof. Such representations and warranties have been or will be relied
upon by the Secured Parties, regardless of any investigation made by any Secured
Party or on their behalf and notwithstanding that any Secured Party may have had
notice or knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof. In connection with the termination of
this Agreement and the release and termination of the security interests in the
Collateral, the Administrative Agent may require such indemnities and collateral
security as they shall reasonably deem necessary or appropriate to protect the
Secured Parties against (x) loss on account of credits previously applied to the
Obligations that may subsequently be reversed or revoked, (y) any obligations
that may thereafter arise with respect to the Other Liabilities and (z) any
Obligations (other than contingent indemnification obligations for which no
claim has been asserted)that may thereafter arise under Section 10.04.

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

175



--------------------------------------------------------------------------------

10.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided, that:

(a) the Borrowers shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK. BUT EXCLUDING ANY PRINCIPLES
OF CONFLICTS OF LAWS THAT WOULD CAUSE THE APPLICATION OF THE LAW OF ANY
JURISDICTION OTHER THAN THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND

 

176



--------------------------------------------------------------------------------

EACH OF THE LOAN PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, IN SUCH FEDERAL COURT. EACH OF THE LOAN PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT ANY SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c) WAIVER OF VENUE. EACH LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE LOAN PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) ACTIONS COMMENCED BY LOAN PARTIES. EACH LOAN PARTY AGREES THAT ANY ACTION
COMMENCED BY ANY LOAN PARTY ASSERTING ANY CLAIM OR COUNTERCLAIM ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT
SOLELY IN A COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY OR THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AS THE
ADMINISTRATIVE AGENT MAY ELECT IN ITS SOLE DISCRETION AND CONSENTS TO THE
EXCLUSIVE JURISDICTION OF SUCH COURTS WITH RESPECT TO ANY SUCH ACTION.

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN

 

177



--------------------------------------------------------------------------------

THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby, the Loan Parties each acknowledge and
agree that: (i) the credit facility provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Loan Parties,
on the one hand, and the Secured Parties, on the other hand, and each of the
Loan Parties is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the each Secured Party is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the Loan
Parties or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) none of the Lenders has assumed or will
assume an advisory, agency or fiduciary responsibility in favor of the Loan
Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Secured Parties has advised or is currently advising any Loan Party
or any of its Affiliates on other matters) and none of the Secured Parties has
any obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Secured Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Secured Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Secured Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Secured Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

10.17. USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the Act. Each Loan Party is in compliance, in all
material respects, with the Patriot Act. No part of the proceeds of the Loans
will be used by the Loan Parties, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

10.18. Foreign Asset Control Regulations. Neither of the advance of the Loans
nor the use of the proceeds of any thereof will violate the Trading With the
Enemy Act (50 U.S.C. § 1 et seq., as amended) (the “Trading With the Enemy Act”)
or any of the foreign assets control regulations of the

 

178



--------------------------------------------------------------------------------

United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
(the “Foreign Assets Control Regulations”) or any enabling legislation or
executive order relating thereto (which for the avoidance of doubt shall
include, but shall not be limited to (a) Executive Order 13224 of September 21,
2001 Blocking Property and Prohibiting Transactions With Persons Who Commit,
Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)) (the
“Executive Order”) and (b) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56)). Furthermore, none of the Borrowers or their Affiliates
(a) is or will become a “blocked person” as described in the Executive Order,
the Trading With the Enemy Act or the Foreign Assets Control Regulations or
(b) engages or will engage in any dealings or transactions, or be otherwise
associated, with any such “blocked person” or in any manner violative of any
such order.

10.19. Time of the Essence. Time is of the essence of the Loan Documents.

10.20. Reserved.

10.21. Press Releases.

(a) Each Loan Party consents to the publication by Administrative Agent or any
Lender of advertising material relating to the financing transactions
contemplated by this Agreement using any Loan Party’s name, product photographs,
logo or trademark. Administrative Agent or such Lender shall provide a draft
reasonably in advance of any advertising material to the Lead Borrower for
review and comment prior to the publication thereof. Administrative Agent
reserves the right to provide to industry trade organizations information
necessary and customary for inclusion in league table measurements.

10.22. Additional Waivers.

(a) The Obligations are the joint and several obligation of each Loan Party. To
the fullest extent permitted by Applicable Law, the obligations of each Loan
Party shall not be affected by (i) the failure of any Secured Party to assert
any claim or demand or to enforce or exercise any right or remedy against any
other Loan Party under the provisions of this Agreement, any other Loan Document
or otherwise, (ii) any rescission, waiver, amendment or modification of, or any
release from any of the terms or provisions of, this Agreement or any other Loan
Document, or (iii) the failure to perfect any security interest in, or the
release of, any of the Collateral or other security held by or on behalf of the
Administrative Agent or any other Secured Party.

(b) The obligations of each Loan Party shall not be subject to any reduction,
limitation, impairment or termination for any reason (other than the
indefeasible payment in full of the Obligations after the termination of the
Commitments), including any claim of waiver, release, surrender, alteration or
compromise of any of the Obligations, and shall not be subject to any defense or
setoff, counterclaim, recoupment or termination whatsoever by reason of the
invalidity, illegality or unenforceability of any of the Obligations or
otherwise. Without limiting the generality of the foregoing, the obligations of
each Loan Party hereunder shall not be discharged or impaired or otherwise
affected by the failure of any Administrative Agent or any other Secured Party
to assert any claim or demand or to enforce any remedy under this Agreement, any
other Loan Document or any other agreement, by any waiver or modification of any
provision of any thereof, any default, failure or delay, willful or otherwise,
in the

 

179



--------------------------------------------------------------------------------

performance of any of the Obligations, or by any other act or omission that may
or might in any manner or to any extent vary the risk of any Loan Party or that
would otherwise operate as a discharge of any Loan Party as a matter of law or
equity (other than the indefeasible payment in full of all the Obligations after
the termination of the Commitments).

(c) To the fullest extent permitted by applicable Law, each Loan Party waives
any defense based on or arising out of any defense of any other Loan Party or
the unenforceability of the Obligations or any part thereof from any cause, or
the cessation from any cause of the liability of any other Loan Party, other
than the indefeasible payment in full of all the Obligations and the termination
of the Commitments. The Administrative Agent and the other Secured Parties may,
at their election, foreclose on any security held by one or more of them by one
or more judicial or non-judicial sales, accept an assignment of any such
security in lieu of foreclosure, compromise or adjust any part of the
Obligations, make any other accommodation with any other Loan Party, or exercise
any other right or remedy available to them against any other Loan Party,
without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all the Obligations have been indefeasibly
paid in full and the Commitments have been terminated. Each Loan Party waives
any defense arising out of any such election even though such election operates,
pursuant to applicable Law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Loan Party against
any other Loan Party, as the case may be, or any security.

(d) Each Borrower is obligated to repay the Obligations as joint and several
obligors under this Agreement. Upon payment by any Loan Party of any
Obligations, all rights of such Loan Party against any other Loan Party arising
as a result thereof by way of right of subrogation, contribution, reimbursement,
indemnity or otherwise shall in all respects be subordinate and junior in right
of payment to the prior indefeasible payment in full of all the Obligations and
the termination of the Commitments. In addition, any indebtedness of any Loan
Party now or hereafter held by any other Loan Party is hereby subordinated in
right of payment to the prior indefeasible payment in full of the Obligations
and no Loan Party will demand, sue for or otherwise attempt to collect any such
indebtedness. If any amount shall erroneously be paid to any Loan Party on
account of (i) such subrogation, contribution, reimbursement, indemnity or
similar right or (ii) any such indebtedness of any Loan Party, such amount shall
be held in trust for the benefit of the Secured Parties and shall forthwith be
paid to the Administrative Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents. Subject to the foregoing, to the extent
that any Borrower shall, under this Agreement as a joint and several obligor,
repay any of the Obligations constituting Revolving Loans made to another
Borrower hereunder or other Obligations incurred directly and primarily by any
other Borrower (an “Accommodation Payment”), then the Borrower making such
Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each of the other Borrowers in an amount, for each
of such other Borrowers, equal to a fraction of such Accommodation Payment, the
numerator of which fraction is such other Borrower’s Allocable Amount and the
denominator of which is the sum of the Allocable Amounts of all of the
Borrowers. As of any date of determination, the “Allocable Amount” of each
Borrower shall be equal to the maximum amount of liability for Accommodation
Payments which could be asserted against such Borrower hereunder without
(a) rendering such Borrower “insolvent” within the

 

180



--------------------------------------------------------------------------------

meaning of Section 101 (31) of the Bankruptcy Code, Section 2 of the Uniform
Fraudulent Transfer Act (“UFTA”) or Section 2 of the Uniform Fraudulent
Conveyance Act (“UFCA”), (b) leaving such Borrower with unreasonably small
capital or assets, within the meaning of Section 548 of the Bankruptcy Code,
Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving such Borrower
unable to pay its debts as they become due within the meaning of Section 548 of
the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the UFCA.

10.23. No Strict Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.24. Attachments. The exhibits, schedules and annexes attached to this
Agreement are incorporated herein and shall be considered a part of this
Agreement for the purposes stated herein, except that in the event of any
conflict between any of the provisions of such exhibits and the provisions of
this Agreement, the provisions of this Agreement shall prevail.

10.25. Québec Interpretation. For all purposes of any assets, liabilities or
entities located in the Province of Québec and for all purposes pursuant to
which the interpretation or construction of this Agreement may be subject to the
laws of the Province of Québec or a court or tribunal exercising jurisdiction in
the Province of Québec, (a) “personal property” shall include “movable
property”, (b) “real property” shall include “immovable property”, (c) “tangible
property” shall include “corporeal property”, (d) “intangible property” shall
include “incorporeal property”, (e) “security interest”, “mortgage” and “lien”
shall include a “hypothec”, “prior claim” and a “resolutory clause”, (f) all
references to filing, registering or recording under the UCC or PPSA shall
include publication under the Civil Code of Québec, (g) all references to
“perfection” of or “perfected” liens or security interest shall include a
reference to an “opposable” or “set up” lien or security interest as against
third parties, (h) any “right of offset”, “right of setoff” or similar
expression shall include a “right of compensation”, (i) “goods” shall include
“corporeal movable property” other than chattel paper, documents of title,
instruments, money and securities, (j) an “agent” shall include a “mandatary”,
(k) “construction liens” shall include “legal hypothecs”, (l) “joint and
several” shall include “solidary”, (m) “gross negligence or willful misconduct”
shall be deemed to be “intentional or gross fault”, (n) “beneficial ownership”
shall include “ownership on behalf of another as mandatary”, (o) “easement”
shall include “servitude”, (p) “priority” shall include “prior claim”,
(q) “survey” shall include “certificate of location and plan”, and (r) “fee
simple title” shall include “absolute ownership”.

10.26. English Language Only. The parties hereto confirm that it is their wish
that this Agreement and any other document executed in connection with the
transactions contemplated hereby be drawn up in the English language only and
that all other documents contemplated hereunder or relating hereto, including
notices, shall also be drawn up in the English language only. Les parties aux
présentes confirment que c’est leur volonté que cette convention et les autres
documents de crédit soient rédigés en langue anglaise seulement et que tous les
documents, y compris tous avis, envisagés par cette convention et les autres
documents peuvent être rédigés en langue anglaise seulement.

10.27. Lender Action. Notwithstanding anything herein to the contrary, each
Lender agrees that it shall not take or institute any actions or proceedings,
judicial or otherwise, for any right or remedy against any Loan Party under any
of the Loan Documents or any agreement in respect of Bank Products or Cash
Management Services (including the exercise of any right of set-off, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Loan Party, without the prior written consent of the Administrative Agent.

 

181



--------------------------------------------------------------------------------

10.28. Intercreditor Agreements. The Loan Parties, the Administrator Agent, and
the Lenders acknowledge that the exercise of certain of the Administrative
Agent’s rights and remedies hereunder may be subject to, and restricted by, the
provisions of the Term Loan Intercreditor Agreement and the other Term Loan
Intercreditor Agreements. In the event of any conflict between the terms of the
applicable Term Loan Intercreditor Agreement and this Agreement, the terms of
the applicable Term Loan Intercreditor AgreementsAgreement shall control. Each
Lender acknowledges and agrees that it shall be bound by the terms and
conditions of the Term Loan Intercreditor Agreement and the other Term Loan
Intercreditor Agreements.

10.29. Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under the Facility Guarantee in respect of Swap
Obligations (provided, that, each Qualified ECP Guarantor shall only be liable
under this Section 10.28 for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section 10.28, or
otherwise under the Facility Guarantee, voidable under applicable Law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified ECP Guarantor under this Section
shall remain in full force and effect until payment in full of the Obligations.
Each Qualified ECP Guarantor intends that this Section 10.28 constitute, and
this Section 10.28 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE XI

ACKNOWLEDGMENT AND RESTATEMENT

11.01. Existing Obligations. The Loan Parties hereby acknowledge, confirm and
agree that, as of the close of business on March 24, 2016, Leading Borrower and
the other Loan Parties are indebted to Administrative Agent and Lenders in
respect of Tranche A-1 Loans and Tranche A Revolving Loans under the Existing
Credit Agreement in the aggregate principal amount of $42,700,000, $36,700,000
of which are Tranche A Revolving Loans, and $6,000,000 of which are Tranche A-1
Loans, in each case, together with all interest accrued and accruing thereon (to
the extent applicable), and $6,347,934 in respect of outstanding Letters of
Credit and all fees, costs, expenses and other charges relating thereto, all of
which are unconditionally owing by Borrower and the other Loan Parties to
Administrative Agent and Lenders, without offset, defense or counterclaim of any
kind, nature or description whatsoever. The parties hereto agree that upon the
satisfaction of the conditions precedent set forth in Section 4.01 of this
Agreement, (a) all Tranche A Revolving Loans shall be deemed Revolving Loans,
(b) all of the Tranche A-1 Loans and Obligations relating thereto shall have
been paid in full and all of the Tranche A-1 Commitments are deemed terminated,
and (c) all of the Tranche A Revolving Loan Commitments shall be deemed
Commitments.

11.02. Acknowledgment of Security Interests. The Loan Parties hereby
acknowledge, confirm and agree that Administrative Agent on behalf of Secured
Parties shall continue to have a security interest in and lien upon the assets
of the Loan Parties constituting Collateral heretofore granted to Administrative
Agent pursuant to the Existing Loan Documents to secure the Obligations, as well
as any Collateral granted under this Agreement or under any of the other Loan
Documents or otherwise granted to or held by Administrative Agent or any Lender;
provided, that, notwithstanding anything to the contrary set forth in the
Security Agreement (as in effect on the date hereof), each of the Loan Parties

 

182



--------------------------------------------------------------------------------

hereby confirms and agrees that (a) notwithstanding the terms of clause (d) of
the definition of “Excluded Property” as set forth in the Security Agreement,
the “Collateral” as defined in the Security Agreement does include all
Intellectual Property of the Loan Parties, whether registered in the United
States, Canada or a jurisdiction other than the United States or Canada, and
(b) clause (j) of the definition of “Excluded Property” as set forth in the
Security Agreement, is hereby amended and restated in its entirety to read
“Reserved.” and that hereafter any Rabbi Trust in respect of which a Loan Party
is grantor shall constitute Collateral and be subject to the Lien in favor of
the Agent to secure the Obligations. The Liens of Administrative Agent in the
Collateral shall be deemed to be continuously granted and perfected from the
earliest date of the granting and perfection of such Liens interests to
Administrative Agent and Lenders, whether under the Existing Loan Documents,
this Agreement or any of the other Loan Documents.

11.03. Existing Loan Documents. The Loan Parties hereby acknowledge, confirm and
agree that: (a) the Existing Loan Documents have been duly executed and
delivered by the Loan Parties and are in full force and effect as of the date
hereof and (b) the agreements and obligations of the Loan Parties contained in
the Existing Loan Documents constitute the legal, valid and binding obligations
of the Loan Parties enforceable against the Loan Parties in accordance with
their respective terms, and the Loan Parties have no valid defense to the
enforcement of such obligations and (c) Administrative Agent on behalf of the
Secured Parties is entitled to all of the rights and remedies provided for in
favor of Administrative Agent and the other Secured Parties in the Existing Loan
Documents, as amended and restated by this Agreement.

11.04. Restatement. Except as otherwise stated in Section 11.02 and this
Section 11.04, as of the date hereof, the terms, conditions, agreements,
covenants, representations and warranties set forth in the Existing Credit
Agreement are hereby amended and restated in their entirety, and as so amended
and restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement and the
other Loan Documents. Except as provided below, the amendment and restatement
contained herein shall not, in any manner, be construed to constitute payment
of, or impair, limit, cancel or extinguish, or constitute a novation in respect
of, the Indebtedness and other obligations and liabilities of any Loan Party
evidenced by or arising under the Existing Loan Documents, and the Liens in the
Collateral (as such term is defined herein) of Administrative Agent securing
such Indebtedness and other obligations and liabilities, which shall not in any
manner be impaired, limited, terminated, waived or released, but shall continue
in full force and effect in favor of Administrative Agent for the benefit of the
Secured Parties. The principal amount of the Loans outstanding as of the date
hereof under the Existing Loan Documents, and after giving effect to any
additional Loans made on the Restatement Effective Date, shall be allocated in
accordance with the Applicable Percentages hereunder pursuant to the Commitment
allocations made in such manner and in such amounts as Administrative Agent
shall determine.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

183



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

BORROWERS: DESTINATION MATERNITY CORPORATION

By:  

 

Name:  

 

Title:  

 

CAVE SPRINGS, INC.

By:  

 

Name:  

 

Title:  

 

GUARANTORS: MOTHERS WORK CANADA, INC.

By:  

 

Name:  

 

Title:  

 

DM URBAN RENEWAL, LLC

By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Issuing Bank,
as a Lender and Swing Line Lender By:  

 

Name:  

 

 

Its Authorized Signatory